Exhibit 10.1

 

 

 

REDEVELOPMENT AGREEMENT

 

 

by and between

 

NEW JERSEY SPORTS AND EXPOSITION AUTHORITY

 

and

 

MEADOWLANDS MILLS/MACK-CALI LIMITED PARTNERSHIP

 

 

--------------------------------------------------------------------------------

 

DEVELOPMENT AND CONSTRUCTION OF
A MIXED-USE REDEVELOPMENT PROJECT

 

at

 

THE MEADOWLANDS SPORTS COMPLEX

 

--------------------------------------------------------------------------------

 

 

December 3, 2003.

 

 

 

THIS DRAFT AGREEMENT, THE EXHIBITS AND SCHEDULES HERETO ARE STRICTLY
CONFIDENTIAL AND ARE FOR THE USE OF THE INTENDED RECIPIENTS ONLY.  THIS
AGREEMENT AND THE EXHIBITS AND SCHEDULES APPENDED HERETO SHOULD NOT BE FURTHER
REPRODUCED, DUPLICATED OR DISSEMINATED BY ANY MEANS WHATSOEVER.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Recitals

 

 

 

 

Article 1
Definitions and Interpretations

 

 

 

 

Section 1.1

Definitions and Recitals

 

Section 1.2

Conflict with Project Agreements

 

Section 1.3

Drafting Ambiguities; Interpretation

 

 

 

 

Article 2
Appointment of Developer

 

 

 

 

Section 2.1

Appointment of Developer; No Warranty

 

 

 

 

Article 3
Project

 

 

 

 

Section 3.1

Project Development

 

Section 3.2

Project Phasing

 

Section 3.3

Traffic and Infrastructure Improvements

 

Section 3.4

Rail Access

 

Section 3.5

Wetlands

 

Section 3.6

Additional Developer Commitments

 

Section 3.7

Developer Interference; Authority Interference; Compliance with Existing Sports
Complex Agreements

 

 

 

 

Article 4
The Project Site

 

 

 

 

Section 4.1

Project Site

 

Section 4.2

Title Review; Permitted Exceptions

 

Section 4.3

Title Insurance

 

 

 

 

Article 5
Payments and Financial Obligations

 

 

 

 

Section 5.1

Developer’s Financial Obligations

 

Section 5.2

Development Rights Fee; Refundable Security Deposit; Ground Rent

 

Section 5.3

PILOT Payments

 

Section 5.4

Authority’s Profit Participation

 

 

--------------------------------------------------------------------------------


 

Article 6
Pre-Development Activities; Master Plan

 

 

 

 

Section 6.1

Surveys

 

Section 6.2

Procedures Governing Review and Approval of Master Plan

 

Section 6.3

Effect of Authority Approval

 

Section 6.4

Developer Due Diligence

 

Section 6.5

No Liens

 

 

 

 

Article 7
Project Approvals

 

 

 

 

Section 7.1

Development Approvals

 

Section 7.2

NJDEP/NJMC Consultation

 

 

 

 

Article 8
Ground Lease Closing; Material Conditions

 

 

 

 

Section 8.1

Development Covenant

 

Section 8.2

Satisfaction of Material Conditions; Termination

 

Section 8.3

Limited Extension of Material Conditions Termination Date

 

Section 8.4

Limited Waiver of Material Conditions

 

Section 8.5

Access to the Project Site

 

 

 

 

Article 9
Ground Lease; Component Leases

 

 

 

 

Section 9.1

Execution of Ground Lease

 

Section 9.2

Conditions Precedent to Ground Lease Closing

 

Section 9.3

Ground Lease Closing

 

Section 9.4

Component Parts; Component Entities; Component Leases; Component Agreements

 

Section 9.5

Certificate of Completion

 

 

 

 

Article 10
Continental Airlines Arena; Meadowlands Racetrack

 

 

 

 

Section 10.1

Use of Arena; Use of Meadowlands Racetrack

 

Section 10.2

Right of First Refusal

 

Section 10.3

Interference

 

 

--------------------------------------------------------------------------------


 

Article 11
Construction of Project

 

 

 

 

Section 11.1

Construction Management Agreement

 

Section 11.2

Project Professionals; Plans and Specifications

 

Section 11.3

Authority’s Construction Representative

 

Section 11.4

Designated Representatives; Communication

 

Section 11.5

Review of Plans and Specifications

 

Section 11.6

Timing of Review

 

Section 11.7

Notice of Commencement of Construction

 

Section 11.8

Compliance with Master Plan and Development Approvals

 

Section 11.9

Shared Utilities; Stormwater Management

 

Section 11.10

Construction Interference

 

Section 11.11

Compliance with Sports Complex Commitments

 

Section 11.12

Office

 

 

 

 

Article 12
Project Oversight

 

 

 

 

Section 12.1

Project Oversight Prior to Completion

 

Section 12.2

Construction Approval

 

Section 12.3

Progress Meetings

 

Section 12.4

Progress Reports

 

Section 12.5

Access to Project Site

 

Section 12.6

Community Relations; Stakeholders Advisory Group

 

Section 12.7

Agreement to Cooperate; Authority’s Event Rights; Operating Plan; Security

 

 

 

 

Article 13
Uses, Use Restrictions; Tenancy and Operator Requirements

 

 

 

 

Section 13.1

Permitted Uses; General Covenants

 

Section 13.2

Tenants and Operators

 

Section 13.3

Litigation

 

Section 13.4

Sunday Closing Law Compliance

 

Section 13.5

Declaration of Covenants and Restrictions

 

Section 13.6

Mutual Use Recognition

 

 

 

 

Article 14
Transfer Restrictions

 

 

 

 

Section 14.1

Transfers Prohibited

 

Section 14.2

Permitted Transfers

 

Section 14.3

Involuntary Transfers; Bankruptcy

 

Section 14.4

Transfers for Which Authority Approval Required

 

 

--------------------------------------------------------------------------------


 

Article 15
Environmental Matters

 

 

 

 

Section 15.1

Acknowledgements; Allocation of Responsibility; Waiver

 

Section 15.2

Developer Initiated Data

 

Section 15.3

Developer’s Remediation

 

Section 15.4

Historic Fill Material

 

Section 15.5

Environmental Insurance

 

Section 15.6

No Third Party Rights

 

Section 15.7

Effect on Indemnities

 

Section 15.8

Survival

 

Section 15.9

Environmental Representations and Warranties by the Authority

 

 

 

 

Article 16
Representations and Warranties

 

 

 

 

Section 16.1

Representations and Warranties by Developer

 

Section 16.2

Representations and Warranties by Authority

 

Section 16.3

Indemnification

 

Section 16.4

Incorporation into Agreements

 

 

 

 

Article 17
Insurance; Indemnification

 

 

 

 

Section 17.1

Developer Insurance

 

Section 17.2

Developer Insurance Obligations During the Pre-Construction Period

 

Section 17.3

Developer’s Insurance Obligations During the Construction Period

 

Section 17.4

Developer’s Insurance Obligations During Post-Construction Period

 

Section 17.5

Authority Insurance

 

Section 17.6

Developer Indemnification

 

Section 17.7

Authority Indemnification

 

 

 

 

Article 18
Events of Default and Remedies

 

 

 

 

Section 18.1

Events of Default by Developer

 

Section 18.2

Events of Default by Authority

 

Section 18.3

Force Majeure Events

 

Section 18.4

Limited Remedies of Authority Upon Developer Event of Default

 

Section 18.5

Limited Remedies of Developer Upon Authority Event of Default

 

Section 18.6

Limitation on Damages

 

Section 18.7

Failure or Delay

 

Section 18.8

Remedies Cumulative

 

 

--------------------------------------------------------------------------------


 

Article 19
Minority Participation; Non-Discrimination; Disclosures

 

 

 

 

Section 19.1

Developer Affirmative Action Obligations

 

Section 19.2

Non-Discrimination

 

Section 19.3

Prevailing Wages

 

Section 19.4

Additional Disclosures

 

 

 

 

Article 20
Publicity; Promotional Materials;
Project Marketing Plans; Signage

 

 

 

 

Section 20.1

Publicity; Promotional Materials

 

Section 20.2

Signage, Advertising and Marketing Rights

 

Section 20.3

Intellectual Property

 

 

 

 

Article 21
Arbitration

 

 

 

 

Section 21.1

Scope

 

Section 21.2

Arbitration Procedures

 

Section 21.3

Fees and Costs

 

Section 21.4

Confidentiality

 

 

 

 

Article 22
Miscellaneous

 

 

 

 

Section 22.1

Cooperation, Assurance, Estoppel Agreements, etc.

 

Section 22.2

Invalidity

 

Section 22.3

Legal Requirements; Venue

 

Section 22.4

Notices

 

Section 22.5

Notice Address

 

Section 22.6

Calculation of Time

 

Section 22.7

Expenses

 

Section 22.8

Waivers; Extensions

 

Section 22.9

Counterparts; Captions; Context

 

Section 22.10

Entire Agreement, Modifications

 

Section 22.11

Binding Effect

 

Section 22.12

No Joint Venture

 

Section 22.13

Time of the Essence

 

Section 22.14

Negation of Third-Party Beneficiaries

 

 

--------------------------------------------------------------------------------


 

REDEVELOPMENT AGREEMENT

 

THIS REDEVELOPMENT AGREEMENT is made as of the 3rd day of December, 2003 (this
“Agreement”), by and between the NEW JERSEY SPORTS AND EXPOSITION AUTHORITY, a
public body corporate and politic with corporate succession and having an
address at Meadowlands Sports Complex, 50 State Route 120, East Rutherford, New
Jersey 07073 (the “Authority”), and MEADOWLANDS MILLS/MACK-CALI LIMITED
PARTNERSHIP, a Delaware limited partnership, having an address at c/o The Mills
Corporation, 1300 Wilson Boulevard, Suite 400, Arlington, Virginia 22209, and
its permitted successors and assigns (the “Developer”).  The Developer and the
Authority are referred to herein individually as a “Party” and collectively as
the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, the Legislature of the State of New Jersey has found that the holding
of athletic contests, horse racing, spectator sporting events, trade shows,
entertainment events and other expositions and forums will promote the general
health and welfare of the people of New Jersey; and

 

WHEREAS, pursuant to Public Law 1971, Chapter 137 (codified at N.J.S.A. 5:10-1
et seq., and as thereafter amended and modified, the “Enabling Legislation”) the
Legislature of the State of New Jersey established the Authority to, inter alia,
promote athletic contests, spectator sporting events, trade shows and other
expositions and to carry out projects as set forth in the Enabling Legislation;
and

 

WHEREAS, the Authority owns certain real property consisting of approximately
750 acres in the Borough of East Rutherford, New Jersey, commonly known as “The
Meadowlands Sports Complex” or “The Meadowlands” (as more particularly described
in Exhibit A-1 attached hereto) on which the Authority has constructed, inter
alia, an enclosed sports arena and associated surface parking lots, walks and
driveways (currently known as the Continental Airlines Arena and formerly known
as the Brendan Byrne Arena, and hereinafter referred to as the “Arena”), Giants
Stadium, and the Meadowlands Racetrack, such real property and improvements
being collectively referred to herein as the “Meadowlands Complex” or the
“Sports Complex”); and

 

WHEREAS, in furtherance of its mission under Section 5:10-6 of the Enabling
Legislation, and in the exercise of its statutory powers, the Authority has
determined that it is necessary to improve the Meadowlands Complex with a
project including, but not limited to, an entertainment complex, retail and
other vending facilities, restaurants, recreation areas, hotel, offices and
other buildings, structures, facilities, properties and appurtenances that are
related to, incidental to, necessary for or complementary to the purposes of
such project and overall to the Meadowlands Complex, as hereinabove defined; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to that goal, in June 2002, the Authority publicly circulated
a request for proposals (the “RFP”) seeking a developer to construct, manage and
otherwise effectuate, in conjunction with the Authority, the foregoing
facilities subject to the provisions of the Enabling Legislation, other
applicable laws and regulations and a redevelopment agreement to be entered into
between the Authority and the selected developer; and

 

WHEREAS, several entities and interested parties submitted development proposals
in response to the RFP (each, a “Response”); and

 

WHEREAS, all Responses and supplements thereto were thoroughly reviewed by the
Authority and, on the basis of the Developer’s Response, the Authority’s
evaluation thereof and additional public query and comment, the Authority’s
Board of Commissioners, by resolution duly adopted February 12, 2003, has
determined that the Authority should enter into exclusive negotiations with the
Developer for development of the real property located within the Meadowlands
Complex (adjacent to but excluding the Arena and the Arena Site, as such terms
are defined in Schedule 1.1 hereto), consisting of approximately 100 acres and
as more particularly described in Exhibit “A” attached hereto (the “Project
Site”); and

 

WHEREAS, the Authority has concluded the above-referenced negotiations and is
entering into this Agreement with the Developer as the master developer for a
mixed-use project consisting of buildings and structures comprising a total of
approximately 5,000,000 square feet of gross leaseable area (“GLA”) which
project includes the following components, entitlements and rights (each a
“Component” or “Project Component” and collectively, the “Project”): (a)
approximately 12,500 parking spaces located on the Project Site or within the
Project buildings or Components (as further defined on Schedule 1.1 hereof, the
“Parking Component”); (b) approximately 2,200,000 square feet of GLA of
entertainment, recreation, retail and other vending facilities, dining
facilities and other facilities vending food or beverage, together with such
other facilities, whether vending or otherwise, related to, necessary for,
incidental to and/or complementary to the activities and purposes of the Project
and overall to the Meadowlands Complex and activities carried out by the
Authority and/or by the Sports Complex Users on the Meadowlands Complex together
with a fashion area of retail, not specifically oriented to entertainment or
recreation, of approximately 600,000 square feet of GLA, and also including
approximately 500,000 square feet of common area which, together with the
above-described 2,200,000 square feet of GLA comprising approximately 2,700,000
square feet (the “Entertainment/Retail Component”); (c) approximately 1,760,000
square feet of Class “A” office space, together with ancillary and/or
complementary supporting retail and vending space that is related to, necessary
for, incidental to and/or complementary to the Class “A” office use and
activities and the purposes of the Project and overall to the Meadowlands
Complex and activities carried out by the Authority and/or by the Sports Complex
Users on the Meadowlands Complex (the “Office Component”); (d) approximately
500,000 square feet of hotel space, together with ancillary and/or complementary
supporting retail and vending space that is related to, necessary for,
incidental to and/or complementary to the hotel use and activities and purposes
of the Project and overall to the Meadowlands Complex and activities carried out
by the Authority and/or the Sports Complex Users on the Meadowlands Complex, and
including approximately 520 hotel rooms (the “Hotel Component”); (e) certain on-
and off-site improvements to the traffic and transportation infrastructure
servicing the Project Site, all as further described in this Agreement

 

2

--------------------------------------------------------------------------------


 

and as to be described in the Master Plan, and (f) the related rights granted to
the Developer under this Agreement and the Project Agreements; it being
understood that the configuration of the floor area of the Project (in its
entirety) and each of the foregoing Components may be subject to adjustment
based upon the Master Plan approval process set forth herein and/or the final
Development Approvals issued for or with respect to the Project and as more
fully set forth in this Agreement; and

 

WHEREAS, in selecting the Developer to develop and operate the Project, the
Authority has determined that the Developer’s Response to the RFP and the
Project (as described above) are consistent with, and satisfy the requirements
of, the RFP; and

 

WHEREAS, the Parties are entering into this Agreement in furtherance of the
above public purposes and in order to set forth the terms and conditions
governing the design, permitting, construction, operation and maintenance of the
Project.

 

NOW, THEREFORE, in consideration of the promises and mutual obligations of the
Parties hereto and such other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound thereby, do hereby covenant and agree with the other as follows:

 

ARTICLE 1
DEFINITIONS AND INTERPRETATION

 

SECTION 1.1.  Definitions and Recitals.  Capitalized terms used in this
Agreement and its schedules and exhibits shall have the meanings described in
the text of this Agreement (or schedules and exhibits, as the case may be) which
defined terms may be further refined or described in Schedule 1.1 hereto which
when taken together shall comprise the complete defined term.  The Recitals set
forth in this Agreement, as well as the definitions contained therein, are
hereby incorporated herein as if fully set forth herein.

 

SECTION 1.2.  Conflict with Project Agreements.  This Agreement and each of the
Project Agreements are each intended to address each of the respective matters
specifically set forth therein.  Prior to Completion of the Project in its
entirety (or Completion of a Component thereof, as the case may be), in the
event of any conflict between the terms of this Agreement and the terms of any
other Project Agreement, the terms of this Agreement shall control absent an
unambiguous intent to the contrary.  Following Completion of the Project in its
entirety (or Completion of a Component thereof, as the case may be), in the
event of any conflict between the terms of the Ground Lease and the terms of any
other Project Agreement, the terms of the Declaration and the Ground Lease (or
the applicable Component Lease, as the case may be) shall control absent an
unambiguous intent to the contrary.  Nothing in the foregoing shall be
interpreted to mean that this Agreement terminates upon completion of the
Project or Component thereof and the provisions of this Agreement are, unless
otherwise expressly provided to the contrary herein, intended to remain in
effect following completion of the Project or Component thereof, as the case may
be.

 

3

--------------------------------------------------------------------------------


 

SECTION 1.3.  Drafting Ambiguities; Interpretation.  In interpreting any
provision of this Agreement, no weight shall be given to, nor shall any
construction or interpretation be influenced by, the fact that counsel for one
of the Parties drafted this Agreement, each Party recognizing that it and its
counsel have had an opportunity to review this Agreement and have contributed to
the final form of same.  Unless otherwise specified (i) whenever the singular
number is used in this Agreement, the same shall include the plural, and the
plural shall include the singular, (ii) the words “consent” or “approve” or
words of similar import, shall mean the prior written consent or approval of the
Authority or Developer, as the case may be, unless expressly stated to the
contrary herein, (iii) the words “include” and “including”, and words of similar
import, shall be deemed to be followed by the words “without limitation”, (iv)
“hereunder” shall be deemed to refer to the provisions of this Agreement in
their entirety and not to a provision contained within any particular Section,
and (v) the Schedules and Exhibits to this Agreement are incorporated herein by
reference.

 

ARTICLE 2
APPOINTMENT OF DEVELOPER

 

SECTION 2.1.  Appointment of Developer; No Warranty.  (a) Appointment;
Acceptance.  The Authority hereby appoints the Developer as the master developer
of the Project, and Developer hereby accepts such appointment upon and subject
to the terms and conditions set forth in this Agreement.  Developer shall (i)
act as the master developer for the Project and shall cause the Project to be
designed, permitted and constructed materially in accordance with the
requirements of this Agreement, the Master Plan and the Development Approvals,
(ii) cause the Project to be operated and maintained in accordance with the
terms hereof and the provisions of the Ground Lease and, to the extent
applicable, Developer may effect such obligations by and through the Project
Agreements, including without limitation, any Component Lease(s) and Component
Agreements, and (iii) provide (or cause to be provided) all materials, fixtures,
furniture, supplies, equipment, all architectural, engineering and consulting
services and labor necessary for the design, permitting, and construction of the
Project, in all material respects in accordance with this Agreement.  The
Authority and the Developer and their respective agents, employees and
representatives shall use their respective diligent and commercially reasonable
efforts to work collaboratively through the completion of the Project in its
entirety, unless this Agreement has been terminated in accordance with its
terms.

 

(b)                                 No Representation or Warranty.  Developer
specifically acknowledges that, except as expressly provided herein or in the
Project Agreements, the Authority makes no representation or warranty, expressed
or implied, as to the Project’s or the Project Site’s fitness for use for any
particular purpose, condition or durability thereof, or that it will be suitable
for Developer’s purposes; provided however, that the Parties acknowledge and
agree that the Developer has entered into this Agreement in reliance upon the
Authority’s representations as set forth in Section 16.2 hereof.

 

(c)                                  Independent Contractor; Financial
Responsibility.  Developer is an independent contractor and is not, and shall
not be deemed to be, an agent of the Authority.  Developer has no authority to
make commitments on behalf of, or to legally bind, the Authority.  All contracts
relating to the design, permitting and initial construction of the Project and,
to the

 

4

--------------------------------------------------------------------------------


 

extent applicable, the Traffic and Infrastructure Improvements, shall be entered
into by Developer (or a Component Entity, to the extent applicable) and not the
Authority, and Developer shall (except to the extent expressly provided to the
contrary in this Agreement, including specifically and without limitation, (i)
Section 3.3(d) hereof with respect to payment of the costs relating to Final
Traffic and Infrastructure Improvements that exceed the Traffic and
Infrastructure Cap Amount, (ii) Section 15.3(f) hereof with respect to payment
of the Authority’s Environmental Remediation Contribution, and (iii) with
respect to any agreement or obligation under the Enabling Legislation, the
Settlement Agreement or future agreement providing for payment by the Authority
of any PILOT Payments) be financially responsible for payment of all fees and
contract sums due under such contracts (unless the Authority or other
Governmental Body has assumed, in whole or in part, the obligation to perform
under such contract).

 

ARTICLE 3
PROJECT

 

SECTION 3.1.  Project Development.  Pursuant to the terms of this Agreement and
the Project Agreements, the Developer shall, as master developer, have the
exclusive right to design, permit and construct and operate the
Entertainment/Retail Component of the Project and that portion of Parking
Component related thereto, and to master develop, on a phased basis, the balance
of the Project, all in conformance with the Master Plan.  In addition to the
foregoing, the Traffic and Infrastructure Improvements may be constructed by the
Developer on a phased basis in accordance with the Traffic and Infrastructure
Sequencing Plan and Development Approvals.

 

SECTION 3.2  Project Phasing.  (a) The Project will consist of the following
phases, consisting of the applicable buildings, structures, equipment, fixtures,
appurtenances and other on-site and off-site improvements and facilities (each a
“Phase”), each of which (to the extent permitted by the applicable Development
Approvals) is projected to be constructed in the below-listed order:

 

(i)                                     Phase I – (A) Fill undeveloped wetland
areas, as required, for the Project, subject to the Development Approvals, (B)
that portion of the Parking Component comprised of approximately 1,675 spaces,
(C) the applicable Traffic and Infrastructure Improvements (including the
applicable relocation of existing utilities) described on Exhibit “C-1” hereto,
and (D) establishment of Project Contractor staging areas.

 

(ii)                                  Phase II – (A) the Entertainment/Retail
Component, (B) that portion of the Parking Component comprised of approximately
6,325 spaces, (C) the applicable Traffic and Infrastructure Improvements
described on Exhibit “C-2” hereto and (D) assuming favorable economic and
marketing conditions, a minor league baseball stadium of approximately 8,000
seats (the “Baseball Stadium”).  Subject to the terms hereof, a Baseball Stadium
may be built as part of Phase II or a subsequent Phase in which event it shall
become part of the Project.

 

(iii)                               Phase III – Assuming favorable economic and
market conditions, (A) the Hotel Component or portion thereof, and/or (B) that
portion of the Office Component designated as Office Building “A”, and (C) the
accessory parking related to the Hotel

 

5

--------------------------------------------------------------------------------


 

Component (or portion thereof) and/or the Office Building “A” portion of the
Office Component, and (D) the applicable Traffic and Infrastructure Improvements
described on Exhibit C-3 hereto.

 

(iv)                              Phase IV – Assuming favorable economic and
market conditions, (A) all or any portion of the Hotel Component not Completed
as part of Phase III (and Office Building “A”, if not Completed in Phase III)
and the accessory parking related thereto and/or those portions of the Office
Component designated as office building “B”, “C” and/or “D”, (B) the accessory
parking related to the office buildings “B”, “C” and/or “D”, as the case may be,
and (C) the applicable Traffic and Infrastructure Improvements described on
Exhibit “C-4” hereto.  Upon prior written notice to the Authority as more fully
set forth elsewhere herein, Developer shall have the right to develop the
Components or Component Parts constituting Phase III and/or IV in multiple
sub-phases based on market conditions.

 

Notwithstanding the foregoing, with the exception of Phases I and II, which
shall be constructed first (excluding the Baseball Stadium), the sequencing of
construction and the dates on which each Component of the Project (or Phase
thereof) shall be constructed shall be determined by the Developer in the
exercise of its business judgment, taking into account all relevant factors
(after reasonable consultation with the Authority if materially different than
the Preliminary Project Sequencing Plan or the Final Project Sequencing Plan, as
the case may be) and, in any case, in accordance with the Construction
Management Agreement and/or the Project Operating Agreement then in effect. 
Subject to the restrictions set forth in the Project Agreements, nothing herein
is intended to preclude or limit the right or power of the Developer to
undertake work on multiple Phases concurrently or require that any one Phase be
Completed prior to the commencement of work on a different Phase.  Nothing
herein shall require the Authority to expend any actual out-of-pocket costs or
incur any liabilities, except as hereinafter otherwise provided or in the
Project Agreements, of any kind or nature to facilitate the development,
construction or operation of the Project or any Component thereof in accordance
with any particular Project Schedule now or hereafter proposed by Developer or
using any particular construction methods.

 

(b)                                 Preliminary and Final Project Sequencing
Plan.  The preliminary plan for the sequencing of construction of the Project
and the projected dates on which certain Components of the Project, or Phase
thereof, may be constructed are set forth in the description attached hereto as
Exhibits “C-1” through “C-4”, inclusive and Exhibit “E” (collectively, the
“Preliminary Project Sequencing Plan”).  However, the Parties acknowledge that
as of the date hereof, the sequencing of construction of the Project Components
also depends upon resolution of certain technical matters and market
considerations that are not capable of conclusive determination at this time. 
As such, an updated construction sequencing plan of the Project Components will
be prepared by the Developer from time-to-time to reflect the changes made since
the Preliminary Project Sequencing Plan which changes may be made to reflect
then current market considerations, to be finalized and submitted to the
Authority for review as part of Item No. 5 of the Master Plan requirements
described in Section 6.2(c)(i)(5) hereof (the “Final Project Sequencing Plan”).

 

(c)                                  Preliminary and Final Traffic and
Infrastructure Sequencing Plan. A preliminary plan for the sequencing of
construction of the Traffic and Infrastructure

 

6

--------------------------------------------------------------------------------


 

Improvements is set forth in the description attached hereto as Exhibit “C-6”
(collectively, the “Preliminary Traffic and Infrastructure Sequencing Plan”). 
However, the Parties acknowledge that as of the date hereof, the sequencing of
construction of the Traffic and Infrastructure Improvements, although based upon
the sequencing of construction of the Project Components (or Phases thereof),
depends upon the resolution of certain technical matters that are not capable of
conclusive determination at this time.  As such, an updated construction
sequencing plan of the Traffic and Infrastructure Improvements will be prepared
by the Developer from time to time to reflect the changes made since the
Preliminary Traffic and Infrastructure Sequencing Plan, to be finalized and
submitted to the Authority for review as part of Item No. 5 of the Master Plan
requirements described in Section 6.2(c)(i)(5) hereof (the “Final Traffic and
Infrastructure Sequencing Plan”).

 

(d)                                 Non-Interference.  Developer shall use
commercially reasonable efforts to minimize the creation of Developer
Interference and Authority Interference in designing the Preliminary and Final
Project Sequencing Plans and the Preliminary and Final Traffic and
Infrastructure Sequencing Plans.

 

(e)                                  Modifications to Sequencing Plans.  With
the exception of Phase I and Phase II, following Approval of the Master Plan,
the Developer shall be permitted to modify the Final Project Sequencing Plan
and/or the Final Traffic and Infrastructure Sequencing Plan from time-to-time,
as it reasonably determines consistent with customary commercial construction
practices and then current market conditions and in accordance with the balance
of this Section 3.2(e).  The Developer shall provide prompt written notice to
the Authority of such changes.  Any such modifications to the Final Project
Sequencing Plan and/or the Final Traffic and Infrastructure Sequencing Plan
shall not limit, reduce or otherwise modify the Parties’ respective rights or
obligations under this Agreement in any material respect.

 

SECTION 3.3.  Traffic and Infrastructure Improvements.  (a) As of the Effective
Date, the Developer has identified the Traffic and Infrastructure Improvements
described on Exhibit “C-5” as being required to support construction and
operation of the Project (the “Preliminary Traffic and Infrastructure
Improvements”).  Such Preliminary Traffic and Infrastructure Improvements
include, without limitation, on-site and off-site improvements, utility
relocations and roadway relocation consistent with the Preliminary Traffic and
Infrastructure Sequencing Plan.  The Authority and the Developer acknowledge and
agree that the Preliminary Traffic and Infrastructure Improvements shall be
subject to review and approval by Governmental Bodies as part of the process of
acquiring the Development Approvals and, as such, the Preliminary Traffic and
Infrastructure Improvements described on Exhibit “C-5” hereto may be materially
and substantially revised; provided however, any such modification shall not be
deemed to require the Developer to expend in excess of the Traffic and
Infrastructure Cap Amount set forth in Section 3.3(d) hereof unless Developer
shall have elected to do so pursuant to Section 8.2(b)(xi) hereof.  A revised
plan for construction of the Traffic and Infrastructure Improvements will be
prepared by the Developer to reflect the proposed changes made to the
Preliminary Traffic and Infrastructure Improvements (the improvements reflected
in the final plan are hereinafter referred to as the “Final Traffic and
Infrastructure Improvements”).  The Developer shall provide prompt written
notice to the Authority of any revision to the Preliminary Traffic and
Infrastructure Improvements and furnish the Authority with copies of all interim

 

7

--------------------------------------------------------------------------------


 

drawings promptly following completion.  Concurrent with the preparation and
submittal of final Development Approval Documents relating to the Traffic and
Infrastructure Improvements, the Parties shall endeavor in good faith to agree
upon a revision to Exhibit C-5 to reflect the Final Traffic and Infrastructure
Improvements and such revision shall include the Developer’s estimated budget to
permit, design and construct such Final Traffic and Infrastructure Improvements,
subject to the limitations in Section 3.3(b), (c) and (d) hereof.  From and
after the date of such revision and acceptance or Approval by the Authority, as
the case may be, pursuant to the terms hereof, to the extent required by
Section 6.2 hereof, such revised Exhibit “C-5” and the Development Approvals
shall define the scope of the Developer’s obligations with respect to such Final
Traffic and Infrastructure Improvements.  Such written plan shall be promptly
prepared by the Developer and submitted to the Authority for review as part of
Item No. 6 of the Master Plan requirements described in Section 6.2(c)(i)(6)
hereof.

 

(b)                                 Developer Responsibilities; Cooperation by
Authority.  In order to provide for construction of the Final Traffic and
Infrastructure Improvements at the lowest practicable cost and in the most
efficient manner (in light of, among other things, economies that result from
integration of construction of the Final Traffic and Infrastructure Improvements
with construction of other Project Components), to the maximum extent
practicable consistent with Legal Requirements, construction of the Final
Traffic and Infrastructure Improvements shall be undertaken and/or
overseen/managed by the Developer.  The Developer shall be responsible for the
costs relating to the permitting, design and construction of the Final Traffic
and Infrastructure Improvements (whether or not such Improvements are
constructed by the Developer); provided however, that (i) the Developer’s
obligations to pay such costs shall be subject to the provisions of
Section 3.3(d) hereof and shall not exceed the Traffic and Infrastructure Cap
Amount (unless Developer so elects as provided in Section 8.2(b)(xi) hereof, and
(ii) Developer shall not be obligated for any increase in cost caused by an
Authority Event of Default or the action or omission of the Authority in
contravention of the terms of this Agreement and/or the Construction Management
Agreement.  The Authority shall cooperate with the Developer at no
out-of-pocket, third-party cost to the Authority in obtaining the agreement or
approval from Governmental Bodies having competent jurisdiction over
construction of the Final Traffic and Infrastructure Improvements to permit the
Developer to design and promptly construct the Final Traffic and Infrastructure
Improvements.

 

(c)                                  Construction.  The Final Traffic and
Infrastructure Improvements shall be constructed substantially in accordance
with the Final Traffic and Infrastructure Sequencing Plan, it being expressly
understood that none of the Components comprising Phase I nor Phase II of the
Project shall be deemed to be eligible for the delivery of a Certificate of
Completion by the Authority pursuant to the terms hereof unless the Final
Traffic and Infrastructure Improvements applicable to such Phases have been
substantially completed, in each case, in conformance with the Development
Approvals and the Final Traffic and Infrastructure Sequencing Plan. 
Notwithstanding the foregoing, the Developer (in the exercise of its reasonable
discretion and, to the extent permitted by the Development Approvals), may elect
to construct the portions of the Final Traffic and Infrastructure Improvements
relating to the Office Component and/or the Hotel Component as part of Phase III
and/or Phase IV, as applicable, rather than as part of Phase I and Phase II.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Traffic and Infrastructure Cost Allocation. 
(i) The Parties acknowledge and agree that, subject to the occurrence of the
Ground Lease Closing, Sixty-Five Million Dollars ($65,000,000) (the “Traffic and
Infrastructure Cap Amount”) has been committed by the Developer for application
to payment of the customary and reasonable hard and soft costs associated with
and incurred in connection with the Final Traffic and Infrastructure
Improvements (including specifically and without limitation costs of design and
permit application, construction costs, financing costs, review fees,
construction management and similar or related development fees, to the extent
that the foregoing are reasonable and customary for projects of the size and
scope of the Project).  The aggregate of all such costs actually expended shall
be hereinafter referred to as the “Actual Traffic and Infrastructure Costs”.  In
the event that the Actual Traffic and Infrastructure Costs are greater than
Sixty-Five Million Dollars ($65,000,000), the Developer shall provide written
certification thereof to the Authority no later than ninety (90) days following
the earlier to occur of (i) the date reasonably estimated by Developer upon
which substantial completion of the Final Traffic and Infrastructure
Improvements in their entirety shall occur, or (ii) funding and actual payment
by the Developer of Sixty-Five Million Dollars ($65,000,000) for such costs,
subject to the provisions of Section 8.2(b)(xi).  Upon receipt of the
certification of the Developer as provided hereinabove, the Authority shall pay
to Developer the Authority Traffic and Infrastructure Payment Amount as
determined pursuant to Section 8.2(b)(xi) hereof (or such amount in excess
thereof that may have been agreed to pursuant to Section 8.2(b)(xi) hereof). 
Notwithstanding anything herein (including, but not limited to, this Section 3.3
and Section 8.2(b)(xi)) to the contrary, the Authority Traffic and
Infrastructure Amount (as defined in Section 8.2(b)(xi)) shall be limited to a
maximum aggregate payment of Three Million Two Hundred Fifty Thousand Dollars
($3,250,000).

 

(ii)                                  In the event that the Authority is
obligated to pay the Authority Traffic and Infrastructure Payment Amount as
provided herein, and such payment is not made by the Authority (or by the
applicable Governmental Body responsible for such payment) within one hundred
twenty (120) days of presentment of Developer’s written certification, as
required, the Developer may offset the amount of such payment (together with
interest thereon from the date such payment was due until fully paid at the
Overdue Rate, plus the costs of collection, including without limitation,
reasonable attorneys fees) against any payments then due and payable or to be
paid by the Developer during the term of this Agreement, the Ground Lease or by
a Component Entity under any Component Lease (including specifically and without
limitation, the Ground Rent and/or the Developer PILOT Payments).  The foregoing
right of the Developer to offset such payments shall not be deemed to constitute
a waiver of any rights that the Developer may have at law or in equity to
enforce the Authority’s obligation to pay the Authority Traffic and
Infrastructure Payment Amount.

 

(iii)                               In the event that the Actual Traffic and
Infrastructure Costs are less than the Traffic and Infrastructure Cap Amount, as
evidenced by the aforementioned Developer’s certification, the Developer shall
pay to the Authority an amount equal to the difference between the Traffic and
Infrastructure Cap Amount, and the Actual Traffic and Infrastructure Costs (the
“Unspent Traffic and Infrastructure Amount”).  The Developer shall pay the
Unspent Traffic and Infrastructure Amount to the Authority within one hundred
twenty (120) days following receipt by the Developer of the Authority’s written
notification that the

 

9

--------------------------------------------------------------------------------


 

Authority has reviewed and agreed with the Developer’s certification as to the
Actual Traffic and Infrastructure Costs.  If the Parties cannot reach agreement
as to the Actual Traffic and Infrastructure Improvement Costs, the provisions of
Article 21 hereof shall apply and the successful Party shall be entitled to
payment of interest on any unpaid amount at the Overdue Rate for the period from
the date such amount is payable until the date such amount is paid.  The Unspent
Traffic and Infrastructure Amount shall be applied by the Authority FIRST, for
payment of the costs of connecting the Entertainment/Retail Component to the
rail station to be constructed proximate to the Project Site, and SECOND, to the
extent funds remain available, for payment of a portion of the capital cost to
be incurred in connection with construction of the infrastructure improvements
within the Meadowlands Complex required to bring rail access to the Sports
Complex and the Project Site (such costs, the “Rail Access Project Expenditure”;
the related project, the “Rail Access Project”).  The Rail Access Project
Expenditure shall be subject to the reasonable approval of the Developer.  In
the event that the Developer pays the Unspent Traffic and Infrastructure Amount
and such funds are not used for the Rail Access Project Expenditure within five
(5) years following Completion of the Entertainment/Retail Component, the
Authority shall refund any unspent moneys to the Developer plus interest thereon
from the date paid to the Authority at the “prime rate” (as such term is defined
in Schedule 1.1 in the definition of Overdue Rate).

 

(e)                                  On-Site/Off-Site Cost Allocation. 
Developer expressly acknowledges and agrees that the Traffic and Infrastructure
Cap Amount is intended to fund only the Final Traffic and Infrastructure
Improvements, and that the portion of the Final Traffic and Infrastructure
Improvements relating to on-site improvements shall be limited in scope only to
those specific improvements that are (i) needed to support construction and
operation of the Project on the Project Site in particular, as opposed to
improvements that would be required on development sites generally and (ii)
other improvements that are described or contemplated as Preliminary Traffic and
Infrastructure Improvements.  By way of example, but not limitation, costs
associated with relocation of existing utilities and modifications to utility
easements on the Project Site required to accommodate the Project would qualify
as a Traffic and Infrastructure Improvement to be funded from the Traffic and
Infrastructure Cap Amount.  Similarly, typical costs of installation of
customary commercial application underground utilities to service the Project
that would customarily be borne by the Developer as part of normal commercial
non-site specific development shall not be applied as a deduction against the
Traffic and Infrastructure Cap Amount, unless described or contemplated as
Preliminary Traffic and Infrastructure Improvements.  Any dispute relating to
the estimated budget and scope of work to permit, design and construct the Final
Traffic and Infrastructure Improvements may be submitted to arbitration in
accordance with Article 21 hereof.

 

(f)                                    Authority Cooperation.  The Authority
shall (at no out-of-pocket third-party expense to the Authority) cooperate with
Developer to identify and secure sources of financing for those Traffic and
Infrastructure Improvements, including any, that are eligible (under applicable
Federal income tax law) to be funded with tax-exempt debt obligations.  If
requested by the Developer, the Authority shall (i) issue (on a non-recourse,
conduit basis) debt obligations for sale to the public or private capital
markets, or make application, together with the Developer to either the New
Jersey Economic Development Authority, The Bergen County Improvement Authority
or the Borough requesting such entity to issue non-recourse, conduit

 

10

--------------------------------------------------------------------------------


 

debt obligations on behalf of the Authority and/or the Developer, (ii) cooperate
with the Developer in preparing and distributing any disclosure documentation
required for the marketing and sale of such debt obligations, (iii) participate
in meetings with credit rating agencies, bond insurance providers, credit
enhancement issuers and/or institutional purchasers with respect to the proposed
financing, (iv) execute such reasonably required closing or other documents as
are necessary in order to effectuate the issuance of such debt obligations,
provided however, in giving effect to the foregoing provisions, the Authority
shall not (A) be obligated to incur any out-of-pocket expenses, or (B) be
required to redeem outstanding Authority indebtedness or take remedial actions
under the Internal Revenue Code, as amended, and the regulations, decisions and
orders promulgated or issued thereunder, that may be required in order to
maintain the exclusions of interest on the Authority’s tax-exempt debt
obligations from gross income for Federal income tax purposes or violate any
Sports Complex Agreements or existing bond finance documents.  Notwithstanding
anything set forth in this Section 3.3(f), the Authority’s agreement to
cooperate shall not constitute a representation by the Authority that such
sources are available or permitted under Legal Requirements nor that any of the
Traffic and Infrastructure Improvements would qualify for such financing.

 

SECTION 3.4.  Rail Access.  (a) The Parties shall use their good faith, diligent
and commercially reasonable efforts, in conjunction with applicable Governmental
Bodies, to develop and implement a plan to construct the Rail Access Project. 
In the course of developing the Master Plan and obtaining Development Approvals,
the Developer shall exercise its diligent and commercially reasonable efforts to
consult with the Authority and the Governmental Bodies for the purpose of
identifying the various options for the provision and location of rail access to
the Project Site.  The Developer shall use commercially reasonable efforts to
maintain flexibility within the Master Plan to accommodate multiple options with
respect to implementation of the Rail Access Project; provided however, that
such obligation shall not be deemed to require the Developer to modify the
Project (or any Component thereof or financing related thereto) or accommodate
multiple options to the extent that such modification or accommodation would (i)
have a Material Adverse Effect on the Project, the Developer, the Master Plan
and/or the ability of the Developer or the Authority to satisfy any material
obligation required to be performed under this Agreement, the Ground Lease, any
Component Lease or Project Indebtedness, or (ii) constitute a Major
Modification.  The Developer expressly acknowledges and agrees that the
Authority makes no representation or warranty, express or implied, with respect
to the future availability of public transportation to the Project Site.

 

(b)                                 Rail Access Marketing.  In the event that
rail access is provided to the Project Site, Developer shall use its
commercially reasonable efforts to cause a marketing and publicity program to be
initiated to encourage use of the rail system by Project visitors and employees.

 

(c)                                  No Further Obligation.  Notwithstanding the
foregoing, other than application of the Unspent Traffic and Infrastructure
Amount, if any, as provided in Section 3.3(d) hereof, the Developer shall not
have any obligation to contribute or make payment to the Authority, the State or
any Governmental Body with respect to the Rail Access Project.

 

11

--------------------------------------------------------------------------------


 

SECTION 3.5.  Wetlands.  (a) Wetlands Mitigation Requirement. The Parties
acknowledge and agree that, in order to obtain certain of the Development
Approvals, wetlands mitigation may be required.  With respect to any wetlands
mitigation that is required, Developer shall, at the sole cost and expense of
Developer, carry out same in the manner authorized, required or permitted by
applicable Development Approvals.

 

(b)                                 Establishment of Wetlands Mitigation Bank. 
(i) The Parties acknowledge and agree that the Developer intends to seek
approval of the Governmental Bodies having competent jurisdiction for
establishment of a wetlands mitigation bank on the Empire Tract (the “Wetlands
Mitigation Bank”) and execution of any applicable agreements relating thereto,
including the MIMAC Agreement (the “WMB Approvals”).

 

(ii)                                  To the extent reasonably requested by the
Developer, and to the extent consistent with Legal Requirements, the Authority
shall cooperate with the Developer in its efforts to obtain and effectuate the
WMB Approvals, including attendance at meetings with appropriate officials of
the federal and/or State government as may be reasonably requested by Developer
for such purpose, identification of potential governmental and
quasi-governmental purchasers of wetlands mitigation credits from the Wetlands
Mitigation Bank, and the Authority shall provide other cooperation, as may be
reasonably requested by the Developer.

 

(c)                                  Conveyance of Empire Tract.  (i) Developer
shall convey or cause to be conveyed insurable title to the Empire Tract on the
Ground Lease Closing Date to an entity designated by the Authority or NJDEP.  In
the event that any WMB Approval prohibits transfer of the Empire Tract prior to
completion of mitigation banking activities, then the Developer shall convey
insurable title to the Empire Tract after completion of such activities.

 

(ii)                                  The conveyance of the Empire Tract shall
be subject to a reservation of Developer’s rights to (A) establish the Wetlands
Mitigation Bank on the Empire Tract, (B) enter upon, occupy and make use of the
Empire Tract for purposes of restoring the Empire Tract for use as a Wetlands
Mitigation Bank, and (C) enter upon, occupy and use the Empire Tract for
purposes of operating and maintaining the Wetlands Mitigation Bank for its
intended purpose, in accordance with the WMB Approvals.  Such reservation shall
be recorded with the Bergen County Clerk and thereafter shall encumber and run
with the land comprising the Empire Tract.

 

(iii)                               In the event the Ground Lease Closing does
not occur and this Agreement is terminated, Developer shall have no obligation
to convey or cause to be conveyed the Empire Tract and thereafter, the Developer
shall have no further obligations hereunder with respect to the Empire Tract,
and the Authority and the entity previously designated to own the Empire Tract
shall not have any further rights in, to or otherwise in connection with the
Empire Tract.

 

(d)                                 Restoration of Empire Tract.  If the
Wetlands Mitigation Bank has been established pursuant to Section 3.5(b) hereof,
then the Developer shall promptly undertake (at its sole cost and expense)
restoration of the Empire Tract in accordance with the WMB Approvals for those
areas of the Empire Tract where agreements have been reached with third parties
for

 

12

--------------------------------------------------------------------------------


 

the purchase of credits from the Wetlands Mitigation Bank.  The Developer
anticipates spending up to approximately Twenty-Five Million Dollars
($25,000,000) (the “Estimated Wetlands Restoration Amount”) with respect to
restoration of the Empire Tract, inclusive of the tasks set forth on Exhibit G
hereto.  The Estimated Wetlands Restoration Amount (and the tasks set forth on
Exhibit G hereto) shall be subject to revision based upon, among other things,
the terms and conditions of the WMB Approvals (in accordance with the review
process set forth in this Agreement for modification of the Master Plan) to give
effect to the terms and conditions of the final, non-appealable WMB Approvals. 
Expenditures in excess of the Estimated Wetlands Restoration Amount shall be
made in the Developer’s sole discretion.

 

(e)                                  Operation of Wetlands Mitigation Bank.  In
the event of a conveyance of the Empire Tract prior to the initiation and/or
completion of wetlands mitigation activities (wetlands restoration and sale of
mitigation credits) in accordance with Section 3.5(c) hereof, the Developer
shall be granted a license to operate the Wetlands Mitigation Bank, which
license shall provide, among other things, that (i) the Authority and the owner
of the Empire Tract shall have no responsibility for operation of the Wetlands
Mitigation Bank, (ii) the Developer shall indemnify, protect, defend and hold
harmless the Authority and the owner of the Empire Tract from and against all
claims arising in connection with operation of the Wetlands Mitigation Bank, and
(iii) the Developer’s failure to operate the Wetlands Mitigation Bank in all
material respects in accordance with applicable WMB Approvals shall result in
termination of the license following receipt of written notice of such failure
from the Governmental Body having competent jurisdiction and the provision of a
reasonable cure period (in light of the work required to be performed or the
actions required to be taken by the Developer to cure such failure), but not
less than ninety (90) days.  The Developer’s rights with respect to the
establishment and operation of the Wetlands Mitigation Bank (including without
limitation, the right to receive and market the mitigation credits and retain
proceeds derived from the sale of such credits) may be transferred, assigned or
pledged by the Developer, in its sole discretion.

 

SECTION 3.6.  Additional Developer Commitments.  (a) Job Skills Training.  (i)
Concurrent with submittal of Item No. 15 of the Master Plan requirements
described in Section 6.2(c)(i)(15) hereof, Developer shall prepare and submit to
the Authority for its review and comment, a written plan for the establishment
and operation by (or on behalf of) the Developer of a job skills center intended
to aid prospective employees of the Project in acquiring the education and job
skills necessary to obtain and maintain employment at the Project.  Such plan
shall include a reasonable estimate of the amount to be expended by (or on
behalf of) the Developer or its designee (which designee shall be subject to the
reasonable approval of the Authority) with respect to the Job Skills Program (as
hereinafter defined).  Developer shall, at no cost or expense to the Authority,
initiate and maintain the program through the opening of the
Entertainment/Retail Component.  Following receipt of the Authority’s reasonable
comments, the Developer shall endeavor in good faith to revise such proposed
plan, which revision shall establish the scope of the job skills programs that
the Developer shall be required to initiate and maintain through the opening of
the Entertainment/Retail Component (the “Job Skills Program”).

 

(ii)                                  Within six (6) months prior to the
scheduled Completion Date of the Entertainment/Retail Component, the Developer
shall provide a written notice to the Authority stating that the Job Skills
Program has been effectuated, together with the results of

 

13

--------------------------------------------------------------------------------


 

such Program, as of the date of such notice; provided however, that neither the
provision of such notice nor the information set forth therein shall impact, in
any manner, the other rights or obligations of the Parties under this
Agreement.  From and after the Completion of the Entertainment/Retail Component,
the Developer shall endeavor in good faith to cause the Job Skills Program to be
reviewed annually through reasonable internal procedures established by
Developer or its designee, taking into consideration the results of the prior
twelve (12) months.  Based upon such internal review, the Developer shall
provide the Authority with a written description of any modifications to the Job
Skills Program proposed to be implemented during the next twelve (12) months. 
The foregoing obligation shall, subject to the cap on expenditures set forth in
Section 3.6(c) below, terminate on the earlier of (A) the first anniversary date
of Completion of the Project in its entirety, or (B) three (3) years after
Completion of the Entertainment/Retail Component.

 

(b)                                 Small Business Marketing Plan.  (i)
Concurrent with submittal of Item No. 15 of the Master Plan requirements
described in Section 6.2(c)(i)(15) hereof, Developer shall prepare and submit to
the Authority for its review and comment, a marketing plan to assist small
businesses located in the Municipalities.  Such plan shall be developed
generally in accordance with the description set forth in Exhibit D hereto.

 

(ii)                                  Following receipt of the Authority’s
reasonable comments, the Developer shall endeavor in good faith to revise such
proposed plan which revision shall establish the scope of the Small Business
Marketing Plan required to be initiated and maintained through the opening of
the Entertainment/Retail Component (the “Small Business Marketing Plan”).

 

(iii)                               Within six (6) months prior to the scheduled
Completion Date of the Entertainment/Retail Component (as set forth on any final
construction schedule to be furnished to the Authority pursuant to any
Construction Management Agreement), the Developer shall provide written notice
to the Authority stating that the Small Business Marketing Plan has been
effectuated, together with the results of such Plan, as of the date of such
notice; provided however, that neither the provision of such notice nor the
information set forth therein shall impact, in any manner, the other rights or
obligations of the Parties under this Agreement.  From and after Completion of
the Entertainment/Retail Component, the Developer shall endeavor in good faith
to cause the Small Business Marketing Plan to be reviewed annually, taking into
consideration the results of the prior twelve (12) months.  Based upon such
review, the Developer shall provide the Authority with a written description of
any modifications to the Small Business Marketing Plan proposed to be
implemented within the next twelve (12) months.  The foregoing obligation shall,
subject to the cap on expenditures set forth in Section 3.6(c) below, terminate
on the earlier of (A) the first anniversary date of Completion of the Project in
its entirety, or (B) three (3) years after Completion of the
Entertainment/Retail Component.

 

(c)                                  Financial Commitment.  Notwithstanding the
provisions of this Section 3.6 to the contrary, the total cost to the Project,
including but not limited to, Developer’s or its designee’s costs relating to
implementation, of the Job Skills Program and the Small Business Marketing Plan,
as provided in Section 3.6 (a) and (b) respectively, shall not in the aggregate

 

14

--------------------------------------------------------------------------------


 

exceed One Million Dollars ($1,000,000).  The Developer shall (in the exercise
of its sole discretion) determine the amount, timing and nature of such
expenditures.

 

SECTION 3.7.  Developer Interference; Authority Interference; Compliance with
Existing Sports Complex Agreements.  The Parties acknowledge and agree that the
business activities at the Sports Complex, including without limitation the
Continental Airlines Arena, and the development, construction and operation of
the Project creates the potential for interference by the Authority and the
Developer with the conduct of business operations by the other.  In recognition
of the foregoing, the Parties shall provide hereinbelow and in the Project
Agreements (whether now in effect or to come into effect in the future) such
commercially reasonable terms, covenants, conditions and dispute resolution
procedures to which the Parties may mutually agree to avoid and resolve
Authority Interference and Developer Interference.

 

(a)                                  Developer Interference. In the performance
of the Developer’s obligations and exercise of the Developer’s rights under this
Agreement and the Project Agreements, the Developer shall exercise diligent and
commercially reasonable efforts so that performance by the Developer of its
obligations or the exercise of its rights hereunder or under any Project
Agreement shall be carried out in such manner as to minimize or eliminate
Developer Interference.  In furtherance of the foregoing, Developer shall take
all actions reasonably required to fully and completely enforce all of its legal
rights and remedies against any third party performing the obligations or
exercising the rights of Developer hereunder or under any Project Agreement or
any third party utilizing the Project Site if such performance, exercise or use
results in a Developer Interference or otherwise would constitute a breach of
Developer’s obligations hereunder or under the Project Agreements.  The Parties
shall use diligent and commercially reasonable efforts so that the potential for
Developer Interference shall be minimized.   However, in light of the
Developer’s construction and operation of the Project, the Parties acknowledge
and agree that the potential for Developer Interference exists (notwithstanding
the good faith actions of the Parties) and, as such, the occurrence of Developer
Interference shall not be the basis for a determination by the Authority that a
Developer Event of Default has occurred.  With respect to Developer Interference
prior to the Ground Lease Closing Date, the terms of this Agreement and the
Access and Indemnity Agreements shall control.  Following the Ground Lease
Closing Date, the actions of the Parties with respect to Developer Interference
and Authority Interference shall be governed by the applicable provisions of
this Agreement as the same may be modified by the terms of the Construction
Management Agreement, the Project Operating Agreement or other applicable
Project Agreements.

 

(b)                                 Authority Interference. The Authority shall
exercise diligent and commercially reasonable efforts so that performance by the
Authority of its obligations or the exercise of its rights hereunder or under
any Sports Complex Agreement shall be carried out in such manner as to minimize
or eliminate Authority Interference.  In furtherance of the foregoing, the
Authority shall take all actions reasonably required to fully and completely
enforce all of its legal rights and remedies against any third party performing
under a Sports Complex Agreement or any third party utilizing the Sports Complex
if such performance or use results in Authority Interference or otherwise would
constitute a breach of the Authority’s obligations hereunder or under the
Project Agreements.  The Parties shall each use diligent and commercially
reasonable efforts so that the potential for Authority Interference shall be
minimized.  However, in light of

 

15

--------------------------------------------------------------------------------


 

the Authority’s operation and use of the Sports Complex facilities, and the
Developer’s construction and operating activities, the Parties acknowledge and
agree that the potential for Authority Interference exists (notwithstanding the
good faith actions of the Parties) and, as such, the occurrence of Authority
Interference after the Ground Lease Closing Date shall not be the basis for a
determination by the Developer that an Authority Event of Default has occurred. 
Rather, in such events, the actions of the Parties after the Ground Lease
Closing Date shall be governed by the applicable provisions of this Agreement,
as the same may be modified by the terms of the Construction Management
Agreement, the Project Operating Agreement or other applicable Project
Agreements.  With respect to Authority Interference prior to the Ground Lease
Closing Date, the terms of this Agreement and the Access and Indemnity
Agreements shall control.  In no event shall any activity carried out by the
Authority pursuant to the Enabling Legislation with respect to the Sports
Complex constitute, in and of itself, an Authority Interference (i.e.
development, construction, execution of agreements, conveyance of Authority
property and other permitted Authority activities shall not, without
demonstration of the Interference by the Developer, constitute Authority
Interference.

 

(c)                                  Recognition and Priority of Existing Sports
Complex Agreements.  Developer acknowledges that Developer has had the
opportunity to review certain of the agreements relating to the Sports Complex,
as more particularly described on Exhibit “H” attached hereto (the “Existing
Sports Complex Agreements”) and shall review certain other agreements relating
to the Sports Complex to be provided by the Authority during the due diligence
period provided pursuant to Section 6.4 hereof.  Prior to the termination of the
due diligence period provided in Section 6.4 hereof, Authority and Developer
shall mutually agree on those Due Diligence Documents to be incorporated into
Exhibit “H-1” as the final list of documents and agreements, which shall be
initialed by the Parties and attached hereto, and thereafter Exhibit “H-1” shall
constitute the Existing Sports Complex Agreements.  If the Parties fail to agree
upon Exhibit “H-1” and this Agreement is not terminated, Exhibit “H” shall
constitute the list of Existing Sports Complex Agreements.  Subject to the
rights and obligations provided in Section 6.4 hereof, Developer recognizes the
Existing Sports Complex Agreements and acknowledges that the rights granted to
Developer and the obligations assumed by Developer hereunder are in all respects
subordinate to the rights and obligations of the parties to the Existing Sports
Complex Agreements.

 

(d)                                 Giants Lease. Developer acknowledges and
agrees that the “Existing Sports Complex Agreements” include that certain
Agreement of Lease between the Giants and the Authority dated as of August 26,
1971 together with such amendments and restatements as are set forth on Exhibit
“H” attached hereto, (collectively, the “Giants Lease”). Developer also
acknowledges that the Authority and the Giants have negotiated, but not
executed, a memorandum of understanding providing for, among other things, the
renovation of Giants Stadium pursuant to an amendment or restatement of the
Giants Lease. The Parties recognize that a renovation of Giants Stadium may add
additional complications and complexities to the transaction contemplated by
this Agreement and the Project Agreements. The nature and extent of the
complications and complexities will not be fully known until such time as the
Authority and Giants enter into a binding amendment or restatement of the Giants
Lease memorializing the rights, duties and obligations of the parties under the
above-referenced memorandum of understanding. The Authority and the Developer
recognize that it is in their mutual best interest

 

16

--------------------------------------------------------------------------------


 

to provide in this Agreement and in the Project Agreements flexibility to
accommodate the renovation of Giants Stadium. The Authority recognizes that the
Developer has entered into this Agreement and made certain commitments to the
Authority based in part on reliance on a time schedule that does not have
unlimited flexibility. Accordingly, with respect to the Giants Lease and
proposed redevelopment of Giants Stadium the Parties agree as follows:

 

(i)                                     The Authority anticipates that a final
agreement will be reached with the Giants after the Effective Date, but prior to
June 1, 2004 (hereinafter referred to as the “Giants’ Negotiation Period”). The
Authority represents to the Developer that the terms and conditions of the
memorandum of understanding are not final, and that the Authority will use its
good faith and commercially reasonable efforts to negotiate a final agreement
with the Giants that (A) is not materially inconsistent with the terms and
conditions of this Agreement or the Project Agreements, (B) does not contravene
the rights granted to the Developer or the Project hereunder (or any Component
thereof) hereunder including but not limited to the rights granted under
Section 3.7(b) or Articles 12, 13 and 20 herein, (C) will not result in a
Material Adverse Effect on the Project or the Master Plan, (D) will not require
a Major Modification or delay or materially increase the cost of the Project to
the Developer including but not limited to the Traffic and Infrastructure
Improvements (“A” through “D” above are hereinafter collectively referred to as
the “Limiting Factors”).

 

(ii)                                  During the Giants Negotiation Period, (A)
in the course of developing the Master Plan and obtaining Development Approvals,
the Developer and Authority shall exercise their diligent and commercially
reasonable efforts to consult and cooperate for the purpose of identifying the
issues related to integrating the renovation of Giants Stadium with the terms
and conditions of this Agreement and the Project Agreements, (B) the Developer
shall use commercially reasonable efforts to maintain flexibility within the
Master Plan to accommodate implementation of the renovation of Giants Stadium;
provided however, that such obligation shall not be deemed to require the
Developer to modify the Project (or any Component thereof or financing related
thereto) or accommodate changes to the extent that such modification or
accommodation would trigger any of the Limiting Factors, (C) the Authority shall
use its diligent and commercially reasonable efforts to promptly proceed to
finalize the documentation with the Giants consistent with the terms of the
memorandum of understanding and Limiting Factors, and (D) the Authority will
endeavor in good faith and use its diligent and commercially reasonable efforts
to provide the Developer with periodic updates of the progress of such
negotiations and obtain from the Giants a confidentiality agreement which
permits the Authority to keep the Developer informed of the progress and content
of the negotiations (and the Developer shall agree to execute such mutually
acceptable confidentiality agreement).

 

(iii)                               If the Authority does not enter into a final
amended Giants Lease for the renovation of Giants Stadium with the Giants prior
to the expiration of the Giants’ Negotiation Period, (A) the Developer shall
have no further duties or obligations under this Section 3.7(d) with respect
thereto other than as expressly set forth in the other terms of this Agreement
or the Project Agreements, and (B) the Authority shall not withhold, condition
or delay any Approval described or required hereunder that affects or might
affect the Giants, the Giants Lease or the renovation of Giants Stadium. If the
Authority does reach a final agreement with the Giants prior to the expiration
of the Giants’ Negotiation Period, the Authority shall

 

17

--------------------------------------------------------------------------------


 

deliver a complete copy to the Developer. If the Giants Lease violates the
Limiting Factors, Developer shall have the right to waive such violations or
elect to terminate this Agreement upon written notice to the Authority within
thirty (30) days of the expiration of the Giants’ Negotiations Period. If the
Developer terminates this Agreement as aforesaid, the Authority shall promptly
return to Developer the Deposit Letter of Credit and the monies paid under the
Deposit Letter and thereafter the parties shall have no further rights, duties
or obligations to each other hereunder.

 

(iv)                              If the final amended Giants Lease does not
violate the Limiting Factors or Developer elects to waive any such violation,
the Developer and Authority shall promptly and in good faith negotiate such
modifications to the Project Agreements as may be necessary to accommodate the
terms of the Giants Lease; provided that any such modifications are consistent
with the Limiting Factors. At such time as the Authority and Developer agree on
such modifications to the Project Agreements, the Developer, upon request from
the Authority, shall acknowledge in writing that the amended Giants Lease as
amended through the date of Developer’s acknowledgement constitutes an Existing
Sports Complex Agreement and shall be deemed added to Exhibit “H” or Exhibit
“H-1”, as the case may be, attached hereto. The provisions of Section 21 will
govern any disputes between the Developer and the Authority associated with
modifications to the Project Agreements as aforesaid.

 

(e)                                  New Sports Complex Agreements.  (i) The
Authority shall not execute any New Sports Complex Agreement or enter into, or
permit any other party (to the extent the Authority has consent or approval
rights over the agreements entered into by the other party), to enter into any
New Sports Complex Agreement that may presently or might in the future have a
Material Adverse Effect on the Developer or the Project (or any
Entertainment/Retail Component Use, any Office Component Use and/or any Hotel
Component Use, including parking related thereto), may result in Authority
Interference or breach the non-competition and other restrictive covenants
provided in Section 13.6 hereof or result in a breach by the Authority of the
Project Agreements.  The Authority shall promptly provide to the Developer for
its review, copies of all proposed New Sports Complex Agreements.

 

(ii)                                  The Developer and the Project shall not be
bound by, and the provisions of  Section 3.7(a) hereof relating to Developer
Interference shall not apply to, any New Sports Complex Agreement unless the
Developer has reviewed and Approved such New Sports Complex Agreement.  Subject
to the foregoing, Developer shall, to the extent practicable (without adversely
impacting the Developer’s rights or obligations hereunder or under any Project
Agreement and without materially increasing the Developer’s cost of the design,
permitting, construction, use, operation or management of the Project and/or the
Traffic and Infrastructure Improvements), cooperate with the Authority at the
Authority’s request with respect to the negotiation, renewal, and/or extension
of any Existing Sports Complex Agreements and/or any New Sports Complex
Agreements.  Such cooperation shall be at no out-of-pocket third-party cost or
expense to the Developer.

 

(f)                                    Shared Parking Plan.  Notwithstanding the
foregoing, the Parties acknowledge and agree that the Developer intends to
develop the Parking Component and carry out its obligations hereunder through
implementation of a shared parking plan pursuant to which

 

18

--------------------------------------------------------------------------------


 

(i) the Developer will provide for the Authority’s use of a portion of the
Parking Component so as to permit the Authority to satisfy its obligations under
the Sports Complex Agreements, and (ii) the Authority shall make at least 4,500
parking spaces located on the existing surface parking lots located to the west
of the Project Site available to the Developer at all times other than the days
on which parking is required for events being held at the Meadowlands Complex. 
The specific provisions concerning such shared parking plan shall be set forth
in the Construction Management Agreement, the Project Operating Agreement and
the Declaration.

 

(g)                                 Compliance with “Smart Growth” Criteria. 
The Parties shall use commercially reasonable efforts to utilize the Parking
Component so as to comply with State “smart growth” transportation criteria.

 

(h)                                 No Interference.  In consideration of the
foregoing, the Parties agree that use of (i) a portion of the Parking Component
by the Authority (as described in Section 3.7(f)(i) above) will not constitute
Authority Interference, and (ii) the surface parking lots by the Developer (as
described in Section 3.7(f)(ii) above) will not constitute Developer
Interference.

 

(i)                                     Indemnification.  The rights,
obligations and liabilities of the Parties under this Section 3.7 shall be
subject to the mutual indemnification provisions of Section 17.6 and
Section 17.7 hereof.

 

ARTICLE 4
THE PROJECT SITE

 

SECTION 4.1.  Project Site.  The Project Site consists of the surface of the
land, subsurface beneath the land and airspace above the land, as more
particularly described in Exhibit “A” attached hereto, subject to Permitted
Exceptions.

 

SECTION 4.2.  Title Review; Permitted Exceptions.  (a) Title Review.  Prior to
the Effective Date, the Developer has ordered (but not received) a commitment
for insurance of the Developer’s leasehold interest in the Project Site to be
issued in favor of the Developer (the “Title Insurance Commitment”) as the
lessee of the Project Site.  Such Title Insurance Commitment shall be written by
Fidelity National Title Insurance Company, or such other title insurance company
selected by the Developer and licensed to do business in the State of New Jersey
(“Title Insurer”).  Such Title Insurance Commitment as initially issued and
without clearance or omission of any items, together with copies of all recorded
documents and other items noted as exceptions therein, shall be promptly
provided by the Developer to the Authority, but in no event later than sixty
(60) days following the Effective Date.

 

(b)                                 Objections to Title; Permitted Exceptions. 
(i) Not later than sixty (60) days after the date on which the Developer
provides the Title Insurance Commitment to the Authority and obtains the
Perimeter Survey, as provided in Section 6.1(a) hereof (the “Title Objection
Date”), the Developer shall inform the Authority in writing of any objections to
title and survey (such objections to survey as provided under Section 6.1(a)
hereof and collectively, such title and survey objections are hereinafter
referred to as the “Title Objections”) to the real property covered by the Title
Insurance Commitment, including without limitation, any

 

19

--------------------------------------------------------------------------------


 

encumbrance adversely affecting the proposed use or enjoyment of the Project
Site in accordance with the Master Plan.  For purposes of this Section, Title
Objections shall not include any easements or similar encumbrances that can be
resolved, removed or otherwise addressed by the Developer as part of, or as a
Material Condition (such as, but not limited to, on-site utilities that are to
be relocated as part of construction of the Project), without any additional
material cost to the Developer in excess of amounts contemplated to be expended
by Developer pursuant to the terms hereof.

 

(ii)                                  The Authority shall (at its sole cost and
expense) use diligent and commercially reasonable efforts, at the earliest
practicable date but in no event later than the Material Conditions Termination
Date, to resolve any Title Objections to the reasonable satisfaction of the
Title Insurer and the Developer such that the Title Insurer agrees to issue its
Title Insurance Commitment to omit or provide affirmative insurance with respect
to all Title Objections in question in a manner reasonably satisfactory to the
Developer and its Project Lenders.  The Authority hereby agrees to cure and
cause to be released any or all mortgages, deeds of trust and other monetary
liens or encumbrances (including, without limitation, mechanics and
materialmen’s liens (except for those liens which arise out of work performed by
(or on behalf of) the Developer) and judgment and/or attachment liens, and liens
arising as a result of delinquent taxes or assessments), affecting all or any
portion of the Project Site which exist as of the Effective Date and/or come
into existence on or prior to the Ground Lease Closing Date and if the Authority
fails to do so, any such liens (except for those liens which arise out of work
performed by (or on behalf of) the Developer) and except for mechanic’s or
materialmen’s liens which the Authority is contesting in good faith and which
have been bonded over by the Authority or insured over by the Title Insurer in a
manner reasonably satisfactory to the Developer and its Project Lender(s) shall
be paid out of the proceeds of and credited against the Development Rights Fee
(as the same may be adjusted pursuant to the terms of this Agreement); provided
however, that the Authority shall not be obligated to cure non-consensual liens
that, in the aggregate, exceed the amount of the Development Rights Fee; and
provided further that, in the event that such non-consensual liens, in the
aggregate, exceed the amount of the Development Rights Fee, the Developer shall
have the right (but not the obligation) to cure such liens on the Authority’s
behalf.  In such event, the amount paid by the Developer shall be offset against
any payments then due and payable or to be paid by the Developer during the term
of this Agreement, the Ground Lease or by a Component Entity under any Component
Lease (including specifically and without limitation, the Ground Rent and/or the
Developer PILOT Payments).  If any Title Objection is not resolved to the
Developer’s and its Project Lenders’ reasonable satisfaction as aforesaid prior
to the Material Conditions Termination Date, as the same may be extended from
time to time in accordance with the terms of this Agreement, the Material
Condition relating to Title Objections set forth in Section 8.2(b)(viii) hereof
shall be deemed not to have been satisfied, unless the Developer waives such
Title Objection by written notice to the Authority.

 

(iii)                               Any defect, lien, encumbrance or other
objection to title shown on the Title Insurance commitment and/or survey and not
raised in a timely manner as aforesaid (and any such objection waived by the
Developer as aforesaid) shall constitute a “Permitted Exception(s)” hereunder
and under the Ground Lease and any applicable Component Lease (“Permitted
Exceptions”).  A schedule of Permitted Exceptions will be annexed to the Ground

 

20

--------------------------------------------------------------------------------


 

Lease prior to execution.  Upon execution and delivery of the Ground Lease, the
Developer shall be deemed to have elected to proceed hereunder subject to all
Permitted Exception(s).

 

(c)                                  Indemnification.  The rights, obligations
and liabilities of the Parties under this Section 4.2 shall be subject to the
mutual indemnification provisions of Section 17.6 and Section 17.7 hereof.

 

SECTION 4.3.  Title Insurance. As a condition to execution of the Ground Lease,
the Title Insurer shall issue to the Developer or be irrevocably committed to
issue to the Developer an American Land Title Association Lessee’s Policy with
such endorsements which the Developer or the Project Lender(s) shall reasonably
require, including, without limitation, such endorsements as may be necessary to
cure Title Objections which the Authority has elected or is obligated to cure
pursuant to the terms of this Agreement (the “Title Policy”), in the amount to
be determined by the Developer, but in no event less than the amount of the
Development Rights Fee payable on the Ground Lease Closing Date (as the same may
be adjusted pursuant to the terms hereof), insuring that the leasehold interest
in the Project Site is vested in the Developer subject only to the Permitted
Exceptions.  The Developer shall be entitled to request that the Title Insurer
provide such additional endorsements (or amendments) to the Title Policy as the
Developer or the Project Lender(s) may reasonably require, provided that (a)
such additional endorsements (or amendments) shall be at no cost to, and shall
impose no additional liability on the Authority (unless such endorsements are
required in order to cure any Title Objection that remains by reason of the
failure of the Authority to cure same in accordance with the terms hereof, in
which case the Authority shall bear the cost) and (b) the Developer’s
obligations to effectuate the Ground Lease Closing under this Agreement shall
not be conditioned upon receipt of such additional endorsements and the Ground
Lease Closing shall not be delayed as a result of the Developer’s request or
inability to obtain such additional endorsements, unless such endorsements are
required in order to cure any Title Objections and are otherwise not waived by
the Developer.

 

ARTICLE 5
PAYMENTS AND FINANCIAL OBLIGATIONS

 

SECTION 5.1.  Developer’s Financial Obligations.  Except as expressly provided
to the contrary herein, including specifically and without limitation (i)
Section 3.3(d) hereof (with respect to payment of the costs of the Final Traffic
and Infrastructure Improvements that exceed the Traffic and Infrastructure Cap
Amount), (ii) Section 4.2(b) hereof (with respect to payments required to cure
Title Objections), and (iii) Section 15.3(f) hereof (with respect to payment of
the Authority’s Environmental Remediation Contribution), the costs of
evaluating, designing, permitting, implementing, constructing, managing and
operating the Project shall be borne solely by or through the Developer,
including without limitation, payment of fees for Development Approvals,
Building Permits, cost overruns and the Traffic and Infrastructure Improvements
(up to, but not exceeding, the Traffic and Infrastructure Cap Amount); provided
however, that the Authority shall be obligated to pay any costs (including
without limitation, its own legal fees and expenses) incurred by the Authority
with respect to the preparation, negotiation and/or review of any Project
Agreements and Development Approvals by the Authority.

 

21

--------------------------------------------------------------------------------


 

SECTION 5.2.  Development Rights Fee; Refundable Security Deposit; Ground Rent.
(a) Development Rights Fee. (i) In consideration for the right to construct and
operate the Project on the terms set forth in this Agreement, the Developer has
agreed to pay a development rights fee in the amount of One Hundred Sixty
Million Dollars ($160,000,000) (the “Development Rights Fee”).  The Developer
shall not, however, be obligated to pay the Development Rights Fee until the
Ground Lease Closing Date occurs and the Authority shall not be obligated to
execute and deliver the Ground Lease unless the Development Rights Fee has been
paid in full.  The Developer shall pay (or, to the extent applicable, the
Component Entity executing the Component Agreement shall pay its allocated
portion of) the Development Rights Fee (less the sum of Five Hundred Thousand
Dollars ($500,000)) paid to the Authority pursuant to the Deposit Letter and any
adjustments, credits or offsets expressly applicable under this Agreement) to
the Authority on the Ground Lease Closing Date.

 

(ii)                                  The Development Rights Fee shall be
allocated among the Entertainment/Retail Component, the Office Component and the
Hotel Component.  From and after the date that each Component Agreement and/or
Component Lease is executed, the Developer shall be released from the obligation
to pay the allocated portion of the Development Rights Fee with respect to the
Component Interest that is the subject of such Component Agreement and Component
Lease, and the Authority shall thereafter look solely to the applicable
Component Entity for payment of such portion of the Development Rights Fee;
provided however, that (A) any reduction in the Development Rights Fee expressly
provided herein (including, without limitation, a reduction pursuant to
Section 13.3 hereof) shall be made from the full amount of the Development
Rights Fee without taking into account any allocation of the Development Rights
Fee amongst the Project Components by Developer and (B) the Authority shall not
be obligated to execute the Ground Lease, any Component Lease or any Component
Agreement prior to receipt of the entire Development Rights Fee in accordance
with Section 5.2(a) above.

 

(b)                                 Refundable Security Deposit.  In order to
assure the full and timely performance by the Developer of its obligations under
this Agreement from and after the Effective Date until the Ground Lease Closing
Date (or the Material Conditions Termination Date, as the case may be), the
Developer has agreed to make payment to the Authority of a refundable security
deposit in the amount of Ten Million Dollars ($10,000,000) (the “Refundable
Security Deposit”), through delivery of an irrevocable, direct pay letter of
credit issued by a financial institution reasonably acceptable to the Authority
(the “Deposit Letter of Credit”).  The Deposit Letter of Credit shall name the
Authority as beneficiary and shall be substantially in the form set forth in
Schedule 5.2(b) hereof.  The Refundable Security Deposit shall be delivered by
the Developer to the Authority on the Effective Date.

 

(c)                                  Disposition of Refundable Security
Deposit.  The Refundable Security Deposit shall be held (but not used) by the
Authority unless released in accordance with the terms hereof.  Upon such
release, the Refundable Security Deposit shall be disbursed as set forth
hereinbelow:

 

(i)                                     In the event that this Agreement is
terminated by the Authority as a result of the occurrence of a Developer Event
of Default at any time prior to the Ground Lease

 

22

--------------------------------------------------------------------------------


 

Closing Date, and no Authority Event of Default shall have occurred and be
continuing, the Refundable Security Deposit shall be retained by the Authority
as liquidated and final damages, as the case may be.  From and after the date
that the funds representing the Refundable Security Deposit are released to the
Authority, Developer shall have no further obligation or liability to the
Authority with respect to the Project and the Authority shall be released and
discharged from any further obligations to Developer hereunder, except for any
obligations of Developer or Meadowlands Mills Limited Partnership under this
Agreement or any obligations under the Access and Indemnity Agreements that are
expressly stated to survive termination.

 

(ii)                                  In the event that this Agreement is
terminated by Developer as a result of (A) the occurrence of an Authority Event
of Default, so long as no Developer Event of Default shall have occurred and be
continuing, or (B) failure to satisfy the Material Conditions set forth in
Section 8.2 hereof on or prior to the Material Conditions Termination Date (and
such failure is not the result of a Developer Event of Default), then the
Refundable Security Deposit and Deposit Letter monies shall be promptly returned
to the Developer.

 

(iii)                               In the event that the Material Conditions
set forth in Section 8.2 hereof have been satisfied or waived on or prior to the
Material Conditions Termination Date, the Deposit Letter of Credit shall be
returned to the Developer on the Ground Lease Closing Date simultaneously with
payment of the Development Rights Fee.

 

(iv)                              In the event that the Developer willfully
elects not to proceed with performance of its material obligations under this
Agreement (whether prior to or on the Material Conditions Termination Date), and
such election is not the result of the occurrence of a Force Majeure Event or
Authority Event of Default that precludes the Developer and/or the Authority
from fully satisfying the obligations provided herein on the terms and
conditions herein provided or the result of the non-satisfaction of any Material
Condition, the Refundable Security Deposit shall be paid to the Authority.  From
and after the date that the funds representing the Refundable Security Deposit
are released to the Authority, the Developer shall have no further obligation to
the Authority with respect to the Project and the Authority shall be released
and discharged from any further obligations to Developer hereunder, except for
any obligations of Developer or Meadowlands Mills Limited Partnership under this
Agreement or the Access and Indemnity Agreements that are expressly stated to
survive the termination.

 

(c)                                  Payment of Balance of Development Rights
Fee.  In the event that the Material Conditions set forth in Section 8.2 hereof
have been satisfied or waived by the Developer on or prior to the Material
Conditions Termination Date, the Developer shall make payment of the balance of
the Development Rights Fee (in the amount of One Hundred Fifty-Nine Million Five
Hundred Thousand Dollars ($159,500,000), to the Authority on the Ground Lease
Closing Date, subject to such pro-rations and adjustments as are expressly
provided for herein.  Concurrently with the Authority’s receipt of the
Development Rights Fee, the Authority shall return the Deposit Letter of Credit
to the Developer, together with a letter confirming the cancellation and
surrender of the Deposit Letter of Credit, signed by an authorized signatory of
the Authority.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Ground Rent.  (i) In consideration for the
Authority’s execution of the Ground Lease and the Developer’s rights to lease
and utilize the Project Site for the purposes set forth in this Agreement and
the Ground Lease, during the term of the Ground Lease, subject to the terms
hereof, the Developer shall pay the Ground Rent to the Authority on the dates
and in the amounts set forth on Schedule 5.2(d) hereto.

 

(ii)                                  From and after the date that a Component
Lease and Component Agreement are executed, the Developer shall be released from
the obligation to pay Ground Rent with respect to the Component Interest that is
the subject of such Component Lease and Component Agreement and the Authority
shall thereafter look solely to the applicable Component Entity for payment of
such portion of the Ground Rent.  Notwithstanding anything herein to the
contrary, Developer shall not allocate any amount in excess of one-third of the
obligation to pay Ground Rent to any one of the Hotel Component and Office
Component.

 

SECTION 5.3.  PILOT Payments.  (a) Developer hereby covenants and agrees that it
shall pay to the Authority on a quarterly basis, or on such dates otherwise
established by the Settlement Agreement, as same may be amended pursuant to this
Agreement, those amounts identified as “PILOT Payments” on Attachment 1-F of the
Response to Third RAI, as referenced in the definition of Developer’s Response. 
Following the final year set forth on said Attachment 1-F, Developer shall
continue to make such payments for the term of the Ground Lease, as such term
may be extended, in amounts increasing from the amount paid in the final year
identified on Attachment 1-F of the Response to Third RAI, such increases to be
determined by the same method by which increases to Ground Rent are calculated
in Schedule 5.2(d) (but without regard to any provision for reduction set forth
therein).  All payments required to be made pursuant to this Section 5.3(a)
shall be referred to as “Developer PILOT Payments”.

 

(b)                                 Covenants; Property Tax Waiver.  The
Authority acknowledges that the transaction contemplated hereunder and the
covenant by Developer to make Developer PILOT Payments provided herein assumes
that the Project Site remains tax exempt for real estate ad valorem tax
purposes.  Developer acknowledges that, pursuant to the Enabling Legislation and
the Settlement Agreement, payments in lieu of real property taxes (“PILOT
Payments”) are payable to the Borough by the Authority in connection with
facilities located within the Sports Complex as of the Effective Date.  The
amount of PILOT Payments is fixed by the Settlement Agreement; however, the
Authority shall be responsible for negotiating and finalizing amendments to the
Settlement Agreement, if any, relating to the Project, including without
limitation, a legally binding and enforceable waiver (in recordable form and to
run with the land) by the Borough of its rights under the Settlement Agreement
(or any successor agreement thereto) to assess and collect ad valorem real
property taxes from the Developer with respect to its leasehold interest in the
Project Site (the “Property Tax Waiver”).  To the extent that the amount agreed
to be paid by Developer as Developer PILOT Payments pursuant to Section 5.3(a)
hereof exceeds the amount of PILOT Payments required to be paid to the Borough
by the Authority, the Authority shall retain such excess to be used for any
lawful Authority purpose; provided however, that the Authority shall provide
written notice to the Developer of the Authority’s determination as to the use
and distribution of such excess PILOT Payments.  In the event that the Borough
or any third party challenges the Authority’s actions with respect to the
Authority’s payment of the PILOT Payments, the Authority shall promptly take all
such actions

 

24

--------------------------------------------------------------------------------


 

as are required to contest such challenge and/or defend such actions.  To the
extent that the Developer incurs any costs (including without limitation,
reasonable attorneys fees and disbursements) in connection with any such
challenges (whether in the defense of same or as a result of a final,
non-appealable order of a court of competent jurisdiction determining that the
Developer is obligated to pay any additional amounts), the Developer may offset
the costs incurred (following the provision of written notice and supporting
documentation to the Authority), together with interest thereon from the date
such costs were incurred at the Overdue Rate against any amounts then due and
payable or to be paid to the Authority under this Agreement (including
specifically and without limitation, the Developer PILOT Payments) and/or any
other Project Agreements.  For the purposes of this Agreement, PILOT Payments
and Developer’s PILOT Payments shall be deemed to cover payment for all services
provided by (or on behalf of) the Borough to non-residential taxpayers, the
costs of which are recovered by the Borough through payment of ad valorem real
property taxes (including specifically and without limitation, police, fire,
emergency medical, etc.).  In the event that, notwithstanding payment of the
Developer PILOT Payments, the Developer is billed for any of the foregoing
services or in the event that the Borough imposes real property assessments and
taxes directly against the Developer, the cost for any such assessments, taxes
and services paid by the Developer shall be offset, together with interest
thereon at the Overdue Rate (plus any costs incurred by the Developer with
respect to contesting same, including without limitation, reasonable attorneys
fees) against any amounts due and payable or to be paid by the Developer to the
Authority (including specifically and without limitation, the Developer PILOT
Payments and Ground Rent) under this Agreement and/or any other Project
Agreements.

 

(c)                                  Allocation of PILOT Payments.  Nothing
contained herein shall preclude the Developer from allocating the Developer
PILOT Payments among the Component Leases that may be executed with respect to
each of the Entertainment/Retail Component, the Office Component and/or the
Hotel Component, such allocations being limited proportionally as set forth for
Ground Rent in Section 5.2(d)(ii) hereof.  From and after the date that each
such Component Lease is executed (provided that a Component Agreement has also
been executed), the Developer shall be released from the obligation to pay the
Developer PILOT Payments with respect to the Component Interest that is the
subject of such Component Lease and Component Agreement and the Authority shall
thereafter look solely to the applicable Component Entity for payment of such
portion of the Developer PILOT Payment.

 

(d)                                 PILOT Negotiation Period.  During the period
from the Effective Date to ninety (90) days following the Effective Date
(hereinafter referred to as the “PILOT Negotiation Period”), the Authority shall
negotiate an amendment of the Settlement Agreement effectuating the provisions
of this Section 5.3, including without limitation, the Property Tax Waiver.  The
terms and conditions relating to such amendment shall be determined by the
Authority in its sole discretion.  In the event that an amendment of the
Settlement Agreement has not been agreed to by the Authority and the Borough on
or prior to the last day of the PILOT Negotiation Period, the Authority shall
provide written notice to such effect to the Developer.  Thereafter, the
Developer shall have the right to negotiate directly with the Borough with
respect to the matters described in this Section 5.3, including without
limitation, the Property Tax Waiver.  Any agreement reached by the Developer and
the Borough shall be reasonably acceptable to the Authority.  The Authority
shall be obligated to approve such agreement as long as such

 

25

--------------------------------------------------------------------------------


 

agreement does not have a Material Adverse Effect on the Authority and does not
provide for payment by the Authority of amounts in excess of the Developer PILOT
Payment.

 

(e)                                  Authority’s Lien Rights  Notwithstanding
anything contained herein, the Parties agree that as long as the Project Site
remains tax exempt, the Developer PILOT Payments shall be a continuous lien on
and against the Project Site.  Such lien shall be perfected (in a manner
reasonably determined by the Authority) for all purposes in accordance with law
and the lien thereafter shall be superior to all non-municipal liens thereafter
recorded or otherwise arising, including without limitation, the lien of any
Project Indebtedness.

 

(f)                                    Indemnification.  The rights, obligations
and liabilities of the Parties under this Section 5.3 shall be subject to the
mutual indemnification provisions of Section 17.6 and Section 17.7 hereof.

 

SECTION 5.4.  Authority’s Profit Participation.  (a) The Authority shall be
entitled to a payment, in addition to the Ground Rent, equal to five percent
(5%) of ordinary net cash flow and net capital proceeds after the “Initial
Threshold” is achieved, and ten percent (10%) of ordinary net cash flow and net
capital proceeds after the “Second Threshold” is achieved (the “Authority Profit
Participation”). The Authority Profit Participation shall be paid on an annual
basis after all appropriate calculations are made by the Developer (or the
applicable Component Entity, as the case may be) for the preceding fiscal year
of operation and shall be paid to the Authority, if the Authority Profit
Participation is due and payable to the Authority hereunder upon completion of
the annual audited statements of the Developer (or such Component Entity).  As
used herein, “Initial Threshold” shall mean that amount which shall equal the
aggregate of (i) all invested capital by the Developer (including any Component
Entity) in or in connection with the Project; (ii) all invested capital by
Mills, its Affiliates or the Developer (including any Component Entity) in or in
connection with the Empire Tract; and (iii) a twenty-five percent (25%) internal
rate of return calculated on the sum of (i) and (ii) above; which shall be
received by the Developer or any Component Entity affiliated with the Developer
(including amounts distributed to the partners of the Developer or such
Component Entity) as distributions from or on account of the Project and the
Empire Tract, if any.  As used herein, “Second Threshold” shall mean that amount
which shall equal the aggregate of (i) and (ii) above plus a thirty percent
(30%) internal rate of return calculated on the sum of (i) and (ii) above which
shall be received by the Developer and any Component Entity affiliated with the
Developer (including amounts distributed to the partners of the Developer and
such Component Entity) from or on account of the Project and the Empire Tract,
if any.  The Authority Profit Participation shall be paid in any year, after the
Initial Threshold and/or Second Threshold are achieved, that the Developer (or
such Component Entity) earns net ordinary cash flow or net capital proceeds.

 

(b)                                 Allocation.  Nothing herein shall preclude
the Developer from allocating the Authority Profit Participation among the
Component Leases and Component Agreements that may be executed with respect to
each of the Entertainment/Retail Component, the Office Component and/or the
Hotel Component.  From and after the date that each such Component Lease and
Component Agreement is executed, the Developer shall be released from the
obligation to pay the Authority Profit Participation with respect to the
Component Interest that is the subject of the Component Lease and Component
Agreement and the Authority shall

 

26

--------------------------------------------------------------------------------


 

thereafter look solely to the applicable Component Entity for payment of such
portion of the Authority Profit Participation.  However, notwithstanding such
allocation, the aggregate amount of the payments to be made to the Authority
shall not exceed the payments calculated pursuant to the formula set forth in
Section 5.4(a) hereof.

 

ARTICLE 6
PRE-DEVELOPMENT ACTIVITIES; MASTER PLAN

 

SECTION 6.1.  Surveys.  (a) Perimeter Project Site Survey.  (i) As part of the
Title Review to be conducted under Section 4.2 hereof, the Developer shall (at
its cost and expense) promptly cause a survey to be prepared showing the
perimeter boundaries of the Project Site (the “ALTA Survey” or the “Perimeter
Survey”).  The Perimeter Survey shall be prepared by a surveyor licensed to
practice in the State of New Jersey and shall be prepared in conformance with
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys, 1997, for
Urban Surveys, including items 2, 3, 5 and 11 from Table A.

 

(ii)                                  Any defects, encumbrances, ambiguities or
similar issues identified on the Perimeter Survey shall be included by the
Developer in determining whether there are any Title Objections, as contemplated
by Section 4.2(b) above.

 

(iii)                               The Perimeter Survey shall be recorded on
the Ground Lease Closing Date, together with a short-form Memorandum of Ground
Lease.  The costs of recording shall be paid by the Developer.

 

(b)                                 Conceptual Project Site Plan.  A map showing
the Project Site boundaries and proposed location of each Project Component and
the location of all Preliminary Traffic and Infrastructure Improvements has been
prepared by the Developer and reviewed and approved by the Authority (the
“Conceptual Project Site Plan”).  A copy of the Conceptual Project Site Plan is
attached as Schedule 6.1(b) hereto and shall serve as the basis for development
of the Master Plan.

 

(c)                                  Delivery of Survey.  Promptly upon
completion, the Developer shall provide or cause to be provided to the Authority
(at the Developer’s cost and expense) three (3) original certified or
reproductions of certified copies of the Perimeter Survey, and accompanying
metes and bounds descriptions.  The Developer shall also provide for each Survey
and description a digital version as an Auto CAD drawing in .DWG or .DFX format
on either diskette or CD Rom.

 

SECTION 6.2.  Procedures Governing Review and Approval of Master Plan.  (a)
General.  (i) The Parties acknowledge and agree that they shall exercise their
respective diligent and commercially reasonable efforts to design and construct
the Project and the Traffic and Infrastructure Improvements in such manner so as
to be consistent with (A) the important public policy, governmental,
environmental, land use planning, transportation and economic goals and
prerogatives of the State, the Authority, the County of Bergen, the NJMC and the
Municipalities and to assure that such policies and goals are protected and/or
effectuated in an effective, efficient and consistent manner, (B) the important
policies and prerogatives previously

 

27

--------------------------------------------------------------------------------


 

articulated by the Stakeholders Advisory Group are effectuated in an effective,
efficient and consistent manner in light of the competing goals and prerogatives
of other affected constituent groups and/or the Developer, (C) the Authority
achieving its desired policy, regional planning and economic goals and
objectives while assuring compliance by the Authority with the duties and
obligations imposed upon the Authority under the Sports Complex Agreements
and/or as required to effectively and efficiently operate the Sports Complex in
the manner envisioned by the Enabling Legislation and in compliance with all
Sports Complex Agreements, and (D) the Developer being able to design, permit
and proceed with construction of the Project in a timely, cost effective and
efficient manner in accordance with this Agreement and the Project Agreements.

 

(ii)                                  In furtherance of the foregoing, in order
to facilitate the development of a mutually acceptable design, site plan and
technical approach to any required Remediation of the Project Site and
construction of the Project Components and Traffic and Infrastructure
Improvements in the most efficient, cost-effective and consistent manner
practicable, the Parties have established the procedures set forth below for the
preparation of a master plan (the “Master Plan”) by the Developer for submittal
to and review and Approval of the Authority in phases.

 

(b)                                 Purpose of Master Plan.  (i) Subject to the
terms and conditions of this Agreement, the Developer shall cause the Project to
be constructed and operated in (A) substantially the manner shown and described
in the Approved Master Plan, the narrative description related thereto, and the
drawings, Plans and Specifications, in each case as prepared by the Developer in
support of the applications for the Development Approvals, as any of the
foregoing may be modified from time to time to reflect changes in the
composition of the Project, and (B) consistent in all material respects with the
Conceptual Site Plan or the Approved Master Plan, as the case may be, the
Perimeter Survey and the Development Approvals.

 

(ii)                                  The Master Plan is intended to provide the
Authority with sufficient reasonable information (at the early stages of Project
development) so as to enable it to achieve its goals and prerogatives and to
carry out its obligations with respect to the ownership and operation of the
Sports Complex, while balancing the legitimate rights, obligations and
prerogatives of the Developer.  Subject to the provisions of this Agreement (and
the exercise of any regulatory or similar powers granted to it by the Enabling
Legislation), the Authority may exercise its rights and prerogatives in
furtherance of its policy goals and contractual obligations in such manner as it
reasonably determines (subject to applicable Legal Requirements).  However,
following its Approval of the Master Plan, the Authority’s powers with respect
to the design, entitlements, uses, development and construction of the Project
shall be limited to customary municipal oversight and the review and Approval
rights expressly set forth in this Agreement and the Project Agreements to
determine that the Project is designed, constructed and operated in accordance
with the Approved Master Plan and the terms of this Agreement.

 

(c)                                  Master Plan Requirements.  (i) The Master
Plan shall include information sufficient to determine compliance with this
Agreement.  As such, the Master Plan shall address each Project Component and
each of the Parking Component Uses, Entertainment/Retail Component Uses, and, to
the extent applicable, Hotel Component Uses, and Office Component

 

28

--------------------------------------------------------------------------------


 

Uses. At such time as the Developer submits a detailed Master Plan for the
Office Component and the Hotel Component, the provisions of this Section 6.2
shall be applicable to such submittals with the same effect as if such
submittals were made as part of the initial Master Plan and not as a
Post-Approval Item (as such term is hereinafter defined).

 

The Master Plan shall also include the following:

 

(1)                                  Reasonably detailed plans depicting
existing rights-of-way and easements, as well as temporary and proposed
rights-of-way and easements, in the Project Site, and shared use of the
Authority’s wastewater and stormwater management systems.

 

(2)                                  Reasonably detailed plans noting the use,
location, total gross floor area, plan area, set backs, height and bulk of all
existing and proposed structures within the Project Site.

 

(3)                                  A reasonably detailed plan showing
vehicular parking and loading areas and a layout of pedestrian and vehicular and
mass-transit circulation patterns in relation to buildings and public facilities
within the Meadowlands Complex and within the vicinity of the Project Site.

 

(4)                                  Landscape plans reasonably sufficient to
show general design concepts.

 

(5)                                  The Preliminary Project Sequencing Plan and
the Preliminary Traffic and Infrastructure Sequencing Plan, as such Preliminary
Plans may be updated and modified in accordance with the terms of this Agreement
so as to develop the Final Project Sequencing Plan and the Final Traffic and
Infrastructure Sequencing Plan.

 

(6)                                  Such portion of the Plans and
Specifications in reasonably sufficient detail to support Development Approval
applications with respect to each of the Project Components and, to the extent
applicable, the Traffic and Infrastructure Improvements, including without
limitation, elevation drawings.

 

(7)                                  Reasonably detailed design criteria to be
followed for exterior building finishes.  Such criteria shall address exterior
architectural standards, including expectations as to acceptable materials,
non-acceptable materials in highly-visible areas (such as rib-face, split-face
block or pointed CMU), fenestration requirements, required glazing, tints, etc. 
In addition, design criteria relating to amenities to be constructed for the
convenience of the occupants of each Component.

 

(8)                                  A narrative and graphic description of the
configuration, including spatial relationships of the buildings to each other
and to other Components, Sports Complex and Arena, location of parking and
service areas and the amount of landscaping to be provided in pedestrian
courtyards, parking areas and around the buildings.

 

29

--------------------------------------------------------------------------------


 

(9)                                  Reasonably detailed design criteria to be
followed for exterior signage and criteria for graphics packages for exterior
Project signage.

 

(10)                            Reasonably detailed architectural design
criteria to be followed with respect to each of the buildings and structures
that comprise the Project.

 

(11)                            A traffic study (“Traffic Study”) analyzing the
impact of the development of the Project on existing infrastructure.  The
Traffic Study shall assess, among other things, the traffic impacts based upon
construction of the entire Project.  The limits of the study area shall be
submitted to the Authority for review prior to initiating any field work.

 

(12)                            To the extent not addressed in the Construction
Management Agreement, the Project Operating Agreement and/or the Declaration,
(a) a reasonably detailed parking management plan describing the impact of the
development and construction of each Component on parking available for the
Project and the Sports Complex, and a plan to provide the Authority with access
to and use of parking facilities for the conduct of Sports Complex operations,
and (b) a reasonably detailed plan describing the impact of the development,
construction and, following Completion, operation of each Component on the
Sports Complex and a plan to coordinate such activities with the use of the
Sports Complex by the Authority for the conduct of the Authority’s activities
and operations and/or the Sports Complex Tenants under the Sports Complex
Agreements.

 

(13)                            A reasonably detailed report analyzing the
impact on police, fire and emergency medical services resulting from the
proposed Project and an emergency services plan for the Project developed in
collaboration with the Borough and the Authority.  Such plan shall be timely
updated in connection with the construction of each Component of the Project.

 

(14)                            A map and schedule setting forth a plan for the
accommodation and continued use of the Arena and the Arena Site, including any
renovations, re-use or redevelopment of the Arena that the Authority may
undertake following the Effective Date in accordance with this Agreement.

 

(15)                            The Job Skills Program plan, the Small Business
Marketing Plan.

 

(16)                            Such additional documents as the Authority may
reasonably request in connection with its review of the Master Plan all in
reasonable detail and consistent in form and substance with the terms of this
Agreement.

 

(ii)                                  The statements and documents required to
be included in the Master Plan may be combined.  The Master Plan may be
submitted on a phased basis to reflect the individual Project Components (or
Phases thereof) and the Authority shall review such phased submittals, as
received.

 

30

--------------------------------------------------------------------------------


 

(iii)                               Nothing contained herein shall preclude the
Developer from initially submitting a Master Plan that provides the above
information with respect to the Entertainment/Retail Component and the initial
Phases of the Parking Component, while reserving the provision of detailed
information concerning the Office Component and the Hotel Component to a later
date.  In such event, the provisions of this Section 6.2 shall be initially
applicable only to the Entertainment/Retail Component and the initial Phases of
the Parking Component.

 

(d)                                 Procedures.  (i) Administrative
Completeness.  The Developer shall have the right to submit to the Authority for
administrative completeness, the aforementioned Master Plan requirements in four
(4) distinct sets as follows: (A) Items No. 1, 2, 3, 5 and 11, (B) Items No. 4,
6, 7, 8, 9 and 10, (C) Items No. 12, 13, 14 and 15, and (D) Item No. 16.  Within
ten (10) Business Days of submission by the Developer of one or more of the
above-described submittals (A), (B), (C) and/or (D), those elements of the
Master Plan will be reviewed by the Authority for administrative completeness to
determine that the elements set out in the applicable Items (1) to (16),
inclusive, above have been submitted and that the requirements of this Agreement
have been addressed.  If the Master Plan set is deemed to be administratively
complete, the Authority will notify the Developer in writing within such ten
(10) day period and promptly commence review of the Master Plan set for
technical completeness and acceptability, in accordance with the provisions of
Section 6.2(d)(ii) below.  If the Master Plan set is deemed to be
administratively incomplete, the Authority shall advise the Developer in
writing, within ten (10) days of the Authority’s receipt of the Master Plan set,
such notice to set forth a detailed explanation of the deficiencies.  In the
event that the Master Plan set is deemed to be administratively incomplete,
within ten (10) Business Days of receipt of the Authority’s notice, the
Developer shall submit or resubmit such information as shall fully address the
matters described in the Authority’s deficiency notice.  Thereafter, the
Authority shall review such new information only (as opposed to additional
review of previously submitted and accepted information) and shall complete such
review of the Master Plan set within ten (10) Business Days following such
submittal.  The foregoing procedures shall be repeated until such time as the
Master Plan set is deemed to be administratively complete.

 

(ii)                                  Technical Completeness.  Within ten (10)
Business Days after the Authority determines that the Master Plan set is
administratively complete, the Authority shall review the documentation
submitted in support of the Master Plan set to determine if the submitted Items
of such Master Plan set are technically complete and to ensure that the
requirements of this Agreement with respect thereto have been satisfied.  If the
Master Plan set is deemed to be technically complete, the Authority shall notify
the Developer in writing and shall thereafter immediately commence its
substantive review, as provided in Section 6.2(e) below.  If the Master Plan set
is deemed to be technically incomplete, the Authority will advise the Developer
of such determination, in writing, within fifteen (15) Business Days of the
receipt of an administratively complete Master Plan set.  Such notice shall set
forth a detailed explanation of the deficiencies and any additional submittal
requirements.  In the event that the Master Plan set is deemed to be technically
incomplete, within fifteen (15) Business Days of receipt of the Authority’s
notice, the Developer shall submit or resubmit such information as shall fully
address the matters described in the Authority’s deficiency notice.  Thereafter,
the Authority shall review new information only (as opposed to additional review
of previously submitted and

 

31

--------------------------------------------------------------------------------


 

accepted information or a previously approved Master Plan “set”) and shall
complete such review of the Master Plan set within fifteen (15) Business Days
following such submittal.  The foregoing procedures shall be repeated until such
time as the Master Plan set is deemed to be technically complete.

 

(e)                                  Review and Approval of Master Plan.  (i)
Within fifteen (15) Business Days of a determination that the submission of the
Master Plan elements (1) to (16) are technically complete, the staff of the
Authority shall either (A) determine that it will recommend to the Authority’s
Board of Commissioners, subject to Section 6.2(e)(v) hereof, Approval of the
Master Plan, or (B) disapprove the Master Plan.  If the Authority staff
disapproves the Master Plan, the Authority staff shall advise the Developer of
such determination, in writing within such fifteen (15) Business Day period
(“Disapproval Notice”).  The Disapproval Notice shall set forth a detailed
explanation of the reasons for such disapproval.

 

(ii)                                  In the event that the Authority staff
disapproves the Master Plan, the Developer shall prepare and submit to the
Authority for its Approval such additional information that addresses or
responds to the deficiencies in the Master Plan and/or the reasons given by the
Authority staff for its disapproval (“Resubmitted Master Plan Information”). 
The Developer may, but shall not be required to, resubmit the Master Plan in its
entirety in response to the Authority’s Disapproval Notice or, alternatively,
the Developer may submit responsive information only.  In either event, the
Authority shall only review and have a right to disapprove the Resubmitted
Master Plan Information, except to the extent that an element of the Master Plan
that was not previously deficient is materially and adversely affected thereby.

 

(iii)                               Following submittal of the Resubmitted
Master Plan Information, the Authority staff shall, within fifteen (15) Business
Days, either recommend Approval of or disapprove the Resubmitted Master Plan
Information and such determination shall be set forth in writing.  If the
Resubmitted Master Plan Information is recommended for Approval (as evidenced by
a written notice from the Authority (the “Approval Notice”)), then the Master
Plan shall be deemed to have been Approved by the Authority, as of the date of
the Authority Board’s adoption of the staff recommendation of the Approval
Notice.  If the Authority staff reasonably disapproves the Resubmitted Master
Plan Information, the Parties shall follow the procedures set forth in this
Section 6.2(e) until such time as the Authority Approves such Resubmitted Master
Plan Information; provided however, if the Master Plan is not Approved within
six (6) months following receipt of a determination that the Master Plan is
technically complete, or the Developer believes that the Authority’s disapproval
prior thereto is not in accordance with the standards set forth in
Section 6.2(g) hereof, the Developer may dispute the Authority’s disapproval of
the Master Plan and the provisions of Article 21 hereof shall apply.

 

(iv)                              If the scope of the Master Plan (whether
initially or with respect to the Resubmitted Master Plan Information) creates a
need for the Authority to seek outside consulting services, the time needed to
secure such services shall not be included within the review periods set forth
above, but shall be added thereto; provided however, that such review period
extension shall not exceed thirty (30) Business Days.

 

32

--------------------------------------------------------------------------------


 

(v)                                 The Parties acknowledge that the Master Plan
and any Post-Approval Items that relate to a Major Modification requires a vote
of the Authority’s Board of Commissioners.  As such, following receipt of the
Authority staff’s recommendation regarding the Master Plan or the Major
Modification, as the case may be, the Authority’s Board of Commissioners shall
adopt or reject the staff recommendation within forty-five (45) days following
issuance of the written notice advising the Developer that the Approval Notice
has been sent to the Authority’s Board of Commissioners.  The Master Plan shall
not be deemed approved by the Authority until approved by the legally binding
vote of a majority of the Authority’s Board of Commissioners.

 

(vi)                              Any Post-Approval Item that does not
constitute a Major Modification shall not require action by the Authority’s
Board of Commissioners and shall be deemed to have been Approved by the
Authority as of the date of written notice thereof to the Developer from the
Authority’s President (or other authorized official).

 

(f)                                    Approval of Modifications to Master
Plan.  (i) After the Master Plan is Approved, the Developer may request a
modification of the Master Plan by submitting a revised Master Plan to the
Authority.  In its submittal for Approval of a modification of the Approved
Master Plan, the Developer shall (in the exercise of its reasonable discretion
taking into account all relevant factors) characterize the proposed modification
as either a Minor Modification or a Major Modification.  Any dispute over the
characterization of a modification shall be resolved in accordance with the
provisions of Article 21 hereof.  Any proposed amendment or modification of the
Approved Master Plan (whether constituting a Minor Modification or Major
Modification) (“Post-Approval Items”), shall be subject to the Authority’s
Approval or disapproval, which shall not be unreasonably conditioned or
delayed.  The Authority shall follow the procedures set forth in Section 6.2(d)
and (g) in reviewing any Post-Approval Item (whether constituting a Minor
Modification or a Major Modification).  The Authority agrees to Approve or
disapprove any Post-Approval Items in writing to the Developer as soon as
practicable but no later than thirty (30) days (in the event of Post-Approval
Item that constitutes a Minor Modification) or sixty (60) days (with respect to
any Major Modification) after receipt of such Post-Approval Item and all
information that the Authority deems reasonably necessary to render an informed
decision (the “Response Period”).  Post-Approval Items submitted hereunder shall
contain in the cover letter, cover sheet, or top page, as applicable, a
conspicuous statement that such Item is submitted for Approval under this
Section 6.2(f) and that a response is required within thirty (30) days (for
Minor Modifications) or sixty (60) days (for Major Modifications), as the case
may be, of submittal.

 

(ii)                                  In the event that the Authority
disapproves any such Post-Approval Item, the Authority agrees to notify the
Developer in writing setting forth (in reasonable detail) the reasons for such
disapproval and thereafter within five (5) days of such notice, the Authority
shall confer (in person or by telephone) with the Developer to discuss the
reasons for such response and how the Developer can address the Authority’s
concerns.  The Developer shall thereafter prepare and submit to the Authority
for its Approval such additional information that addresses or responds to the
deficiencies in the Post-Approval Item and/or the reasons given by the Authority
for its disapproval of the Post-Approval Item (“Resubmitted Post-Approval Item
Information”).  The Developer may, but shall not be required to, resubmit the
Post-Approval

 

33

--------------------------------------------------------------------------------


 

Item in its entirety in response to the Authority’s Disapproval Notice or,
alternatively, the Developer may submit responsive information only.  In either
event, the Authority shall only review and have a right to disapprove the
Resubmitted Post-Approval Item Information, except to the extent that an element
of the Master Plan or any Post-Approval Item that was not previously deficient
is materially affected thereby.

 

(iii)                               Following submittal of the Resubmitted
Post-Approval Item Information, the Authority shall either Approve or disapprove
same in accordance with the standards set forth in Section 6.2(g) hereof.  If
the Resubmitted Post-Approval Item Information is Approved (as evidenced by an
Approval Notice), then the Master Plan shall be deemed to have been Approved by
the Authority in its entirety as of the date of the Approval Notice.  If the
Authority disapproves the Resubmitted Post-Approval Item Information, the
Parties shall follow the procedures in this Section 6.2(f) until such time as
the Authority Approves such Resubmitted Post-Approval Item Information; provided
however, if the Resubmitted Post-Approval Item Information is not Approved
within six (6) months following the original submittal by the Developer of the
Post-Approval Item or the Developer believes that the Authority’s disapproval
prior thereto is not in accordance with the standards set forth in
Section 6.2(g) hereof, the Developer may dispute the Authority’s disapproval of
the Post-Approval Item in accordance with the provisions of Article 21 hereof. 
In either event, the Authority shall only review and have a right to disapprove
the Resubmitted Post-Approval Item Information, except to the extent that an
element of the Master Plan, any Post-Approval Item or any Resubmitted
Post-Approval Item that was not previously deficient is materially and adversely
affected thereby.

 

(iv)                              The Parties shall use diligent and
commercially reasonable efforts and endeavor in good faith to consult, cooperate
and coordinate in an effort to streamline and expedite the Approval of any
Post-Approval Item.

 

(g)                                 Standards of Review.  (i) Master Plan
Review.  In connection with its review of the Master Plan or any Resubmitted
Master Plan Information, the Authority may Approve or disapprove such submittal
in its discretion, utilizing the standards of review applied by the New Jersey
Superior Court, Appellate Division, to the review of final agency actions or
determinations (i.e. arbitrary and capricious standard).  Such standards shall
be applied to take into consideration the consistency of or conformance of the
Master Plan or the Resubmitted Master Plan Information to the Project Components
and Component Uses described in this Agreement and the Conceptual Site Plan.

 

(ii)                                  Post-Approval Items.  (A) Major
Modifications.  In connection with its review of a Post-Approval Item or a
Resubmitted Post-Approval Item that constitutes or relates to (as the case may
be) a Major Modification, the Authority may Approve or disapprove such submittal
utilizing the same standards of review set forth in Section 6.2(g)(i) above, but
applied to determine whether the Post-Approval Item or Resubmitted Post-Approval
Item is consistent with and conforms to the Approved Master Plan.

 

(B)                                Minor Modification.  In connection with its
review of a Post-Approval Item or a Resubmitted Post-Approval Item that
constitutes or relates to (as the case may be) a Minor Modification, the
Authority may Approve or disapprove such submittal, in

 

34

--------------------------------------------------------------------------------


 

the exercise of its reasonable discretion.  Such standards shall be applied to
take into consideration the consistency of or conformance of the Post-Approval
Item or the Resubmitted Post-Approval Item to the Approved Master Plan.

 

SECTION 6.3.  Effect of Authority Approval.  The review or Approval by the
Authority of any matters submitted for its review or Approval shall not
constitute a representation, warranty or guaranty by the Authority as to the
substance or quality of the documents, work or other matter reviewed, approved
or accepted.  At all times, Developer shall use Developer’s judgment as to the
accuracy and quality of all such documents, work and other matters.  The final
written Approval (including any Board Approval with respect to a Major
Modification) by the Authority of any matter submitted for Authority Approval
shall be final, binding and conclusive upon the Authority, and Developer shall
be entitled to rely upon the Approval.

 

SECTION 6.4.  Developer Due Diligence.  (a) The Authority shall use diligent and
commercially reasonable efforts to provide the Developer with such agreements,
leases, maps, plans, reports, financial documents, financing documents and such
other information and documents as the Developer may reasonably request in order
to perform due diligence activities relating to the physical and environmental
conditions of the Project Site, existing uses of and rights with respect to the
Arena and the Sports Complex, the nature of the tax-exempt status of the
Authority and the transaction contemplated herein, the Authority’s outstanding
debt and other obligations and the existence of encumbrances on the Project Site
(collectively, the “Due Diligence Documents”).  The Due Diligence Documents set
forth on Schedule 6.4 hereto shall, to the extent available, be provided or
otherwise made available to the Developer by the Authority at the earliest
practicable date but in no event later than thirty (30) days following the
Effective Date.  Any additional Due Diligence Documents shall be requested by
the Developer in writing and shall be provided by the Authority within five (5)
Business Days after its receipt of such request.  Not later than sixty (60) days
after the date on which the Authority provides copies of the Due Diligence
Documents, Developer shall inform the Authority in writing of any reasonable
objections related to the Existing Sports Complex Agreements or the Settlement
Agreement and discussions with the Borough described in Section 5.3 herein
(collectively, such objections are hereinafter referred to as the (“Complex
Agreement Objections”).  The Authority shall use all its diligent and
commercially reasonable efforts, at the earliest practicable date but in no
event later than sixty (60) days after the delivery of the Developer’s notice of
the Complex Agreement Objections, to resolve any Complex Agreement Objections to
the reasonable satisfaction of the Developer.  Without limitation, the
reasonable efforts of the Authority shall include the commencement and diligent
prosecution of negotiations with third party vendors taking by or through
Existing Sports Complex Agreements to redefine, restrict or eliminate exclusives
granted to such vendors which are inconsistent with the rights granted to the
Developer hereunder including, but not limited to, those described in Section 20
herein.  Notwithstanding anything in this Agreement to the contrary, the
Authority shall not be obligated to incur actual out-of-pocket expenses to
“buy-back” rights granted under the Existing Sports Complex Agreements.  If any
Complex Agreement Objections are not resolved to the Developer’s satisfaction
within said 60-day period, then in that event, Developer shall have ten (10)
Business Days in which to notify the Authority that Developer elects to either
waive such remaining Complex Agreement Objections or terminate this Agreement
and receive the Refundable Security Deposit and the amount paid under the
Deposit Letter.  In the event that the

 

35

--------------------------------------------------------------------------------


 

Developer waives such Complex Agreement Objections or is deemed to have waived
by failing to notify the Authority within such ten (10) Business Day period, the
Developer shall be deemed to have taken subject to those uncured Complex
Agreement Objections.  If Developer terminates, the Refundable Security Deposit
and the amount paid under the Deposit Letter shall be returned to Developer and
the parties shall have no further rights, duties or obligations to each other
hereunder (except those which expressly survive termination).

 

(b)                                 Notwithstanding anything contained in this
Agreement to the contrary, the Authority has provided and will provide Due
Diligence Documents for informational purposes only and provision of such Due
Diligence Documents shall not constitute a representation, warranty or guaranty
as to the substance or quality of the Due Diligence Documents (other than that
such Documents are, to the best of the Authority’s knowledge, after reasonable
inquiry, true, accurate and current copies of such Due Diligence Documents in
possession of the Authority).  The Developer and Project Professionals shall not
rely upon such Due Diligence Documents but rather shall use their own judgment
as to the sufficiency or quality of such Due Diligence Documents.

 

SECTION 6.5.  No Liens.  Except as is contemplated hereunder or in the Ground
Lease (or any Component Lease), the Developer, in the performance of its
obligations under this Agreement shall exercise diligent and commercially
reasonable efforts to not permit any lien to cause a Material Adverse Effect on
the Authority’s interest in the Sports Complex.  In the event that a lien is
caused by or arises out of Developer’s activities at the Project Site, thereby
causing a Material Adverse Effect on the Authority’s interest in the Sports
Complex, Developer shall use all commercially reasonable efforts to discharge,
insure over or bond over such lien as soon as is reasonably and commercially
practicable.  Moreover, if, in the Authority’s reasonable judgment, a lien has
(or would have, if not discharged, insured over or bonded over) a Material
Adverse Effect on the Authority if not discharged, insured over or bonded over,
the Authority shall provide written notice to the Developer of such
determination, including the basis or reasons for the Authority’s determination
and Developer shall immediately take all steps necessary to cause such lien to
be removed by the payment of money or bonded by financial security reasonably
acceptable to the Authority.

 

ARTICLE 7

PROJECT APPROVALS

 

SECTION 7.1.  Development Approvals.  (a) Authority Review and Approval. 
Developer shall exercise its diligent and commercially reasonable efforts to
obtain Development Approvals for construction of the Project, in accordance with
this Agreement and the Project Agreements.  Procurement of the Development
Approvals shall be at the Developer’s sole cost and expense, with the exception
of those permits necessary for Remediation related to the Authority’s
Environmental Responsibility.  Developer shall timely prepare such necessary
reports, studies, schematic documents, design development documents, and
construction documents as provided herein required for the issuance of the
Development Approvals (“Development Approval Documents”).  A copy of the
relevant Development Approval Documents shall be promptly provided to the
Authority.  If such Development Approval

 

36

--------------------------------------------------------------------------------


 

Document is presented to the Authority for approval or signature, either because
it deviates from the Conceptual Site Plan (or the Approved Master Plan, if
applicable) or the Developer requests that the Authority execute as
co-permittee, then, the Authority shall provide its Approval, disapproval or
signature to the Developer within five (5) Business Days of receipt of
Development Approval Document(s) unless such other time period is designated
under Section 11.6 hereof.  If the Authority disapproves, it shall state its
reasons therefor.  The foregoing shall not limit or diminish the Authority’s
rights of review provided under Section 6.2 hereof with respect to modifications
of the Approved Master Plan.  In the event that the Authority fails to provide
its Approval, disapproval or signature within such period, the Developer may (to
the extent that the Authority’s signature is not required as a condition of such
submittal) submit such documentation to the appropriate regulatory agency
without Authority comment or Approval.  In the event that the Authority’s
signature is required as a condition to such submittal, the Authority hereby
consents to the submission of such documentation and shall execute the
appropriate application or submittal documentation, notwithstanding that the
Authority has failed to provide its Approval, disapproval or signature within
the applicable review period (and such consent shall be equally applicable to
any resubmission, as herein contemplated, if the Authority fails to provide its
Approval, disapproval or signature within the applicable review period).  Upon
any resubmission of Development Approval Documents, the Authority shall review
only those elements of the Development Approval Documents that the Authority has
not previously reviewed; provided however, that if the elements of the
Development Approval Documents that are resubmitted are integrally and
inseverably related to elements of the Development Approval Documents previously
reviewed by the Authority, the Authority may include within the scope of its
review of any resubmission elements previously reviewed.  All submissions and
responses hereunder shall be made through the respective Designated
Representatives of the Authority and the Developer.

 

(b)                                 No Warranty.  The review, comment, approval
or acceptance by or on behalf of the Authority of any Development Approval
Document or any other work, plans, budget or schedule shall not constitute a
representation, warranty or guaranty by the Authority as to the substance or
quality of the documents, work or other matter reviewed, approved or accepted. 
At all times, Developer and the Project Professionals shall use their own
judgment as to the accuracy and quality of all such documents, work and other
matters.  The Authority shall use commercially reasonable efforts to cause its
professionals and consultants to add the Developer as an additional named
insured on any errors and omissions and/or professional liability insurance
policies provided to the Authority by such professionals and/or consultants.

 

(c)                                  Copies of Submissions.  The Developer and
the Authority shall each exercise diligent and commercially reasonable efforts
to provide to the other Party a complete copy of each and every application for
Development Approvals submitted by Developer or the Authority, as the case may
be, to Governmental Bodies, which copy shall be provided substantially at the
same time as those applications are submitted to those agencies.

 

(d)                                 Cooperation with Governmental Officials.  In
connection with obtaining the Development Approvals, the Developer shall
cooperate with all federal, State, and local officials, including but not
limited to the NJDEP and the NJMC.

 

37

--------------------------------------------------------------------------------


 

(e)                                  Authority Cooperation.  The Authority shall
use diligent and commercially reasonable efforts to cooperate with the Developer
in obtaining the Development Approvals and, to the extent reasonably determined
by the Authority and reasonably agreed to by the Developer, may join in
applications for the Development Approvals; provided however, that (i) the
Authority shall not be required to incur any out-of-pocket cost or expense in
joining in such applications absent the Developer’s agreement to reimburse the
Authority for such costs or expenses, and (ii) the Authority shall not be
required to take any action that, in the reasonable judgment of the Authority,
constitutes an ultra vires act or will cause a breach or default under any
Sports Complex Agreement.  Notwithstanding the foregoing, the Development
Approvals for which the Authority shall be a co-applicant or co-permittee are
set forth on Schedule 8.2(b) hereto.

 

(f)                                    Assignment Upon Termination.  In the
event that this Agreement is terminated by either the Authority or Developer,
upon the written request of the Authority, Developer shall, as soon as
reasonably possible, assign or cause to be assigned to the extent permitted by
law any or all of the Development Approvals obtained by Developer or an
assignment of any pending applications in form sufficient to permit the
Authority to continue the application process for any pending Development
Approvals.  Assuming that there has been no Developer Event of Default and that
this Agreement has not been terminated by reason of such Developer Event of
Default, the assignment by Developer hereunder may be conditioned upon the
express written condition that the Authority assumes financial obligations under
the applicable Development Approvals or applications therefor, including payment
or reimbursement of all reasonable out-of-pocket costs and expenses associated
with preparation and processing of Development Approvals or pending
applications.  Such assignment shall be without recourse, representation or
warranty of any nature, express or implied.

 

(g)                                 Indemnity.  In amplification, and not in
limitation, of the Developer’s indemnification obligations set forth in
Section 17.6(a) hereof, in the event Authority agrees to act as an applicant or
co-applicant for any Development Approval, the Developer shall indemnify,
protect, defend and hold harmless the Authority from and against any Developer
Indemnified Claim; provided however, that the provisions of Section 17.6(a)
hereof shall not be applicable to any claim of an Authority Indemnified Party if
such claim arises out of or relates to (i) Remediation relating to the
Authority’s Environmental Responsibility, or (ii) any violation of a Development
Approval, to the extent that such violation was caused by the action(s) or
inaction(s) of the Authority or any Authority Indemnified Party.

 

SECTION 7.2.  NJDEP/NJMC Consultation.  Developer acknowledges that pursuant to
the Enabling Legislation, the NJDEP and NJMC have certain review rights as to
the Project that require one or more public hearings before the NJDEP and NJMC. 
Concurrently with preparation of applications for Development Approvals as
provided in Section 7.1 hereof, the Parties shall present the Project to the
NJDEP and NJMC in a timely fashion for review in accordance with the Enabling
Legislation.

 

38

--------------------------------------------------------------------------------


 

ARTICLE 8

GROUND LEASE CLOSING; MATERIAL CONDITIONS

 

SECTION 8.1.  Development Covenant.  In consideration for the Authority’s grant
of exclusive development rights hereunder and conveyance of, among other things,
the leasehold estate in the Project Site and the full and prompt performance of
its obligations under this Agreement and the Project Agreements, subject to the
provisions of this Agreement, the Developer shall (a) diligently pursue the
design, permitting and construction of Phase I and Phase II, as provided under
the terms of this Agreement, (b) until and if released, perform and observe the
terms and conditions of this Agreement, as herein provided, and (c) make payment
of the Development Rights Fee and the applicable Ground Rent, as provided in
this Agreement and the Ground Lease; provided however, the failure to construct
the Hotel Component and/or the Office Component (or any Phase incorporating such
Components) shall not invalidate or otherwise affect the obligations of the
Parties hereunder and/or the sufficiency of consideration for this Agreement and
shall not constitute a Developer Event of Default hereunder or under the Ground
Lease.

 

SECTION 8.2.  Satisfaction of Material Conditions; Termination.  (a) If, after
the exercise of all good faith, diligent and commercially reasonable efforts by
each Party, any of the following conditions (the “Material Conditions”) are not
satisfied on or prior to March 31, 2005  (the “Material Conditions Termination
Date”), subject to application of the provisions of Sections 8.3 and 8.4 hereof,
either of the Parties may elect no later than the Material Conditions
Termination Date to terminate this Agreement by written notice to the other, in
which event, this Agreement shall be terminated as of the date of such notice
and all obligations of the Parties hereunder shall cease and all claims that the
Parties may have shall be deemed to have been forever waived (except such
obligations as are specifically stated in this Agreement or which by their
nature are intended to survive termination and any claims arising in connection
with such obligations).  Upon termination of the Agreement for failure to
satisfy the Material Conditions, the Refundable Security Deposit and the amount
paid to the Authority under the Deposit Letter shall be promptly returned to the
Developer.

 

(b)                                 The following shall constitute the Material
Conditions:

 

(i)                                     All Development Approvals required for
the Project, as set forth on Schedule 8.2(b) hereof and such other permits,
licenses or approvals that are determined to be required following the Effective
Date, shall have been obtained, shall be in form and content reasonably
acceptable to the Developer, shall be in full force and effect and all
applicable appeal periods shall have expired without an appeal being filed, or,
if an appeal has been filed, that such appeal has been decided by issuance of a
final non-appealable order or decision by a court of competent jurisdiction
upholding and affirming the validity of the Development Approval(s) that is the
subject of such appeal and/or if any such appeal period has not expired, such
pending appeal cannot, in the reasonable judgment of the Parties, be resolved in
a manner preventing construction and operation of the Project substantially in
the manner contemplated by the Development Approvals, this Agreement or the
Master Plan.

 

(ii)                                  An agreement effectuating the provisions
of Section 5.3(b) hereof shall have been reached with the Borough of East
Rutherford or the Authority (in the exercise of its sole discretion) shall have
executed an agreement with the Developer in form and substance acceptable to
Developer in its sole discretion that holds the Developer harmless with respect
to

 

39

--------------------------------------------------------------------------------


 

any future challenge by constituent municipalities and/or counties for payments
to and/or the imposition of real property taxes or assessments in excess of the
Developer PILOT Payments by the State of New Jersey, the Authority or any
municipality in which the Meadowlands Complex is located based upon use of the
Project Site by the Developer substantially in the manner contemplated in this
Agreement and the Master Plan.

 

(iii)                               All administrative proceedings which are
required in order to carry out the Project, as contemplated by this Agreement
and the Master Plan, shall have been completed, and all other actions, hearings,
proceedings or determinations required to be taken, held and/or rendered, as the
case may be, by the Authority, the NJDEP, the NJMC and/or any other agency or
authority in order for the Project to be constructed and operated in the manner
contemplated by the Master Plan shall have been undertaken and completed and a
favorable determination rendered so as to permit construction and operation of
the Project, as reflected in the Master Plan.  An order(s) or finding(s), as
applicable, shall have been issued, such order or finding determining that the
Project to be constructed on the Project Site, as described in the Master Plan
and this Agreement, is approved and that the Project proposed to be constructed
complies with or is consistent with all planning, land use and/or environmental
requirements applicable to the Meadowlands Complex and/or the Project Site. 
Such order, finding and/or resolution evidencing such Approval shall be in full
force and effect and all applicable appeal periods shall have expired without an
appeal being filed, or, if an appeal has been filed, that such appeal has been
decided by issuance of a non-appealable order or decision of a court of
competent jurisdiction upholding and affirming the validity of the order(s) or
finding(s) or resolution(s) that is the subject of such appeal or if any such
appeal has not been decided, such pending appeal cannot, in the reasonable
judgment of the Parties, be resolved in a manner preventing or materially
affecting construction and operation of the Project substantially in the manner
contemplated by the Development Approvals, this Agreement or the Master Plan.

 

(iv)                              The Master Plan shall have been Approved by
the Authority and such order, finding and/or resolution evidencing such Approval
shall be in full force and effect and all applicable appeal periods shall have
expired without an appeal being filed, or, if an appeal has been filed, that
such appeal has been decided by issuance of a non-appealable order or decision
of a court of competent jurisdiction upholding and affirming the validity of the
order(s) or findings(s) that is the subject of such appeal or if such appeal has
not been decided, such pending appeal cannot, in the reasonable judgment of the
Parties, be resolved in a manner preventing or materially affecting construction
or operation of the Project substantially in the manner contemplated by the
Development Approvals, this Agreement or the Master Plan.

 

(v)                                 The Developer shall have received all
easements, rights of access, licenses and other rights and/or the termination or
modification of existing easements, rights of access, licenses and other rights
reasonably required in order to permit use and operation of the Project Site in
the manner contemplated by this Agreement, the Ground Lease, the Master Plan,
the Development Approvals and the Project Agreements (subject only to the
Permitted Exception(s)) and such easements, rights of access, licenses and other
rights and/or modifications or terminations shall be in form and content
reasonably acceptable to the Developer and its Project Lenders, and shall be in
full force and effect.

 

40

--------------------------------------------------------------------------------


 

(vi)                              All (A) WMB Approvals shall have been obtained
and shall be in full force and effect and all applicable appeal periods shall
have expired without an appeal being filed, or, if an appeal has been filed,
such appeal has been decided by issuance of a non-appealable order or decision
of a court of competent jurisdiction upholding and affirming the validity of the
order(s) or finding(s) that is the subject of such appeal and/or if any such
appeal period has not expired, such pending appeal cannot, in the reasonable
judgment of the Parties, be resolved in a manner preventing effectuation of the
Wetlands Mitigation Bank and the license to operate same by the Developer, and
(B) actions required to be taken in order to permit the Developer to effectuate
the Wetlands Mitigation Bank (in the manner contemplated by Section 3.5 hereof)
and the WMB Approvals, including execution of any applicable agreements related
thereto (as provided in Section 3.5(b) hereof), including the MIMAC Agreement,
shall have been completed.  The form and content of such WMB Approvals shall be
acceptable to the Developer (in the exercise of its sole discretion).

 

(vii)                           No litigation shall be outstanding (including
without limitation, the potential for appeals from previously issued decisions
or orders for which the appeal period shall not have expired) against or
affecting the Authority (A) challenging the validity of this Agreement, the
Ground Lease, the Project Agreements and/or the Authority’s legal right and
power to enter into same or to carry out the transactions contemplated herein,
or (B) which precludes, hinders, inhibits or limits (or could in the reasonable
judgment of the Developer and/or the Authority preclude or limit) the ability of
the Authority and/or the Developer to satisfy the Material Conditions and/or
carry out the transactions contemplated by this Agreement, the Ground Lease, the
Project Agreements, the Master Plan, the Wetlands Mitigation Bank (as provided
in Section 3.5 hereof) and/or the Development Approvals.

 

(viii)                        All Title Objections which are not Permitted
Exception(s) pursuant to the provisions of Section 4.2 hereof shall have been
discharged or otherwise satisfied or arrangements mutually satisfactory to the
Parties for discharge at the Ground Lease Closing shall have been made to the
satisfaction of the Developer and the Project Lenders.

 

(ix)                                Mutually satisfactory forms of Ground Lease,
Project Operating Agreement, the Construction Management Agreement and the
Declaration shall have been agreed upon by the Parties.

 

(x)                                   A Project Labor Agreement (in form and
content satisfactory to the Developer in the exercise of its sole discretion)
shall have been executed with the Bergen County Building and Construction Trades
Council covering, among other things, the terms and conditions under which
construction of the Project will be carried out through the use of persons or
firms that recognize established Bergen County collective bargaining units.

 

(xi)                                A.  The Parties shall have reached agreement
as to (i) the Traffic and Infrastructure Improvements and the reasonably
estimated costs thereof to be credited against the Traffic and Infrastructure
Cap Amount, and (ii) the amount, if any, of the projected Unspent Traffic and
Infrastructure Amount.  In the event that such estimated costs of the Traffic
and Infrastructure Improvements are projected to exceed Sixty Eight Million Two
Hundred Fifty Thousand Dollars ($68,250,000), the Parties shall work
cooperatively (and in conformance with

 

41

--------------------------------------------------------------------------------


 

Section 3.3(e)(i) hereof) to reduce the scope of the Traffic and Infrastructure
Improvements so that the projected costs of such Improvements do not exceed the
Traffic and Infrastructure Improvement Cap Amount, as long as such change in
scope (A) will not adversely impact any Development Approval, (B) will not cause
any reduction in the size of the Project (or any Component) or change the
Component Uses, or (C) will not materially and adversely reduce the level of
road service currently provided at the Sports Complex or that is anticipated to
be required to serve the Completed Project and Sports Complex.  Any dispute with
respect to the applicability of such criteria shall be resolved in accordance
with the provisions of Article 21 hereof.  If the amount by which the estimated
costs of the Traffic and Infrastructure Improvements exceeds the Traffic and
Infrastructure Improvement Cap Amount is less than or equal to Three Million Two
Hundred Fifty Thousand Dollars ($3,250,000), the Authority shall be obligated to
pay for such excess costs (the “Authority Traffic and Infrastructure Payment
Amount”).  In such event, this Material Condition shall be deemed to have been
satisfied.

 

B.  Notwithstanding anything contained herein to the contrary, if the estimated
costs of the Traffic and Infrastructure Improvements exceeds Sixty Eight Million
Two Hundred Fifty Thousand Dollars ($68,250,000), and the Authority has not paid
(or has determined that it will not pay towards such costs, having no obligation
to do so) amounts in excess of Three Million Two Hundred Fifty Thousand Dollars
($3,250,000), the Authority may terminate this Agreement and, in such event,
shall not be required to pay the Authority Traffic and Infrastructure Payment
Amount or any amount in excess thereof; provided however, that, Developer may
proceed in accordance with Section 8.4(c) hereof and in such event, the
Authority shall be obligated to pay the Three Million Two Hundred Fifty Thousand
Dollars ($3,250,000) as provided in Section 3.3(d)(i) for payment of the
Authority Traffic and Infrastructure Payment Amount to the Developer and this
Material Condition shall be deemed to have been satisfied.

 

SECTION 8.3.  Limited Extension of Material Conditions Termination Date.  (a)
The Material Conditions Termination Date may be extended by one day for each day
after March 31, 2005 that any litigation instituted and continued by a third
party challenging this Agreement, the Ground Lease, the ability or power of the
Authority to undertake and carry out the transactions contemplated by this
Agreement, the Ground Lease or the Project Agreements, or implementation of the
Wetlands Mitigation Bank (as provided in Section 3.5(b) hereof), or challenging
any Development Approval or other approval or action issued, adopted or taken by
the Authority, the NJDEP, the NJMC or any other regulatory agency having
jurisdiction over the Project or the Project Site, or any portion thereof, or
implementation of the Wetlands Mitigation Bank, which litigation could
reasonably be anticipated to have a Material Adverse Effect, has not been
conclusively adjudicated.

 

(b)                                 In the event that the Material Conditions
Termination Date shall be extended by reason of the application of this
Section 8.3 until March 31, 2008 (the “Outside Material Conditions Termination
Date”), then either Party shall have the right at any time after the Outside
Material Conditions Termination Date (but prior to the conclusive adjudication
of those actions described in the first sentence of this Section 8.3) to
terminate this Agreement by written notice, and upon any such termination the
Refundable Security Deposit and the amount provided under the Deposit Letter
shall be returned to Developer, and each Party shall be

 

42

--------------------------------------------------------------------------------


 

released  from any further obligations hereunder, except as expressly provided
herein to the contrary.

 

SECTION 8.4.  Limited Waiver of Material Conditions.  (a) In the event that the
Authority has exercised its rights to terminate this Agreement for the failure
to satisfy the Material Conditions, the Developer shall have the right to waive
any Material Conditions remaining to be satisfied and such waiver shall be
deemed to constitute a rescission of the Authority’s termination notice;
provided however, the Developer shall not be permitted to waive the Material
Conditions described in Section 8.2(ii), (ix) and, to the extent provided
therein, (xi).  The Developer’s determination to waive any Material Conditions
shall be set forth in writing and provided to the Authority on or prior to the
date that is ten (10) days after the Authority’s delivery of notice of
termination to the Developer.  In such event, the Material Conditions shall be
deemed to have been satisfied as of the date of the Developer’s waiver of such
remaining Material Conditions and the Ground Lease Closing Date shall be
established in accordance with the provisions of Section 9.1 hereof.

 

(b)                                 Notwithstanding the foregoing, if the
Material Condition described in Section 8.2(b)(iv) has not been satisfied on or
prior to the Material Conditions Termination Date, the Developer may waive the
satisfaction of such Material Condition.  However, in such event the Authority’s
review and Approval of the Master Plan shall be governed by the provisions of
subparagraphs (a), (b), (c), (d), (e) and (g) but not (f) of Section 6.2 hereof.

 

(c)                                  In the event that the Authority has
exercised its rights to terminate this Agreement as a result of the failure to
satisfy the Material Condition described in Section 8.2(b)(xi) of Section 8.2,
the Developer may override such determination by providing written notice to the
Authority (not later than ten (10) days after receipt of Authority’s termination
notice, of its decision to relieve the Authority from any obligation with
respect to payment of any amount in excess of the Authority Traffic and
Infrastructure Payment Amount.  In such event, said Material Condition shall be
deemed to have been satisfied on or prior to the Material Conditions Termination
Date.

 

SECTION 8.5.  Access to the Project Site.  The terms and conditions of access to
the Sports Complex (including the Project Site) by the Developer prior to the
Ground Lease Closing Date shall be governed in all respects by the Access and
Indemnity Agreements.

 

ARTICLE 9

GROUND LEASE; COMPONENT LEASES

 

SECTION 9.1.  Execution of Ground Lease.  (a) (i) On or prior to the one hundred
fiftieth (150th) day following satisfaction or waiver (to the extent waivable
hereunder) by the Developer of the Material Conditions set forth in Section 8.2
hereof (or such earlier date as  provided below), the Authority and the
Developer will enter into the Ground Lease and record a memorandum or short form
of the Ground Lease.

 

(ii)                                  The form of Ground Lease is currently
under negotiation by the Authority and the Developer.  The Parties shall
endeavor in good faith to negotiate a final form

 

43

--------------------------------------------------------------------------------


 

of the Ground Lease in accordance with the term sheet attached hereto as Exhibit
“B” (the “Ground Lease Term Sheet”) within ninety (90) days following the
Effective Date.  Unless otherwise agreed to by the Parties, the final form of
Ground Lease shall not materially deviate from the substantive financial terms
reflected in the Ground Lease Term Sheet and shall not materially increase any
obligation to be performed by the Parties or materially limit or diminish any
rights held by the Parties, in each case, as compared to the obligations and/or
rights reflected in the Ground Lease Term Sheet.  As soon as the form of Ground
Lease has been mutually agreed to, the Parties shall initial the form and attach
same hereto as Exhibit “B-1” at which time Exhibit “B” will be incorporated
therein and superceded by Exhibit “B-1”.  From and after such date, the Ground
Lease Term Sheet shall be of no force or effect.  In addition, the Parties
acknowledge that the form of Ground Lease shall be subject to review and may be
subject to comment and modification at the request of Project Lenders.  The
Authority shall cooperate with the Developer in addressing the requests of the
Project Lenders, subject to the provisions of this Section 9.1(a)(ii).

 

(b)                                 Notwithstanding anything contained herein to
the contrary, at any time after satisfaction or waiver of the Material
Conditions (other than the Material Conditions set forth in subparagraphs (ii),
(ix) and, to the extent provided therein, (xi) of Section 8.2(b) hereof, each of
which may not be waived by the Developer without the prior written consent of
the Authority which may be provided or withheld in its sole discretion), the
Parties may determine that the Ground Lease Closing Date shall occur prior to
expiration of the one hundred fifty (150) day period provided in
Section 9.1(a)(i) above and, in such event, the Ground Lease Closing Date shall
be the date determined by the Developer and the Authority.

 

SECTION 9.2.  Conditions Precedent to Ground Lease Closing.  Prior to entering
into the Ground Lease and commencement of construction of the Project, each of
the following conditions precedent shall have been satisfied by the Developer or
the Authority, as the case may be.

 

(a)                                  No Event of Default.  No Developer Event of
Default or Authority Event of Default hereunder or under any of the Project
Agreements (i.e. event of default under any Access and Indemnity Agreement) nor
any event that with the passage of time or delivery of notice or both, could
constitute a Developer Event of Default or Authority Event of Default, as the
case may be, hereunder or under any of the Project Agreements shall have
occurred and be continuing (subject to a Party’s cure rights, as provided
herein), and an Authorized Representative of the Developer shall have delivered
to the Authority a written certificate to such effect and an Authorized
Representative of the Authority shall have delivered a written certificate to
the Developer to such effect.

 

(b)                                 No Proceedings.  No action, suit, proceeding
or investigation of any kind shall have been instituted or, to the Developer’s
or Authority’s knowledge, pending or threatened by any third party, including
actions or proceedings of or before any Governmental Body to which the
Authority, the Developer or the Project (or any Component thereof) is a party or
is subject or by which any of them or the Project are bound or can reasonably be
expected to have a Material Adverse Effect, no injunction or other restraining
order shall have been issued and no hearing to cause an injunction or any
restraining order to be issued shall be pending or noticed

 

44

--------------------------------------------------------------------------------


 

with respect to any action, suit or proceeding if the same reasonably could be
expected to have a Material Adverse Effect.

 

(c)                                  Financial Condition.  Since the Effective
Date, there shall not have occurred any change in the financial condition,
business or property of the Developer, Mills or Mack-Cali that could reasonably
be expected to have a Material Adverse Effect, and an Authorized Representative
of the Developer shall have delivered a written certificate to the Authority to
such effect.

 

(d)                                 Insurance.  The Developer and the Authority
shall each have delivered evidence that insurance coverage complying with the
terms of the Project Agreements shall be in place and in full force and effect.

 

(e)                                  Representations and Warranties.  Each
representation and warranty of the Developer and the Authority provided herein
or in any other Project Document shall be true and correct in all material
respects as if made on such date (except that any representation and warranty
that relates expressly to an earlier date shall be deemed made only as of such
earlier date) and to the Developer’s and/or the Authority’s knowledge, as the
case may be, unless failure of any such representation or warranty to be true
and correct could not reasonably be expected to have a Material Adverse Effect,
in each case, as certified by an Authorized Representative of the Developer in a
written certification to the Authority (as to representations and warranties of
the Developer) and as certified by an Authorized Representative of the Authority
in a written certification to the Developer (as to representations and
warranties of the Authority).

 

(f)                                    Further Assurances.  The Parties shall
have delivered such other documents, certificates, agreements or other materials
as the Parties may reasonably request.

 

SECTION 9.3.  Ground Lease Closing.  (a) Developer Deliveries. At the Ground
Lease Closing, the Developer shall deliver the following items, validly executed
and attested, acknowledged and/or notarized as appropriate: (i) the Ground
Lease, subject only to the Permitted Exception(s) in accordance with Section 4.2
hereof and, including without limitation, the Declaration, (ii) a certificate
stating and reaffirming in all material respects the representations and
warranties of the Developer set forth in this Agreement (including without
limitation, Section 16.1 hereof), effective as of the Ground Lease Closing Date,
(iii) such evidence of the legal right and power of the Developer to enter into
and effectuate the transactions contemplated in this Agreement, the other
Project Agreements and the Ground Lease and of the due authorization of the
persons acting on behalf of the Developer with respect hereto as the Authority
or the Title Insurer may reasonably request, (iv) subject to such exclusions as
are reasonably warranted by the Project Litigation and other customary
exclusions, an opinion of legal counsel in form and substance and rendered by
counsel to the Developer reasonably acceptable to the Authority (A) as to the
matters referred to in clause (iii) above, and (B) that all instruments,
documents or other writings executed by the Developer in connection with the
Ground Lease Closing (including specifically, and without limitation, the Ground
Lease) are valid, effective and enforceable in accordance with their respective
terms, (v) evidence in form and substance satisfactory to the Authority that all
insurance required to be provided by the Developer pursuant to the Project
Agreements has been provided and remains in

 

45

--------------------------------------------------------------------------------


 

full force and effect, (vi) such other documents and instruments that are
reasonably requested to consummate the conveyance of the leasehold estate in the
Project Site from the Authority to the Developer, provided that such documents
and instruments are consistent with the Parties’ intent as expressed in this
Agreement, do not have a Material Adverse Effect and are within the powers of
the Authority under applicable law, and (vii) payment of the Development Rights
Fee less any adjustments, offsets or credits expressly provided hereunder.

 

(b)                                 Authority Deliveries. At the Ground Lease
Closing, the Authority shall deliver the following items, validly executed and
attested, acknowledged and/or notarized as appropriate: (i) the Ground Lease,
subject only to the Permitted Exception(s) in accordance with Section 4.2 hereof
and the Declaration, (ii) such affidavits as may be reasonably requested by the
Title Insurer, including but not limited to mechanics’ liens and parties in
possession (provided that, without limitation, the Authority may exclude from
its affidavit any claim arising from the actions of the Developer or any person
claiming through or under the Developer, or acting on the Developer’s behalf),
(iii) a certificate stating and reaffirming in all material respects the
representations and warranties of the Authority set forth in this Agreement
(including specifically, and without limitation, Section 16.2 hereof), effective
as of the Ground Lease Closing Date, (iv) such evidence of the legal right and
power of the Authority to enter into and effectuate the transactions
contemplated in this Agreement and of the due authorization of the persons
acting on behalf of the Authority with respect hereto as the Developer or the
Title Insurer may reasonably request, (v) subject to such exclusions as are
reasonably warranted by the Project Litigation and other customary exclusions,
an opinion of legal counsel in form and substance and rendered by counsel to the
Authority reasonably acceptable to the Developer (A) as to the matters referred
to in clause (iv) above, and (B) that all instruments, documents or other
writings executed by the Authority in connection with the Ground Lease Closing
(including specifically and without limitation, the Ground Lease) are valid,
effective and enforceable in accordance with its terms, and (vi) evidence in
form and substance satisfactory to the Developer that all insurance required to
be provided by the Authority pursuant to the Project Agreements has been
provided and remains in full force and effect and (vii) such other documents and
instruments that are reasonably requested to consummate the conveyance of the
leasehold estate in the Project Site from the Authority to the Developer,
provided that such documents and instruments are consistent with the Parties’
intent as expressed in this Agreement, do not have a Material Adverse Effect and
are within the powers of the Authority under applicable law.

 

SECTION 9.4.  Component Parts; Component Entities; Component Leases; Component
Agreements.  (a) The Parties acknowledge and agree that following the execution
of the Ground Lease (or simultaneously therewith) the Developer shall segregate
the Project Site into multiple components comprising each of the Office
Component, Parking Component, Hotel Component and Entertainment/Retail Component
to be Controlled by Developer or Permitted Transferees.  In furtherance of the
foregoing, Project Components and Project Site Components (and the related
rights appurtenant thereto) may, upon written notice to the Authority, but at
the sole discretion of the Developer in the exercise of its reasonable business
judgment, be divided into further component parts in accordance with the terms
of this Agreement (each, a “Component Part”  and collectively, the “Component
Parts”) (which Component Parts may be smaller than a Project Component or
Project Site Component but a single Component Part shall not include portions of
more than one Project Component or Project Site Component).  The

 

46

--------------------------------------------------------------------------------


 

segregation of the Project Site into Component Parts shall be set forth in an
updated Project Sequencing Plan furnished to the Authority in accordance with
Section 3.2(b) hereof.

 

(b)                                 Component Interests.  Subsequent to
execution of the Ground Lease (or simultaneously therewith) and subject to
Article 14, Developer (or a Transferee) may convey its interest in the
development rights granted hereunder relating to the development of a Project
Component and/or Project Site Component and/or Component Part (each, a
“Component Interest”) to a Component Entity, and a Component Entity may convey
such Component Interest (or portion thereof constituting a Component Part) to
another Component Entity.  Simultaneously with such conveyance and as a
condition thereto, the Authority and the Component Entity shall enter into a
Component Agreement and Component Lease in form and substance reasonably
satisfactory to the Component Entity and to the Authority and Developer as set
forth in Section 9.4(e)(i) below.  The rights and obligations of a Component
Entity with respect to a Component Interest shall be as set forth in the
applicable Component Agreement and Component Lease and there shall be no
provision for cross-defaults or cross-collateralization among Component
Agreements, Component Leases, the Ground Lease or this Agreement (i.e. a default
by a Component Entity under a Component Agreement or Component Lease shall have
no effect on the rights or obligations of any other Component Entity under any
other Component Agreement or Component Lease or on the rights and obligations of
the Developer under this Agreement, Ground Lease and Project Agreements and
vice-versa); provided however, that the Component Agreement and Component Lease
for each separate Project Component or Component Part shall provide that, an
event of default under that Component Lease shall constitute an event of default
under the corresponding Component Agreement and vice-versa.

 

(c)                                  Component Entities.  The organization, form
and ownership structure of a Component Entity (i.e. partnership, limited
partnership, limited liability company, condominium association, etc.) shall be
determined by the Developer in its sole discretion in the exercise of its
reasonable business judgment so as to effectuate the ownership, financing,
construction, operation, use and occupancy of an applicable Component Interest. 
The Developer shall be permitted to apply multiple forms of ownership, means of
control and/or management structures to effectuate the Project in the most
efficient and cost-effective manner possible that Developer deems appropriate. 
The Developer shall provide the Authority with a written summary of the
organizational/corporate management and ownership structure of each Component
Entity.  Notwithstanding anything herein to the contrary, following execution
and delivery of Component Agreements and Component Leases by the Component
Entity(ies) responsible for performance of the obligations relating to the
Office Component and/or the Hotel Component or phases thereof and the Authority,
this Agreement and the Ground Lease shall thereafter be applicable solely to the
balance of the Project.

 

(d)                                 Limited Release.  Notwithstanding any
provision of this Agreement to the contrary, from and after the date that a
Component Agreement, Component Lease and the Transfer Documents or other
documents and instruments required to be provided under Article 14 hereof are
executed and delivered by a Component Entity and the Authority, the Developer’s
obligations under this Agreement with respect to the applicable Component
Interest, to the extent that such obligations accrue from and after such
execution, delivery and approval, shall terminate.  Developer’s obligations
accruing prior to such execution, delivery and approval shall

 

47

--------------------------------------------------------------------------------


 

survive.  None of the assets or interests of Developer or any Component Entity
shall be pledged as security for any of the obligations of any other Component
Entity.  From and after such date, the rights and obligations of the Authority
with respect to such Component Interest shall be governed solely by the
Component Agreement and the Component Lease, as the case may be, and the
Authority shall look solely to the applicable Component Entity (and shall have
no recourse to or against the Developer).

 

(e)                                  Component Agreements.  (i) Except as
otherwise reasonably required to effectuate the financing of the Project and the
rights of the Project Lenders related thereto, any Component Lease or Component
Agreement shall (A) contain substantially the same terms and conditions as the
Ground Lease and this Agreement, respectively, (B) shall not materially modify
the rights or obligations of the Parties under the terms of the Ground Lease and
this Agreement, respectively, with respect to any obligations that are not
covered by the Component Lease and Component Agreement and from which the
Parties have not otherwise been released, and (C) shall not release or discharge
a Party from its performance under the Ground Lease and this Agreement,
respectively, with respect to any obligations which are not covered by the
Component Lease and Component Agreement and from which such Party has not
otherwise been released.

 

(ii)  At least fifteen (15) days prior to the date on which Developer desires
Authority to execute any Component Lease and Component Agreement, the Developer
shall provide a copy of same to the Authority.  The Authority’s review shall be
limited to the provisions of (A), (B) and (C) in Section 9.4(e)(i) above.  If
the Authority disputes any matter contained within (A), (B) or (C) and such
dispute cannot be resolved within thirty (30) days, the provisions of Article 21
hereof shall apply.  If the Authority fails to approve or properly dispute such
Component Lease and Component Agreement within said fifteen (15) day period, the
Component Lease and Component Agreement shall be deemed approved and the
Authority shall be obligated to execute such Component Lease and Component
Agreement.

 

(f)                                    Application to Component Entities and
Component Leases.  The provisions of Section 9.2 and Section 9.3 hereof shall be
applicable to each Component Entity as to each Component Lease and Component
Agreement executed and delivered from and after the Ground Lease Closing Date
and the conditions precedent to the execution and delivery thereof shall be
satisfied as of each date of execution of a Component Lease and Component
Agreement.

 

(g)                                 Direct Leases.  Subject to Article 14,
Developer shall also have the right to enter directly into a Component Lease
with a Permitted Transferee or a Transferee.  In such event, execution of a
Component Agreement shall not be required; however, the execution of a Component
Lease in such circumstance shall not release Developer from any of its
obligations under this Agreement or the Ground Lease.

 

SECTION 9.5.  Certificate of Completion.  (a) Certificate of Completion of
Construction.  Anytime after the occurrence of (i) completion of the “core and
shell” construction of a Project Component or Component Part, (ii) issuance of a
Project Certificate of Occupancy for such Component or Component Part by an
appropriate Governmental Body (or such similar or equivalent written
determination issued by DCA), (iii) the Component or

 

48

--------------------------------------------------------------------------------


 

Component Part is open for use by the general public, and (iv) a certification
by the Developer stating that the applicable Project Component has been
substantially completed in accordance with the Plans and Specifications and the
Development Approvals relating to such Component, Developer shall provide
written notice thereof to the Authority.  Following receipt of such notice from
the Developer, the Authority shall (following inspection by the Authority, to
the extent necessary, as determined by the Authority, in its reasonable
discretion) issue to the Developer a certificate in recordable form certifying
that the Developer has fulfilled its obligation to complete such Component in
accordance with the terms of this Agreement (the “Certificate of Completion”). 
The Authority shall respond to the Developer’s written request for a Certificate
of Completion within thirty (30) days by issuing either a Certificate of
Completion or a written statement detailing the manner in which the Project
Component or Component Part does not conform to this Agreement or has not been
satisfactorily completed, and the measures which must be taken by the Developer
in order to obtain the Certificate of Completion.  The Developer may resubmit a
written request for a Certificate of Completion upon completion of such
measures.  The Authority shall not be obligated to undertake the inspection
required under this Section 9.5, or provide such Certificate of Completion if it
has a reasonable basis to believe that Completion has not occurred.  In such
case, the Authority shall provide the Developer with written notice thereof
setting forth, at a minimum, the basis for such determination.  A Certificate of
Completion may be issued for each Project Component or any Component Part of a
Project Component consisting of a separate economic unit and shall be addressed
to Developer, any Component Entity and any Project Lender.  Any dispute under
this Section 9.5 shall be subject to resolution in accordance with Article 21
hereof.

 

(b)                                 Effect of Issuance of Certificate;
Continuing Obligations.  A Certificate of Completion issued pursuant to
Section 9.5(a) hereof shall constitute the agreement and estoppel of the
Authority (or anyone claiming through the Authority) that the terms of this
Agreement specifically related to the Developer’s obligation to complete
construction of the Project Component, or applicable Component Part, and all
other obligations under this Agreement with respect to such Project Component,
or applicable Component Part, have been satisfied; however, such Certificate of
Completion shall not constitute a representation or warranty of the Authority
for any purpose.  After such issuance, however, except as otherwise provided in
the Certificate of Completion, all executory terms and conditions of this
Agreement and all representations, agreements and covenants contained herein
which expressly survive the issuance of a Certificate of Completion will
continue to remain in full force and effect, and the issuance of the Certificate
of Completion shall not be construed as a waiver by the Authority of any of its
rights and remedies pursuant to such executory terms; provided that failure to
perform or comply with such representations, agreements and covenants shall not
affect the validity of any Certificate of Completion issued for a Project
Component, or applicable Component Part, or constitute a default under this
Agreement with respect to any Project Component, or applicable Component Part,
for which a Certificate of Completion has been issued.

 

(c)                                  Covenants Running with the Land.  Any
Certificates of Completion issued by the Authority are intended as covenants
that run with the land and shall inure to the benefit of and be binding upon any
and all transferees of the Project Component, including any Project Lender(s)
who may acquire title to the Project Component by foreclosure or similar
realization or enforcement proceeding or deed in lieu of foreclosure, and any/or
Successor or transferee from

 

49

--------------------------------------------------------------------------------


 

or at the direction of such Project Lender(s).  Any Certificate of Completion
shall be recorded by Developer against title to a Project Component with respect
to which, or to a Component Part of which, the Certificate of Completion has
been issued.

 

ARTICLE 10

CONTINENTAL AIRLINES ARENA; MEADOWLANDS RACETRACK

 

SECTION 10.1.  Use of Arena; Use of Meadowlands Racetrack.  (a) The Parties
acknowledge and agree that the Project Site excludes the Arena, the Arena Site
and the Development Rights Fee and the Ground Rent payable by the Developer with
respect to the Project Site is not allocable to the Arena Site.

 

(b)                                 The Authority shall continue to use, occupy
and operate the Arena pursuant to applicable Existing Sports Complex Agreements
for future uses, subject to the terms of this Agreement and the Project
Agreements, the Developer’s Right of First Refusal, and consistent with the
Enabling Legislation and that doing so shall not constitute an Authority
Interference.  Subject to the Master Plan, the Construction Management
Agreement, the Project Operating Agreement, the Declaration and the terms
hereof, the Developer shall accommodate such continuing use of the Arena by the
Authority.  In furtherance of the foregoing, so long as the Developer has not
acquired the rights to the Arena, as provided herein, as a result of the
exercise of its Right of First Refusal (as hereinafter defined), the Developer
shall provide access to the Arena and Arena Site on, over and through such
easements as to which the Parties shall mutually agree to enable the Authority
or any party succeeding to the rights of the Authority in and to the Arena to
enable the Authority or any such successor to exercise its ownership rights with
respect to the Arena.  The Parties shall negotiate in good faith the terms of
the Construction Management Agreement, the Project Operating Agreement and the
Declaration providing for the Authority’s use of the Arena and the Arena Site
and the Developer’s (or Component Entity’s, as the case may be) use of the
Project Site (or applicable Project Component Site, as the case may be).  In
furtherance of the Developer’s covenant to maintain access to the Arena,
Authority and Developer (or Component Entity, as applicable) shall enter into
reciprocal access easements providing for access to, and operation, future
renovation and/or demolition of the Arena and/or future construction at the
Arena Site (consistent with the terms hereof), the Arena Site, the Project and
the Project Site, which shall be set forth in the Ground Lease (or the
applicable Component Leases, as the case may be) and/or the Declaration.

 

(c)                                  Developer acknowledges that following the
Effective Date, the Authority shall continue to use, occupy and operate the
Meadowlands Racetrack for the future uses, subject to the terms of this
Agreement and the Project Agreements, the Developer’s Right of First Refusal and
consistent with the Enabling Legislation and that doing so shall not constitute
an Authority Interference.

 

(d)                                 The rights, obligations and liabilities of
the Parties under this Section 10.1 shall be subject to the mutual
indemnification provisions of Section 17.6 and Section 17.7 hereof.

 

50

--------------------------------------------------------------------------------


 

SECTION 10.2.  Right of First Refusal.  (a) Grant of Right of First Refusal. 
(i) The Authority hereby grants to the Developer a right of first refusal, which
shall be in recordable form, as described below (“Right of First Refusal”) that
shall be exercisable in the event that (A) the Arena shall no longer be used,
operated, managed or controlled by the Authority for the purposes in effect as
of the Effective Date, and/or (B) the Authority shall have received and
determined to accept a bona fide written offer for the ownership, long-term
lease, exclusive use (whether by lease, operating or management contract or
otherwise) and/or redevelopment of the Arena from a third party.  For purposes
of avoiding disputes between the Parties, neither a lease (or the amendment or
modification of a lease) to a present or future Sports Complex Tenant (or an
Affiliate thereof) or the conduct of a particular category of events presently
held at the Arena with greater frequency shall constitute an event permitting
the exercise of the Right of First Refusal provided herein.

 

(ii)                                  The Right of First Refusal may not be
separated from this Agreement, transferred, pledged or assigned by Meadowlands
Master Developer Limited Partnership without the prior written consent of the
Authority which consent may be granted or withheld in the sole discretion of the
Authority.

 

(b)                                 Right of First Refusal Procedures.  The
Right of First Refusal shall be governed by the following terms and conditions:

 

(i)                                     Promptly upon a determination by the
Authority that either or both of the events described in Section 10.2(a) hereof
have occurred (“ROFR Events”), the Authority shall deliver written notice to the
Developer (the “Offer Notice”).  The Offer Notice shall include, at a minimum, a
description of the event triggering the delivery of the Offer Notice and all
relevant facts (including effective or other material dates) and proposed
purchase price, rental and/or all other material financial terms relating to the
event described in such notice, together with a description of the impacts of
the occurrence of such event on the rights and obligations of the Parties under
this Agreement.  Such notice shall also include copies of all supporting
documentation relevant to the information set forth in the Offer Notice
reasonably available to the Authority and not subject to legal and binding
confidentiality agreements, and upon which the Developer is expected to base its
decision, including specifically and without limitation, copies of any letter of
intent, agreement of sale, redevelopment agreement, operating or management
contract or use agreement and/or lease agreements.

 

(ii)                                  Not later than thirty (30) days following
receipt of the Offer Notice, the Developer may provide written notice to the
Authority of its determination as to whether the Right of First Refusal will be
exercised.  If the Right of First Refusal is exercised by the Developer, the
terms and conditions set forth in the Offer Notice (unless otherwise modified to
the mutual satisfaction of the Parties) shall govern the Developer’s
acquisition, use, reuse and/or renovation of the Arena and no further
negotiations concerning the terms and conditions relating to such acquisition,
use, reuse or renovation shall be required; provided however, that the Parties
shall negotiate in good faith with respect to a written agreement incorporating
such terms and conditions of acquisition, use, reuse and/or renovation; provided
further however, that if the Offer Notice does not provide an outside date for
execution of a definitive agreement, the

 

51

--------------------------------------------------------------------------------


 

Authority and the Developer shall execute a definitive agreement within one
hundred eighty (180) days following exercise of the Right of First Refusal.

 

(iii)                               In the event that the Developer rejects or
fails to respond to the Offer Notice within the thirty (30) day period set forth
herein (time being of the essence), the Authority may enter into the transaction
contemplated by the Offer Notice upon the terms and conditions set forth
therein.  In the event that the Authority fails to execute and close on a
definitive agreement with the Third Party memorializing the transaction
contemplated by the Offer Notice within one hundred twenty (120) days following
waiver of the Right of First Refusal by the Developer, the Authority shall be
obligated to deliver another Offer Notice in accordance with the provisions of
Section 10.2(b)(i) hereof.

 

(d)                                 Limitations.  Notwithstanding anything to
the contrary contained in this Agreement, the Developer acknowledges and agrees
that its Right of First Refusal applies only to the Arena and the Arena Site and
not to any other portion of the Meadowlands Complex.

 

(e)                                  Event of Default.  Developer acknowledges
and agrees that the provisions of this Section 10.2 shall not apply following
the occurrence of a Developer Event of Default.  Further, such provisions shall
not apply during any period of time in which the Authority has given notice of
the existence of a condition that, if uncured, would lead to a Developer Event
of Default.  Upon the occurrence of an ROFR Event, and prior to exercising its
rights under this Section 10.2(d), the Authority shall provide a copy of the
Offer Notice and a second notice of the existence of such condition to the
Developer and the Developer shall have an additional ten (10) Business Day cure
period from receipt of such second notice and which cure shall be governed by
Section 18.1 herein.  If Developer fails to remedy in accordance with the
provisions of Section 18.1, the Authority shall have the right, subject to the
terms hereof, to receive proposals to enter into an agreement for the
acquisition, use, operation, management or redevelopment of the Arena (or any
portion thereof) without providing the Offer Notice to the Developer, as
contemplated by the provisions of this Section 10.2 and Developer shall have no
further rights hereunder.  However, from and after the date (if any) that the
Developer Event of Default has been remedied, the provisions of this
Section 10.2 shall again be effective as to any future offer and the Authority’s
actions shall be governed thereby.

 

(f)                                    Right of First Refusal for Hotel at
Meadowlands Racetrack.  The Declaration and the Ground Lease shall contain a
right of first refusal from the Authority for the benefit of the Developer and
the Project Site, with respect to the development of a hotel at the Racetrack
(the “Racetrack Hotel ROFR”).  The Racetrack Hotel ROFR shall have terms and
conditions similar to the terms and conditions of the Right of First Refusal
described in Sections 10.2(a) through (e) above, modified to reflect any factual
differences between the nature of the two transactions and to contain the
following terms and conditions:  (i) the Authority shall have the right to
develop a hotel at the Meadowlands Racetrack only in the event that video
lottery terminals are installed at the Meadowlands Racetrack; (ii) the Developer
shall have the right to assign the Racetrack Hotel ROFR to the Component Entity
owning the Hotel Component; and (iii) if at the time the Racetrack Hotel ROFR is
triggered, the Developer or Component Entity, as the case may be, shall have not
yet committed to develop a hotel on the portion of the Project Site planned for
the Hotel Component, then the Developer or Component Entity, as the case may

 

52

--------------------------------------------------------------------------------


 

be, shall have a reasonable period of time to attempt to demonstrate to the
Authority that a hotel having substantially the same utility to the Authority
can be built on the portion of the Project Site planned for the Hotel Component
instead of at the Meadowlands Racetrack, and if the Developer or Component
Entity, as the case may be, shall be unable to so demonstrate, then (a) the
Racetrack Hotel ROFR shall continue to be available to the Developer or the
Component Entity, as the case may be, and (b) regardless of whether the
Racetrack Hotel ROFR is exercised,  the Authority shall give special
consideration to the Approval of a Major Modification to the Approved Master
Plan and Conceptual Site Plan to permit the use of the portion of the Project
Site planned for the Hotel Component for an alternative use consistent with the
Enabling Legislation.  As part of the negotiation of the Ground Lease and
Declaration as contemplated under this Agreement, the Parties shall exercise
their good faith, diligent and commercially reasonable efforts to negotiate the
details and language of the Racetrack Hotel ROFR.

 

SECTION 10.3.  Interference.  (a) In order to minimize the potential for
Authority Interference or Developer Interference, the Authority (i) shall not
execute any New Sports Complex Agreements with respect to the use or operation
of the Arena if the Developer fails to exercise its Right of First Refusal, if
such agreements, if implemented, would have a Material Adverse Effect on the
Developer or the Project, or (ii) covenants with the Developer to refrain (and
cause the entity with which the Authority has contracted for use of or operation
of the Arena and the Arena Site to refrain) from taking any actions that will,
in the reasonable judgment of the Developer, have a Material Adverse Effect on
the Developer or the Project.

 

(b)                                 In order to effectuate the foregoing, the
Declaration shall set forth the rights and obligations of the Parties with
respect to operation of the Arena, the Arena Site, the Project and the Project
Site and shall provide that any third party that will own, lease or use the
Arena in the manner contemplated in the Offer Notice shall be obligated to make
payment to the Developer of its pro-rata portion of Traffic and Infrastructure
Improvement Costs.  In addition to the foregoing, if the Authority has funded
its payment for all or a portion of the Authority Traffic and Infrastructure
Payment Amount, the Developer shall refund to the Authority a prorated portion
of funds received from the third party.  Such pro-rata portion shall be
determined by multiplying the Actual Traffic and Infrastructure Costs by a
fraction, the numerator of which shall be equal to the square footage of the
Arena Site and the denominator of which shall be equal to the sum of the square
footage of the Project Site plus the Arena Site.

 

(c)                                  The rights, obligations and liabilities of
the Parties under this Section 10.3 shall be subject to the mutual
indemnification provisions of Section 17.6 and Section 17.7 hereof.

 

ARTICLE 11

CONSTRUCTION OF PROJECT

 

SECTION 11.1.  Construction Management Agreement.  (a) In order to minimize the
potential for the occurrence of either Developer Interference or Authority
Interference as a result of construction of the Project, as a Material Condition
to the Ground Lease Closing, the Parties shall exercise diligent commercially
reasonable efforts to negotiate and execute a Construction



53

--------------------------------------------------------------------------------


 

Management Agreement that will set forth the respective rights and obligations
of the Parties and the procedures to be followed during construction of the
Project.

 

(b)                                 The Construction Management Agreement shall
be based upon and take into consideration all relevant factors identified by the
Parties, including without limitation, (i) the Sports Complex Agreements, (ii)
the Plans and Specifications, (iii) the requirements of the Development
Approvals, (iv) the Final Project Sequencing Plan and the Final Traffic and
Infrastructure Sequencing Plan, (v) all Traffic Studies, and (vi) the Conceptual
Site Plan (prior to Approval of the Master Plan) and the Master Plan subsequent
to the Authority’s Approval thereof, and shall, at a minimum, address the
matters set forth in this Article 11.

 

SECTION 11.2.  Project Professionals; Plans and Specifications.  Developer shall
select and negotiate contracts with, and shall supervise and coordinate the
services of, all architects, engineers, land planners and other experts and
consultants (collectively, the “Project Professionals”) necessary to provide
architectural, engineering, land planning and other services for the development
and construction of the Project and the completion of the Project and Traffic
and Infrastructure Improvements, including the preparation by such Project
Professionals of detailed plans, specifications and drawings for the Project and
Traffic and Infrastructure Improvements (such plans, specifications and
drawings, being herein collectively referred to as the “Plans and
Specifications”).  The Plans and Specifications shall materially conform to and
comply with the Conceptual Site Plan and Approved Master Plan, as the case may
be, Perimeter Survey, Project Agreements and Legal Requirements.  All such
contracts shall be in the name of the Developer or the Component Entity, as the
case may be, but shall be consistent with the terms of this Agreement.  As of
the date hereof, Developer has engaged the individuals and professional service
firms set forth on Schedule 11.2 attached hereto.

 

SECTION 11.3.  Authority’s Construction Representative.  (a) The Authority shall
appoint, and at all times during the Construction Period shall maintain, a
qualified construction consultant as the Authority’s Construction Representative
to review and inspect the work performed by Developer and advise the Authority
in connection therewith (the “Authority’s Construction Representative”).  The
Authority hereby initially appoints the party set forth on Schedule 11.3 hereof
as the Authority’s Construction Representative, subject to the Authority’s right
to substitute same in its sole discretion.  In the exercise of its duties on
behalf of the Authority, the Authority’s Construction Representative shall have
the right to exercise on behalf of the Authority, all of the rights granted to
the Authority under the Project Documents.

 

(b)                                 The Developer shall be responsible for
payment of compensation to the Authority’s Construction Representative in an
amount equal to 30% of the fees and expenses payable by the Authority to the
Authority’s Construction Representative per year for a period of six (6) years
from the Effective Date; provided however, the aggregate cumulative amount of
the Developer’s contribution over the six (6) year period shall not exceed
$2,000,000.

 

SECTION 11.4.  Designated Representatives; Communication.  Each of Developer and
the Authority hereby designate the respective Designated Representatives set
forth in Schedule 11.4 hereto.  Each of the Designated Representatives shall be
the agent of Developer and the Authority, respectively, until Completion of the
Project and shall be authorized to act on

 

54

--------------------------------------------------------------------------------


 

behalf of each Party, except to the extent that such authorization is limited by
the Developer or the Authority, as the case may be, in writing, provided to the
other Party.  In order to maintain clear channels of reporting authority and
avoid inconsistent directions and miscommunications, all communications by the
(a) Authority’s Designated Representative with any of the Project Professionals
or Project Contractors shall be processed through the Developer’s Designated
Representative and (b) Developer’s Designated Representative with any of the
Authority’s staff, consultants and/or professionals shall be processed through
the Authority’s Designated Representative.  Each of the Developer and the
Authority may change the Designated Representative from time to time, upon
written notice to the other Party.

 

SECTION 11.5.  Review of Plans and Specifications.  The Developer shall consult
with the Authority with respect to the design and construction of the Project
and shall provide the Authority with copies of all Plans and Specifications for
its review, such review to be carried out in accordance with the provisions of
this Section 11.5 and Section 11.6 hereof.  The Developer shall review any
comments received from the Authority and shall exercise diligent and
commercially reasonable efforts to incorporate the Authority’s comments and
proposed changes; provided however, that the Developer shall not be obligated to
modify the Plans and Specifications in such a way as would result in a material
increase in the cost of the design, permitting, construction or operation of the
Project (or the applicable Component thereof) or would result in a material
delay in commencement of construction of the Project (or any Component thereof)
and/or Final Completion or materially vary from the Conceptual Site Plan, the
Approved Master Plan as the case may be.  To the extent that Developer elects
not to incorporate into the Plans and Specifications modifications proposed by
the Authority, the Developer shall provide a written explanation to the
Authority as to the reasons that such proposed modifications are not to be so
incorporated.  Further, in such event, the Developer shall use diligent and
commercially reasonable efforts to confer with the Authority to determine
whether the Authority’s proposed modifications could be incorporated in some
other fashion such that the adverse effects anticipated by the Developer are
minimized or avoided.

 

SECTION 11.6.  Timing of Review.  The Authority and Developer acknowledge and
agree that the scope and volume of certain Plans and Specifications to be made
available to the Authority for review and comment hereunder are substantial and
varied, so that it may not be possible for the Authority to review and comment
on such documents within five (5) Business Days.  At the time the Developer
delivers any documents to the Authority for review hereunder, Developer shall
simultaneously set forth in writing a requested response date if other than five
(5) Business Days, stating with specificity any significant dates or events for
which the approval of the Authority is required or desirable including, without
limitation, hearing dates, expiration of appeal periods or similar matters
designated in the Project Schedule.  The Authority shall exercise diligent and
commercially reasonable efforts to complete the review and deliver written
comments to Developer prior to the expiration of any such period.  Developer
shall exercise diligent and commercially reasonable efforts to deliver all
documents and materials to the Authority at such times, in such a manner and in
such detail as to permit the Authority to undertake a thorough review consistent
with its obligations hereunder.  Upon the reasonable request of the Authority,
Developer shall furnish such additional plans, specifications, documents,
reports, studies, information or investigations as the Authority shall
reasonably require in evaluating the Plans and Specifications.  In the event
that the Authority fails to provide

 

55

--------------------------------------------------------------------------------


 

the Developer with its comments within the identified time for its review and
comments, then the Developer may submit such documents to the appropriate
regulatory agency without the Authority’s comments; provided however, that in
such event, nothing herein shall be construed to prohibit the Authority from
subsequently providing comments to the Governmental Body having competent
jurisdiction for issuance of such Development Approval.

 

SECTION 11.7.  Notice of Commencement of Construction.  At least thirty (30)
days prior to the commencement of construction of the Project (or Component or
Component Part), the Developer (or Component Entity, as applicable) shall
provide written notice to the Authority of its intent to commence construction
(the thirty-day period following such notice, the “Construction Notice
Period”).  On or prior to the last day of the Construction Notice Period, the
Authority shall review the Plans and Specifications, and any updates to the
Final Project Sequencing Plan and the Final Traffic and Infrastructure Plan and
such other documents as the Authority may reasonably request to confirm
compliance with this Agreement, the Master Plan, the Construction Management
Agreement and the other Project Agreements to assure that construction of the
Project (or the applicable Component thereof) is consistent with the
Construction Management Agreement, Approved Master Plan, the Ground Lease (and,
to the extent applicable, the Component Lease governing the Component that is
the subject of the pre-construction notice) and the Development Approvals. 
Unless the Authority provides written notice to the Developer prior to the last
day of the Construction Notice Period that an inconsistency exists and the
Authority has determined that construction cannot commence, provided that no
Developer Event of Default then exists, the Developer may commence construction
at the end of the Construction Notice Period.

 

SECTION 11.8.  Compliance with Master Plan and Development Approvals.  The
Project shall be constructed substantially in the manner and at the locations
shown and described (i) in the Master Plan (including, without limitation, all
of the narrative description related thereto) or any Approved Post-Approval
Item, in each case, as set forth in Section 6.2 hereof, (ii) the Development
Approvals, and (iii) the Plans and Specifications reviewed by the Authority
related to the development of each Project Component (subject to immaterial
variances necessitated by field conditions and technical considerations
permitted under this Agreement and the Project Agreements).

 

SECTION 11.9. Shared Utilities; Stormwater Management.  (a) Utilities.  During
the Construction Period, to the extent of available capacity and as long as no
Developer Interference results from such use, the Developer shall be permitted
to use sewerage, electricity and water from the utility systems presently
servicing the Sports Complex; provided however, that the Developer shall (at its
expense) first install all necessary connections and separate meters to monitor
Developer’s consumption of electricity and water.  Determinations as to whether
sufficient capacity is available for the Developer’s use shall be made in
accordance with the provisions of the Construction Management Agreement.  The
Developer shall be responsible for payment of all costs and expenses relating to
the use of such utilities.

 

(b)                                 Utility Easements; Modification of Utility
Easements.  As part of construction of any Project Component (or any Phase
thereof), Developer shall diligently proceed to cause all utility or other
easements that would materially interfere with the

 

56

--------------------------------------------------------------------------------


 

construction or maintenance of the Project (or applicable Project Component, or
Phase thereof) to be removed or relocated as expeditiously as possible.  In any
event, Developer shall (with the Authority’s cooperation) cause such easements
to be removed or relocated before they interfere in any material respect with
the prosecution of the work involved with the Project in accordance with the
Project Schedule.  To the extent reasonably requested by the Developer in order
to facilitate the relocation of any existing utility easements within the Sports
Complex, the Authority shall execute all reasonably necessary easements and/or
amendments to existing easement agreements at such time(s) as required so that
the Developer may prosecute construction of the Traffic and Infrastructure
Improvements in accordance with the Project Schedule and the Final Traffic and
Infrastructure Improvement Sequencing Plan.  Notwithstanding the foregoing, in
light of the numerous utility lines that are anticipated to be required to be
relocated prior to construction of the Project and the Traffic and
Infrastructure Improvements, the Developer may (in the exercise of its sole
discretion) determine not to obtain final executed easements relating to such
relocations until such time as all such relocations have been completed.  In
such event, the Developer shall no later than sixty (60) days prior to the
estimated substantial completion of such utility relocations, provide the
Authority with fully designed drawings and surveys of the utilities to be
relocated and the required easements resulting therefrom.  In such event, the
Developer shall, prior to commencement of construction of any relocated
utilities, obtain (with the cooperation of the Authority and in accordance with
the provisions of the Construction Management Agreement) such construction and
access easements and rights to relocate utilities as will be required to
effectuate the construction of the Project.  Except as expressly provided in
this Agreement or the Project Agreements, the Authority shall have no obligation
to procure or execute any agreement relating to any easement or modification to
any existing easement that: (A) imposes an additional financial obligation on
the Authority, (B) increases non-monetary obligations and liabilities of the
Authority in any material respect, (C) materially interferes with the operation
of the Sports Complex or creates material operating inefficiencies with respect
to the delivery of utilities to any existing building or future development on
the Meadowlands Complex permitted under this Agreement; and (D) reduces the
quantity or quality of utility service to the Sports Complex.

 

(c)                                  Wastewater and Stormwater Systems.  (i) To
the extent of available capacity (determined as of the Effective Date), the
Developer shall have the right to use (A) the Authority’s wastewater system, and
(B) the Authority’s detention basin in connection with Developer’s dewatering of
the Project Site, in accordance with the applicable provisions of the
Construction Management Agreement and the Project Operating Agreement so long as
such use does not (A) impose an additional financial obligation on the
Authority, (B) increase non-monetary obligations and liabilities of the
Authority in any material respect, (C) materially interfere with the operation
of the Sports Complex or creates material operating inefficiencies with respect
to the delivery of utilities to any existing building or future development on
the Meadowlands Complex permitted under this Agreement; and (D) reduce the
quantity or quality of water or other utility service to the Sports Complex. 
Any determinations as to whether sufficient capacity is available for the
Developer’s use shall be made in accordance with the provisions of the
Construction Management Agreement.  In furtherance of the foregoing, the Parties
shall cooperate, in good faith, to modify that portion of the Authority’s
stormwater management system servicing the Project Site, and, if necessary,
other portions of the Sports Complex, and modify the Authority’s NJPDES permit
relating to the foregoing.

 

57

--------------------------------------------------------------------------------


 

(ii)                                  From and after the Effective Date, the
Authority shall not grant any third party (including without limitation,
Existing Sports Complex Tenants) use of available capacity in the Authority’s
wastewater or stormwater systems in excess of the capacity utilized by existing
uses and tenants without the prior written consent of the Developer (which
consent shall be provided or withheld in the Developer’s reasonable discretion);
provided however that if such grant will not have a Material Adverse Effect on
the Project, this Section 11.9(c)(ii) shall not apply.

 

SECTION 11.10.  Construction Interference.  The Construction Management
Agreement shall provide for reasonable protections and remedies for construction
interference by Authority and Developer.

 

SECTION 11.11.  Compliance with Sports Complex Commitments.  (a) Sports Complex
Events.  The Developer shall use commercially reasonable construction methods to
avoid creating a Developer Interference, giving due consideration to, among
other things, regularly scheduled professional sports contests (including,
without limitation, professional football games, soccer games, racing events and
professional hockey and basketball games) and in such manner as is consistent
with the provisions of the Construction Management Agreement.

 

(b)                                 Dispute Resolution.  Developer and the
Authority (subject to the terms, covenants and conditions of Sports Complex
Agreements and the Construction Management Agreement) shall cooperate to
resolve, in a commercially reasonable manner, any material problem regarding a
Developer Interference that arises from Developer’s proposed construction
activities on the Project Site.

 

(c)                                  Construction Barriers.  Developer
acknowledges that activities in the Sports Complex involve, among other uses,
sporting events and other public uses that may be adversely affected by
Developer’s construction of the Project, as a result of inaccessibility of
parking fields or avenues of ingress and egress, vibrations, utility
interruption, noise and fumes or any other conditions arising therefrom. During
the period in which the Project will be under construction, Developer shall, at
Developer’s sole cost and expense, install and maintain construction barriers to
separate the Project Site from the Sports Complex, as and to the extent required
by the Construction Management Agreement.

 

(d)                                 Plan Reviews; Meetings.  Developer and the
Authority agree that Developer’s Designated Representatives shall have regularly
scheduled meetings with the Authority’s Designated Representatives and the
Project Contractors during the planning and construction stages of the Project
to discuss the impact of the construction activities on the Sports Complex, the
progress of the construction activities and how anticipated construction
activities can be performed in a commercially reasonable manner to minimize any
Developer Interference (including, without limitation, with the conduct of
regularly scheduled professional sports contests and entertainment events). 
Such meetings shall be governed by the provisions of the Construction Management
Agreement.

 

58

--------------------------------------------------------------------------------


 

(e)                                  Indemnification.  The rights, obligations
and liabilities of the Parties under this Section 11.11 shall be subject to the
mutual indemnification provisions of Section 17.6 and Section 17.7 hereof.

 

SECTION 11.12.  Office.  During the Construction Period, Developer shall
maintain within the State of New Jersey an office (the “Local Office”) from
which it will perform its duties hereunder.  Such office need not be distinct
from an office in which Developer carries on other activities.  Developer may
change the location of such office within the State of New Jersey upon at least
fifteen (15) days prior written notice to the Authority.

 

ARTICLE 12

PROJECT OVERSIGHT

 

SECTION 12.1.  Project Oversight Prior to Completion.  (a) Prior to Completion
of the Project or any Component or Phase thereof, Developer and the Authority
shall cooperate to exchange information relevant to the development of the
Project or any Component or Phase thereof, subject to compliance with third
party confidentiality agreements, and the restrictions placed on the disclosure
of material non-public information by federal securities laws.  In furtherance
of the foregoing, the Authority and Developer shall comply with the covenants
and conditions set forth herein.

 

(b)                                 Project Schedule.  During the Construction
Period, the Developer shall use its diligent and commercially reasonable efforts
to prepare an updated Project schedule (“Project Schedule”) no less frequently
than the first day of each quarter commencing on the first day of the month
immediately following the Commencement of Construction.  The initial Project
Schedule is attached hereto as Exhibit “E”.

 

SECTION 12.2.  Construction Approval.  The Authority acknowledges that prompt
responses to matters submitted for its review, comment or, to the extent
applicable, its Approval during the Construction Period are necessary to
maintain the Project Schedule.  For that reason the Authority will not
unreasonably withhold, condition or delay its review or, to the extent
applicable, its Approval of any such construction-related matter submitted to
the Authority during any Construction Period.  Unless otherwise provided in the
Construction Management Agreement, if the Authority has not responded to
Developer’s request for review or, to the extent applicable, Approval within
five (5) days following the date that Developer has requested such review,
comment or, to the extent applicable, Approval in writing and provided the
Authority with copies of the applicable materials reasonably required or related
thereto, Developer may give the Authority’s Construction Representative written
notice of such failure to respond.  If the Authority does not give Developer
written notice objecting to the matter in question within five (5) days after
the date Developer gives this notice (which notice shall identify such five (5)
days deemed Approval mechanism), the Authority’s review or, if to the extent
applicable, Approval of the matter in question shall be deemed given.  The
foregoing shall not limit or diminish the Authority’s rights of review provided
under Section 6.2 hereof with respect to modifications of the Approved Master
Plan.

 

59

--------------------------------------------------------------------------------


 

SECTION 12.3.  Progress Meetings.  Unless otherwise provided in the Construction
Management Agreement, Developer agrees to schedule regular progress meetings to
report on the status of the Project and to review the progress under the Project
Schedule.  The Authority’s Construction Representatives shall attend each of
such meetings and the Authority hereby covenants to use commercially reasonable
efforts to assure that the Authority’s Construction Representative is present at
such meetings.  The Developer shall provide the Authority with not less than
three (3) Business Days advance written notice of such meetings.  The meetings
shall be held at the Project Site or at such other mutually acceptable location
as may be appropriate in light of the agenda and progress meeting attendees. 
Prior to the meeting, representatives of the Authority may, in compliance with
state and federal laws, regulations and ordinances, visit the Project Site
accompanied by representatives of Developer to inspect the progress of the work
on the Project.  The agenda for the meeting shall include, but not be limited
to, a status report with regard to development of Plans and Specifications,
Development Approval submissions and approvals, financial commitments,
construction of the Project and Traffic and Infrastructure Improvements, and
activities concerning marketing, sales and leasing.  At the meeting, this
information may be reasonably evaluated by the Authority to determine material
compliance with the material terms and conditions of this Agreement and the
Project Schedule.  The Developer shall prepare and distribute minutes of such
progress meetings for review by the Authority.  Following review and revision
(to the extent required) of such meeting minutes, such minutes shall be
maintained as a permanent record of the Construction Period decisions made by
the Parties.

 

SECTION 12.4.  Progress Reports.  Unless otherwise provided in the Construction
Management Agreement, Developer shall endeavor in good faith to submit to the
Authority a monthly written progress report (the “Progress Report”) (or more
frequent information regarding the progress of the Project, if reasonably
requested by the Authority) that shall include a description of activities
completed, the activities to be undertaken prior to the next monthly progress
report, the status of all Development Approvals, the status of any Project
financing, an explanation of each activity, if any, that is showing delay, a
description of problem areas, current and anticipated delaying factors and their
estimated impact on performance of other activities and scheduled Completion
Dates in the Project Schedule and an explanation of corrective action taken or
proposed.

 

SECTION 12.5.  Access to Project Site.  Subject to the Authority’s provision of
adequate liability insurance to insure the Authority and its Authorized
Representatives, the Authority and its Authorized Representatives shall have the
reasonable rights of access to enter the Project Site with a representative of
Developer to inspect the site and any and all work in progress for the purpose
of furthering its interest in this Agreement.  Such inspection shall be for
informational purposes and shall not relieve Developer from its obligation to
implement the Project in accordance with this Agreement.  In no event shall the
Authority’s inspection of the Project be deemed acceptance of the work or be
deemed to waive any right the Authority has under this Agreement.

 

SECTION 12.6.  Community Relations; Stakeholders Advisory Group.  Developer
acknowledges the formation of a Stakeholders Advisory Group in connection with
the RFP consisting of two (2) local mayors; two (2) legislators representing
constituents from the region;

 

60

--------------------------------------------------------------------------------


 

two (2) representatives from the Meadowlands Chamber of Commerce; one (1)
representative from New Jersey Transit; one (1) representative from the
environmental community; and one (1) representative of the local trade unions
(collectively, the “Stakeholders Advisory Group”) and further acknowledges the
Authority’s commitment to maintain the functionality of the Stakeholders
Advisory Group during the Construction Period for the Project.  As such,
Developer shall after the Effective Date until the Ground Lease Closing Date, at
Developer’s sole cost and expense, designate and assign a senior member of the
Project Team to act as a liaison (the “Stakeholders Liaison”) among Developer,
the Authority and the Stakeholders Advisory Group.  The Stakeholders Liaison
shall be available at reasonable times to meet with the Stakeholders Advisory
Group or the Authority.  On a timely and regular basis, Developer shall notify
the Stakeholders Advisory Group and the Authority, in writing, of (a) written
comments or recommendations Developer receives from any Governmental Body
regarding and/or relating to the Project and/or Developer’s construction and
operation thereof, and (b) the responses and/or actions taken by Developer, if
any, in response to such comments or recommendations.

 

SECTION 12.7.  Agreement to Cooperate; Authority’s Event Rights; Operating Plan;
Security.  (a) Agreement to Cooperate.  The Parties acknowledge that the mutual
presence and simultaneous operation of the Sports Complex facilities and the
Project within the Meadowlands Complex present complicated operational issues
that will require substantial initial and ongoing effort to successfully
manage.  As further set forth herein and in the Construction Management
Agreement, the Project Operating Agreement, the Ground Lease and the
Declaration, the Parties exercise diligent commercially reasonable efforts to
cooperate and carry out their respective rights and obligations under this
Agreement and the Ground Lease in such manner as assures, to the greatest extent
practicable, the efficient operation of all facilities within the Meadowlands
Complex, including the Project.

 

(b)                                 Project Operating Agreement.  (i) In order
to minimize the potential for the occurrence of either Developer Interference or
Authority Interference as a result of operations of the Project, the Parties
shall negotiate and execute a Project Operating Agreement that will set forth
the respective rights and obligations of the Parties and the procedures to be
followed during operation of the Project.

 

(ii)                                  The Project Operating Agreement shall be
based upon and/or recognize, as applicable (A) the obligations imposed on the
Authority and the rights granted under the Sports Complex Agreements, (B) the
Plans and Specifications, (C) the requirements of the Development Approvals, (D)
the Final Project Sequencing Plan and the Final Traffic and Infrastructure
Sequencing Plan, (E) the Conceptual Site Plan (prior to Approval of the Master
Plan) and the Master Plan subsequent to the Authority’s Approval thereof, (F)
the Declaration, and (G) the terms of the Project Agreements, and shall, at a
minimum, address the matters set forth in this Article 12.

 

(c)                                  Authority’s Event Rights.  The rights and
obligations of the Parties with respect to the Project Site and Parking
Component, access to, and vehicular parking at, and servicing of the Sports
Complex for designated events to be held at the Sports Complex pursuant to the
Sports Complex Agreements shall be determined by the Project Operating
Agreement.

 

61

--------------------------------------------------------------------------------


 

(d)                                 Security.  The Authority and the Developer
shall mutually agree to a plan for security at the Sports Complex and Project
Site.  Such security plan shall establish procedures and protocols to be
followed by the Parties with respect to communication, coordination and
cooperation (taking into account all relevant factors) so as to enable the (i)
Authority to comply with its obligations under any Sports Complex Agreements,
and (ii) Developer to construct, operate and manage the Project in the manner
contemplated by this Agreement and the Ground Lease.  Such security plan shall
be incorporated into the Project Operating Agreement and the Declaration.

 

ARTICLE 13

USES, USE RESTRICTIONS; TENANCY
AND OPERATOR REQUIREMENTS

 

SECTION 13.1.  Permitted Uses; General Covenants.   Developer acknowledges that
the Enabling Legislation establishes and limits the types of facilities that may
be developed at the Project Site.  The Authority has determined that the
Enabling Legislation permits construction and operation on the Meadowlands
Complex of facilities similar in scope and composition to the Project and
permits such facilities to be operated in a manner that includes the Component
Uses.  Developer represents, warrants and covenants that the Project shall be
developed and maintained in all respects as a first-class mixed-use development
and shall be used solely for the applicable Component Uses related to each of
the Hotel Component, the Office Component, the Entertainment/Retail Component
and the Parking Component.  The foregoing shall not be deemed to require that
the Components be constructed and operated as separate uses, but rather, the
Parties hereby acknowledge that one or more Components may be developed as
combined uses sharing common areas and common amenities and facilities.  Unless
the Authority’s prior Approval of a Major Modification has been obtained, the
Developer shall, subject to and, to the extent required by, the material terms
of the Project Agreements, substantially maintain, and represents and warrants
it shall substantially maintain, the Component mix described by the definition
of Entertainment/Retail Component Uses, Office Component Uses, Hotel Component
Uses and Parking Component Uses, respectively.  Schedule 13.1 sets forth certain
prohibited uses which will be incorporated into the Declaration and bind the
Project Site and Sports Complex.

 

SECTION 13.2.  Tenants and Operators.  Developer shall use its commercially
reasonable efforts to attract and maintain first class Tenants and operators, as
that term is generally understood in the retail, office leasing, hotel, and
entertainment industries, including but not limited to nationally and
internationally known retail and hotel chains, real estate management companies,
and entertainment providers for all Components of the Project.

 

SECTION 13.3.  Litigation.  (a) If any litigation, the outcome of which would
make any representation or warranty provided by the Parties herein untrue or
materially inaccurate is commenced or otherwise seeks to enjoin, limit or
preclude the construction, development, use or operation of the Project, or
effectuation of this Agreement, the Project Agreements, any Component Lease, any
Component Agreement and/or the Development Approvals is instituted by a third
party (collectively, “Project Litigation”), the Parties shall jointly pursue the
defense of

 

62

--------------------------------------------------------------------------------


 

all Project Litigation to final judgment and, if adversely determined, the
Parties shall jointly and diligently pursue all rights of appeal.  If a court or
tribunal of competent jurisdiction issues a final, non-appealable order having
the effect of limiting or precluding the ability of the Developer to perform its
obligations under this Agreement or to effectuate the transactions contemplated
by the Master Plan and the Development Approvals, thereby causing the
Authority’s representations and warranties set forth in Section 15.9 and
Section 16.2(a) hereof to be inaccurate, the following provisions shall apply in
lieu of any other remedies that may be available under this Agreement, at law or
in equity:

 

(i)                                     If the events described in
Section 13.3(a) occur, resulting in a reduction in the aggregate square footage
of the Project as proposed (or of any Component thereof), and such events occur
prior to the Ground Lease Closing Date, the material condition relating to
Project Litigation provided in Section 8.2(b)(vii) shall be deemed satisfied and
the amount of the Development Rights Fee, Ground Rent and Developer PILOT
Payments payable by the Developer shall be reduced on a pro-rata basis to give
effect to the reduced size and/or composition of the Project.  Notwithstanding
the foregoing, if the resulting amount of GLA or square footage of the Project
(or the applicable Component), after giving effect to the events described in
Section 13.3(a), is less than eighty percent (80%) of the GLA or square footage
of the Project (or the applicable Component) as of the Effective Date (the
“Minimum Project Area”), either Party may, upon thirty (30) days prior written
notice to the other Party, determine to terminate this Agreement as to the
Project Component (or the applicable Component thereof) rather reducing the
amount of the Development Rights Fee.  If the Agreement is terminated, the
Refundable Security Deposit and the amount paid by the Developer pursuant to the
Deposit Letter shall be returned to the Developer on the date that such
determination becomes effective.  From and after such date, neither Party shall
have any rights or obligations with respect to the matters set forth in this
Agreement or the transactions contemplated hereby.  If the Agreement is not
terminated, the Developer shall have the right to reallocate portions of the GLA
among the Components to minimize the impact of the reduction on a particular
Component, subject, in all events to the terms and conditions of this Agreement
and the Project Agreements.

 

(ii)                                  If the events described in Section 13.3(a)
occur, prior to or after the Ground Lease Closing Date and such events result in
the prohibition of construction and operation of any portion of the
Entertainment/Retail Component, the Development Rights Fee (to the extent
occurring prior to the Ground Lease Closing Date) and the Ground Rent and/or
Developer PILOT Payment (to the extent occurring after the Ground Lease Closing
Date) shall be reduced on a pro-rata basis in order to give effect to the impact
of such order or decision, but in no event shall exceed 600,000 square feet of
GLA.  600,000 square feet of GLA shall be used for purposes of calculating the
pro-rata reduction provided in this Section 13.3(a)(ii).

 

(iii)                               If the events described in Section 13.3(a)
occur subsequent to the Ground Lease Closing Date, and the amount of GLA or
square footage comprising the Project is reduced as a result of such events but
not so that less than the Minimum Project Area, the Parties shall negotiate in
good faith to modify this Agreement and the Ground Lease (including without
limitation a pro-rata reduction in the amount of the Ground Rent and/or
Developer PILOT Payment payable by the Developer or a Component Entity, as the
case may be) in order to give effect to the impact of such order or decision.

 

63

--------------------------------------------------------------------------------


 

(b)                                 Surplus Property.  If the resulting amount
of GLA or square footage of the Project (or the applicable Component), after
giving effect to the events described in Section 13.3(a), is less than the
Minimum Project Area as of the Effective Date, and/or (ii) the Parties do not
reach a mutually acceptable modification to this Agreement and the Ground Lease
so as to reflect the impacts of the decision or order described in
Section 13.3(a) above (notwithstanding the provisions of Section 13.3(a)(ii)
above, the Developer may request that the Authority (i) determine that the
Project Site is not needed by the Authority to carry out its obligations under
the Existing Sports Complex Agreements, and (ii) as “surplus property”, lease
the Project Site to the Developer pursuant to the provisions of N.J.S.A.
5:10-5(f) and N.J.S.A. 5:10-18(a).  The terms of such lease shall provide for
the Project to be constructed and maintained in substantially the same manner
and on substantially the same terms as are set forth in this Agreement.  If the
Parties do not reach a mutually acceptable modification of this Agreement and
the Ground Lease (as provided in Section 13.3(a) above) and the Developer does
not lease the Project Site pursuant to the provisions of this Section 13.3(b),
then upon thirty (30) days prior written notice, the Developer may terminate
this Agreement.  In such event, this Agreement shall be of no force and effect
from and after such date.

 

(c)                                  Exclusive Remedy.  This Section 13.3 is
intended by the Parties as the exclusive repository of the Parties’ respective
rights and obligations with respect to any reduction in the GLA or restriction
upon the use of the Project by reason of Project Litigation.  Except as to the
right to enforce the terms and conditions of this Agreement, the Authority and
Developer each waives, relinquishes and agrees to forebear from exercising any
rights, claims or causes of action for any loss, contribution, indemnity,
damages, or other harm with respect to the occurrence of the events described in
this Section 13.3, that either Party may have or that may hereafter accrue
against the other by reason of any adverse impact of any Project Litigation.

 

SECTION 13.4.  Sunday Closing Law Compliance.  The Developer shall comply with
the provisions of the Sunday Closing Law, N.J.S.A. 2A:171-5.8, to the extent in
effect in Bergen County, New Jersey, and covenants not to challenge the
applicability of same to the Project or any portion thereof.  Each of the
agreements with Tenants and operators of the Entertainment/Retail Component
shall require compliance with Legal Requirements.

 

SECTION 13.5.  Declaration of Covenants and Restrictions.  (a) Contents and
Effect of Declaration.  As a Material Condition to the Ground Lease Closing,
Developer and the Authority shall negotiate in good faith and enter into a
mutually satisfactory Declaration of Covenants and Restrictions (the
“Declaration”) to be recorded in the Bergen County, New Jersey land records on
the Ground Lease Closing Date and prior to the recording of any leasehold
mortgage or other encumbrance relating to the Project Site.  It is intended and
agreed, and the Declaration shall so expressly provide, that the agreements and
covenants set forth therein shall be covenants running with the land and that
they shall, in any event, and without regard to technical classification or
designation, legal or otherwise, and except only as otherwise specifically
provided in this Agreement, be binding, to the fullest extent permitted by law
and equity, for the benefit and in favor of, and enforceable by the Authority
and/or the Developer, as their interests may appear, and any successor in
interest to the Project Site, or any part thereof, against Developer and/or the
Authority, as the case may be, its successors and assigns and every

 

64

--------------------------------------------------------------------------------


 

successor in interest therein, and any party in possession or occupancy of the
Project Site or any part thereof.  It is further intended and agreed that the
provisions of the Declaration shall remain in effect without limitation as to
time; provided however, that such agreements and covenants shall be binding on
the Parties, each successor in interest to the Project, the Project Site, or any
part thereof, and each party in possession or occupancy.  The Declaration shall
address matters of material interest to the Parties including, without
limitation, the following:  uses, design criteria, parking, non-interference,
reciprocal access to and from the Arena and Project Site, respective maintenance
obligations and Right of First Refusal.

 

(b)                                 Restriction Against Transfers.  The
Declaration shall contain a restriction against transfers, as set forth in
Article 14 hereof and, in addition, shall provide that in the event of any
attempted transfer in violation of the restriction in Article 14 hereof, the
Authority shall be entitled to the ex parte issuance of an injunction
restraining such transfer, and legal fees and related expenses of the Authority
in connection with any such legal action.  Upon the recording of the Declaration
in the land records of Bergen County, the provision affording such injunctive
relief shall have the same force and effect as a Notice of Lis Pendens.

 

(c)                                  Enforcement by the Authority.  In
furtherance, and not in restriction of the provisions of this Section 13.5, it
is intended and agreed that the Authority shall be deemed beneficiary of the
provisions of the Declaration in its own right but also for the purposes of
protecting the interests of the community and other parties, public or private,
in whose favor or for whose benefit such agreements and covenants shall run (and
the Declaration shall so state), without regard to the nature of the Authority’s
interest in the Project Site.  The Authority shall have the right, in the event
of any breach of any provision of the Declaration, to exercise all the rights
and remedies and to maintain any actions or suits at law or in equity or other
proper proceedings to enforce the curing of such breach of agreement or
covenant, to which it or any other beneficiaries of such provision may be
entitled, including without limitation, recoupment of any funds from a rental in
violation of the Declaration, injunctive relief to prevent further violation of
the Declaration, entry on the premises and specific performance.

 

SECTION 13.6.  Mutual Use Recognition.  As provided in this Agreement including
but not limited to Sections 3.7, 10.1 and 11.1, the Authority has expressly
informed the Developer and the Developer has acknowledged that the Authority
requires a certain level of flexibility with respect to the current and future
uses at the Sports Complex including Giants’ Stadium, Arena and Meadowlands
Racetrack. The Parties have agreed herein that the mutual provisions addressing
the Parties’ respective use issues will be addressed in the Project Agreements
including but not limited to the Declaration. In furtherance of the foregoing,
the Parties agree as follows:

 

(a)           Developer Recognition. Developer acknowledges and agrees that the
Sports Complex includes the Arena, Giants Stadium and the Meadowlands Racetrack,
each of which are established venues operated and maintained by the Authority in
accordance with and pursuant to the Enabling Legislation, which venues may be
upgraded, renovated or otherwise altered at any time after the Effective Date,
subject to the terms of this Agreement and the Project Agreements.  Developer
further acknowledges that following the Effective Date, the Authority shall
continue to use, occupy and operate, directly or indirectly, Giants Stadium, the
Arena and Meadowlands

 

65

--------------------------------------------------------------------------------


 

Racetrack pursuant to applicable Existing Sports Complex Agreements and the
Enabling Legislation including for future uses; provided, such uses are
substantially consistent with the uses for which the assets are currently being
used or permitted to be used by the Authority as of the Effective Date hereof
and subject to the terms of this Agreement, Project Agreements, Right of First
Refusal (hereinafter defined), and the Enabling Legislation. The Developer
recognizes the Existing Sports Complex Agreements and acknowledges that the
rights granted to Developer and the obligations assumed by Developer hereunder
are subordinate to the rights granted by the Authority to the Sports Complex
Tenants. Accordingly, subject to the Master Plan and the Project Agreements, the
Developer shall use its diligent and commercially reasonable efforts to
accommodate such continuing use of the Sports Complex facilities including but
not limited to the renovation or redevelopment thereof consistent with the terms
of Section 10.1 and Section 13.6(b) herein.  Subject to the foregoing, the
Authority shall have maximum flexibility related to authorizing and approving
uses, renovation and redevelopment plans provided such uses, renovation and/or
plans are directly related to the primary business purposes of Giants Stadium,
the Arena and Meadowlands Racetrack as sports and/or entertainment related
spectator oriented venues. Specifically, the Authority shall have the right to:

 

(i)                                     authorize and/or approve entertainment,
recreational,  training or educational facilities and such facilities necessary
or useful to promote athletic contests, spectator events, trade shows and other
expositions that are directly related to the primary business purpose of the
Arena, Giants Stadium or the Meadowlands Racetrack as the case may be; provided
however, that such facilities shall (A) not routinely and primarily be open to
the general public during non-event times, (B) generally require payment of the
admission price and/or presentation of the spectator ticket prior to accessing
the space containing such facilities, and (C) not include Entertainment/Retail
Uses which when taken in the aggregate (determined by square footage) could in
the commercially reasonable discretion of the Developer be viewed as competing
directly with the Entertainment/Retail Component Uses on the Project Site;

 

(ii)                                  authorize and/or approve business offices
which are directly related to the primary business purposes of the Arena, Giants
Stadium and the Meadowlands Racetrack as the case may be, including, without
limitation, sports franchise offices, Authority offices and offices maintained
in connection with any other uses permitted to be carried out at the Sports
Complex; provided however, that such  offices permitted hereunder shall not be
offered for lease, license or other form of occupancy agreement to third parties
separately from the primary business permitted to be conducted hereunder.

 

(iii)                               any souvenir store, concession stand,
restaurant, pushcart, or similar customary stadium/arena/track amenity within
the Arena, Giants Stadium and the Meadowlands Racetrack including but not
limited to, the sale at retail of food and beverage (including “white
tablecloth” fine dining facilities), sports branded merchandise including
clothing and souvenirs, provided however, that such facilities shall (a)
routinely and primarily not be open to the general public during non-event
times, (b) generally require payment of the admission price and/or presentation
of the spectator ticket prior to accessing the space containing such facilities,
and (c) not include Entertainment/Retail Uses which when taken in the aggregate
square footage could in the commercially reasonable discretion of the Developer
be viewed as competing directly with the Entertainment/Retail Component Uses on
the Project Site.

 

66

--------------------------------------------------------------------------------


 

(b)                                 Authority Recognition. The Authority
acknowledges and agrees that the exclusive development rights granted to the
Developer pursuant to the terms hereof have a significant value by reason of
their exclusivity, and Developer acknowledges that the Authority has selected
Developer as the exclusive developer by reason of the Developer’s unique
experience and business acumen in the exercise of such rights.  In consideration
of the foregoing, the Authority covenants and agrees to protect the exclusivity
of such rights, subject to the terms hereof and the other Project Agreements, by
and through the imposition and exercise of the rights and obligations provided
in this Section 13.6. Subject to the Existing Sports Complex Agreements and the
rights provided in Section 13.6(a) above, the Authority grants Developer an
exclusive with respect to the Component Uses. The covenants, conditions, and
restrictions contained in this Section 13.6 are for the benefit of the Project
Site, and shall run with the land and inure to and pass with the Project Site,
and are intended to be binding on Authority and its successors and assigns. As
noted above, these exclusive rights shall be memorialized in the Declaration and
recorded against the Project Site and Sports Complex. The Authority shall use
diligent, commercially reasonable efforts to enforce the restrictive covenants
provided herein at the Authority’s sole cost and expense.  The Authority
acknowledges that Developer may, but is not obligated to, enforce such
restrictive covenants and the Authority hereby authorizes Developer, at
Developer’s election following the failure of the Authority to enforce such
rights, to file suit at law or in equity on the Authority’s behalf and seek a
court injunction or damages against any third party in violation of such
restrictive covenants, in which event Authority shall reimburse Developer for
all reasonable attorney’s fees, expenses and costs of suit.  The rights granted
herein shall be incorporated into the Ground Lease, the Declaration and any
Component Agreement and Component Lease (except a Component Lease to which the
Authority is not a party).

 

ARTICLE 14

TRANSFER RESTRICTIONS

 

SECTION 14.1.  Transfers Prohibited.  Except as otherwise specified in
Section 14.2 below, neither this Agreement nor the Developer’s interest in the
Project or any Component thereof, shall be assigned, mortgaged, pledged,
encumbered or otherwise transferred, directly or indirectly, by operation of law
or otherwise (all of the foregoing, collectively a “Transfer”), without the
prior Approval of the Authority, which Approval shall not be unreasonably
withheld, conditioned or delayed so long as Developer shall have complied with
the terms of this Article 14, as applicable.

 

SECTION 14.2.  Permitted Transfers.  (a) Notwithstanding the prohibitions set
forth in Section 14.1 of this Agreement, the following Transfers shall be
permitted without prior Approval of the Authority:

 

(i)                                     a Transfer to an Affiliate of either
Mills or Mack-Cali solely for the purpose of owning, developing, constructing,
financing, leasing, operating and/or managing the Project, the Project Site
and/or a Component under this Agreement, provided that such entity shall have
promptly following formation executed and delivered to the Authority (A)
evidence

 

67

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Authority of the due formation and identity of
the constituent members of such Affiliate, (B) a Component Agreement or other
written assumption of all or a portion of the obligations and liabilities of
Developer hereunder in form and substance reasonably satisfactory to the
Authority, (C) if applicable, a Component Lease executed and delivered in
accordance with and subject to the terms of this Agreement, and (D) completed
documents required pursuant to Section 19.4 hereof, with contents reasonably
acceptable to the Authority; or

 

(ii)                                  a mortgage or mortgages (including a deed
or deeds of trust or other security instruments) granted to Project Lender(s) in
connection with Project Indebtedness, including any Transfer to the holder of a
mortgage (or deed of trust or other security instrument) securing Project
Indebtedness in connection with a foreclosure of a mortgage or exercise of
remedies under other security instruments or a deed in lieu of foreclosure or to
any purchaser at any foreclosure sale under such Project Indebtedness; provided
however, any purchaser at a foreclosure sale or any successor in interest from
the holder of the mortgage (or deed of trust or other security instrument) that
shall acquire title through foreclosure or deed in lieu of foreclosure shall, as
a condition to exercising the rights of Developer under this Agreement,  execute
a recognition and estoppel or other agreement in form reasonably acceptable to
the Authority in which such holder or successor agrees to be bound by the terms
and conditions of this Agreement.

 

(iii)                               any lease, license or other occupancy or
similar agreement with a Tenant or operator, however styled or denominated, for
all or any portion of the Project with occupancy to occur following issuance of
a Certificate of Completion for the relevant portion of the Project subject to
such lease, license, occupancy or other agreement;

 

(iv)                              Transfers of ownership interests in Developer,
or their existing respective direct or indirect equity owners, provided that
Mills or Mack-Cali shall retain Control of the Developer following such
Transfer;

 

(v)                                 Transfers that are required in order to
protect The Mills Corporation’s or Mack-Cali Realty Corporation’s status as a
Real Estate Investment Trust under the Internal Revenue Code (“REIT”);

 

(vi)                              Transfer as a result of (A) a change in
ownership or Control of Developer, The Mills Corporation, The Mills Limited
Partnership and/or Mack-Cali Realty Corporation and/or Mack-Cali Realty, L.P.
(including as a result of change in Control, by operation of law or otherwise)
occurring in connection with the merger, acquisition or consolidation of The
Mills Corporation and/or Mack-Cali Realty Corporation or (B) the sale of all or
substantially all of their respective assets, as the case may be.

 

The foregoing are referred to in this Agreement as “Permitted Transfers”.  In
addition to any other documentation required pursuant to the terms of this
Agreement, to the fullest extent practicable, the Developer shall deliver
written notice of a Permitted Transfer (together with all other documents
required in connection with the transfer enumerated above) not less than fifteen
(15) days prior to the effective date of such Permitted Transfer.  To the extent
fifteen (15) days

 

68

--------------------------------------------------------------------------------


 

advance written notice is not practicable, notice of such Permitted Transfer
shall be provided as soon as practicable and in any event no later than
contemporaneously with such Permitted Transfer.

 

(b)                                 Notwithstanding the provisions of
Section 14.1, changes in the ownership of the Developer to admit entities who
wish to acquire an equity interest in the Developer shall not constitute a
Transfer hereunder so long as such Transfer does not result in a change in
Control of the Developer.  However, in such event, the Developer shall provide
written notice to the Authority setting forth the name of the entity that has
purchased such equity interest in the Developer as provided in Section 14.2(a)
above.

 

SECTION 14.3.  Involuntary Transfers; Bankruptcy.  (a) Successors.  Upon any
transfer or assignment of this Agreement or the development rights granted
hereunder in fact or by operation of law, as a result of any bankruptcy or
insolvency proceeding, to any Successor, such Successor shall execute,
acknowledge and deliver to the Authority an agreement in form and substance
satisfactory to the Authority whereby such Successor shall agree to assume all
of the covenants and agreements set forth in this Agreement on the part of
Developer to be performed, and whereby such Successor shall expressly agree that
all of the provisions of this Article shall, notwithstanding such assignment,
continue to be binding upon it with respect to all future assignments and
transfers.  For purposes of this Agreement, a “Successor” means any entity
assuming the obligations of Developer under this Agreement or otherwise
acquiring an interest in and to the development rights either separately or in
connection with the acquisition of the goodwill and all or substantially all of
the other property and assets of the Developer, or assuming all or substantially
all of the Developer’s liabilities (including the liabilities of Developer
hereunder); provided however, that such assignment shall not be effected with
the primary intent of subverting or avoiding the restrictions and prohibitions
set forth in this Article.

 

(b)                                 Bankruptcy.  In the event that Developer
shall file a petition under the Bankruptcy Code or if any involuntary petition
under the Bankruptcy Code is filed against Developer, and Developer assumes this
Agreement and proposes to assign this Agreement pursuant to the provisions of
the Bankruptcy Code to any Person who shall have made a bona fide offer to
accept an assignment of this Agreement on terms acceptable to Developer, then
notice of such proposed assignment shall be given to the Authority by the
Developer no later than twenty (20) Business Days after acceptance by the
Developer of such bona fide offer, but in any event no later than ten (10)
Business Days prior to the date that Developer shall make application to a court
of competent jurisdiction for authority and approval to enter into such
assignment and assumption.  Such notice shall set forth (i) the name and address
of such Person, (ii) all of the terms of such offer, and (iii) adequate
assurance of future performance by such Person under this Agreement as set forth
in Section 14.3(c) below, including without limitation, the assurance referred
to in Section 365(b)(1) of the Bankruptcy Code.

 

(c)                                  Adequate Assurance.  The term “adequate
assurance of future performance” as used in this Agreement shall mean that any
proposed assignee shall, among other things, (i) deliver to the Authority
financial statements of such assignee (or the Person or Persons having Control
over such assignee) for the prior three (3) fiscal years, as finally determined
after an audit and certified as correct in all material respects by a certified
public accountant, which financial statements shall disclose a net worth
determined in accordance with

 

69

--------------------------------------------------------------------------------


 

generally accepted accounting principles substantially equal to the net worth
determined in accordance with generally accepted accounting principles and
adjusted for the effect of inflation, of The Mills Corporation on the Effective
Date; (ii) provide evidence reasonably satisfactory to the Authority that
neither The Mills Corporation nor Mack-Cali Realty Corporation nor any of their
Affiliates shall have a financial, beneficial or other interest in the proposed
assignee and (iii) provide such other information or take such action as the
Authority, in its reasonable discretion, shall determine is reasonably necessary
to provide adequate assurance of future performance by such assignee of its
obligations under this Agreement.


 


SECTION 14.4.  TRANSFERS FOR WHICH AUTHORITY APPROVAL REQUIRED.  (A) REQUEST FOR
TRANSFER. IN THE EVENT THAT THE DEVELOPER PROPOSES TO TRANSFER THIS AGREEMENT OR
ITS INTEREST IN THE PROJECT (OR ANY PROJECT COMPONENT OR COMPONENT PART) OR ITS
LEASEHOLD INTEREST IN THE PROJECT SITE (OR ANY PROJECT COMPONENT SITE OR
COMPONENT PART) OTHER THAN IN CONNECTION WITH A PERMITTED TRANSFER, THE
AUTHORITY’S PRIOR WRITTEN APPROVAL SHALL BE REQUIRED, WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED.  IN SUCH EVENT, THE DEVELOPER
SHALL PROVIDE WRITTEN NOTICE TO THE AUTHORITY AT LEAST THIRTY (30) DAYS BUT NOT
MORE THAN ONE HUNDRED FIFTY (150) DAYS PRIOR TO THE DATE OF THE PROPOSED
TRANSFER.  TOGETHER WITH SUCH NOTICE, THE DEVELOPER AND THE PROPOSED TRANSFEREE
(“PROPOSED TRANSFEREE” AND, IF APPROVED PURSUANT TO THIS SECTION 14.4, A
“TRANSFEREE”) SHALL SUBMIT TO THE AUTHORITY:


 


(I)                                     A WRITTEN REQUEST FOR APPROVAL OF THE
PROPOSED TRANSFEREE (A “TRANSFEREE APPLICATION”) EXECUTED BY THE DEVELOPER AND
THE PROPOSED TRANSFEREE SETTING FORTH THE FULL AND CORRECT LEGAL NAME OF THE
PROPOSED TRANSFEREE AND ANY ASSUMED NAMES USED BY SUCH PROPOSED TRANSFEREE
DURING THE PRECEDING FIVE (5) YEARS, THE PRINCIPAL PLACE OF BUSINESS OF THE
PROPOSED TRANSFEREE, THE NAME, MAILING ADDRESS, TELEPHONE AND FAX NUMBER AND
E-MAIL ADDRESS OF THE PROPOSED TRANSFEREE’S CONTACT PERSON TO WHOM THE AUTHORITY
SHALL DIRECT COMMUNICATIONS AND INQUIRIES AND STATING THE PROPOSED DATE AND
GENERAL TERMS OF THE PROPOSED TRANSFER.


 


(II)                                  FINANCIAL STATEMENTS, INCLUDING PROFIT AND
LOSS AND CASH FLOW STATEMENTS PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED FOR THE THREE (3) FISCAL YEARS OF THE
PROPOSED TRANSFEREE NEXT PRECEDING THE DATE OF SUBMISSION OF THE TRANSFEREE
APPLICATION, OR, IF THE LAST PRECEDING FISCAL YEAR HAS ENDED LESS THAN ONE
HUNDRED TWENTY (120) DAYS PRIOR TO THE DATE OF THE TRANSFEREE APPLICATION AND
FINANCIAL STATEMENTS FOR SUCH YEAR HAVE NOT BEEN COMPLETED, FINANCIAL STATEMENTS
FOR THE THREE (3) FISCAL YEARS NEXT PRECEDING THAT YEAR SHALL BE PROVIDED, WHICH
FINANCIAL STATEMENTS, IN EACH CASE, SHALL HAVE BEEN REVIEWED BY AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT AND CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE
PROPOSED TRANSFEREE TO BE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS.  IN THE
EVENT THAT A PROPOSED TRANSFEREE CANNOT DEMONSTRATE SUCH OPERATING HISTORY, THEN
EVIDENCE OF SUCH OPERATING AND/OR MANAGEMENT EXPERIENCE BY THE PROPOSED
TRANSFEREE OR THE PRINCIPAL OWNERS/OPERATORS OF THE PROPOSED TRANSFEREE WITH
RESPECT TO SIMILAR PROPERTIES WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
AUTHORITY.


 


(B)                                 APPROVAL OF TRANSFER DOCUMENTS.  NO TRANSFER
FOR WHICH THE APPROVAL OF THE AUTHORITY IS REQUIRED UNDER THIS SECTION 14.4
SHALL OCCUR UNTIL SUCH TIME AS THE AUTHORITY HAS APPROVED FULLY EXECUTED
DOCUMENTS EVIDENCING SUCH TRANSFER WHICH ARE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE AUTHORITY, INCLUDING WITHOUT LIMITATION, THE FOLLOWING ITEMS
(COLLECTIVELY, THE “TRANSFER DOCUMENTS”):

 

70

--------------------------------------------------------------------------------


 

(i)                                     If applicable, Component Agreement and
Component Lease relating to the Component Interest to be transferred, executed
by the Authority and the Transferee (which shall be a Component Entity), by
virtue of which the Transferee recognizes and assumes the obligations of the
Developer under this Agreement and the Project Agreements as they relate to the
Component Interest being transferred.


 

(ii)                                  In the event of a Component Lease being
entered into pursuant to Section 9.4(g) hereof, a Component Lease executed by
the Developer and the Transferee.


 

(iii)                               To the extent not previously provided or
otherwise required to be provided hereunder or to the extent any previously
provided information or materials are no longer accurate, (A) a statement
providing the Transferee’s full and accurate legal name, any assumed name under
which it intends to operate, and its notice address, (B) if an entity, its state
of formation, copies (bearing filing stamps, as appropriate) of its formation
and operating documents, (C) the names and addresses of each of the executive
officers and directors or, partners or members, as applicable, of the
Transferee, (D) evidence of the authority of the entity to assume and perform
the obligations of the Developer under the Component Agreement and of the
individual acting for such entity to so act, and (E) a certificate of existence
and good standing from the Secretary of State of its state of formation, and, if
doing business in New Jersey, a certificate from the Secretary of State of the
State, establishing its qualification to do business in the State.


 

(iv)                              Completed documents required pursuant to
Section 19.4 hereof, with contents reasonably acceptable to the Authority.


 

(c)                                  Release of Developer.  A Transfer to a
Transferee Approved by the Authority pursuant to this Section 14.4, as evidenced
by the Authority’s Approval in writing of the Transfer Documents, shall release
the Developer from any further obligation under this Agreement or the Ground
Lease as to the Component Interest transferred.  Following such Transfer, the
Authority shall look solely to the Component Entity for performance of the
obligations of such Entity with respect to the applicable Component.  The
Authority shall execute such documentation as may reasonably be requested by the
Developer to evidence such discharge and release.  Notwithstanding the
foregoing, a Component Lease executed by the Developer pursuant to
Section 9.4(g) hereof shall not release the Developer hereunder.


 

(d)                                 No Transfers Prior to Ground Lease Closing
Date. Notwithstanding the foregoing to the contrary, prior to the Ground Lease
Closing Date, the Developer shall not convey, transfer, hypothecate or grant, in
whole or in part, any of the rights granted hereunder to persons or entities
that are not owned or Controlled directly or indirectly by The Mills Corporation
or Mack-Cali Realty Corporation.


 


ARTICLE 15


ENVIRONMENTAL MATTERS


 

SECTION 15.1.  Acknowledgments; Allocation of Responsibility; Waiver.  (a)
Acknowledgements; Allocation of Responsibility.  Subject to the terms and
conditions of this Article, the Authority and Developer acknowledge and agree
that:

 

71

--------------------------------------------------------------------------------


 

(i)                                     Developer has been provided certain
documentary and other due diligence information and an opportunity to conduct
certain investigations of the Project Site as authorized by the Authority.

 

(ii)                                  Developer shall be solely responsible for
the performance of any and all Remediation on, in or under the Project Site and
any other properties to which Releases of Hazardous Materials have migrated, or
shall migrate, from the Project Site, as required by any Environmental Law,
including, without limitation Remediation arising out of the Authority’s
Environmental Responsibility hereunder, provided however, that the Authority
shall pay the Authority’s Environmental Remediation Contribution, if any is
determined to be due pursuant to the terms of this Article.

 

(iii)                               The Authority and the Developer shall
cooperate and consult with each other at all relevant times so that the
Developer may perform any and all necessary Remediation in a timely and
cost-effective manner, but without creating Developer or Authority Interference
and without intentionally causing violation of any obligation of the Authority
under any Environmental Law.  The Developer may perform the Remediation under
the voluntary cooperation program of the NJDEP pursuant to a memorandum of
agreement (“MOA”). The Authority shall have the right to review in advance and
Approve each of the steps in the Remediation (to the extent arising out of, or
relating to, the Authority’s Environmental Responsibility) that the Developer
proposes to present to the NJDEP and to receive copies of all communications to
and from the Developer, its environmental consulting firm and the NJDEP. 
Nevertheless, it is agreed that the Developer may propose to the NJDEP to (A)
remove or otherwise remediate Hazardous Materials at the Project Site only to
the extent necessary to meet its nonresidential criteria for soils; (B)
establish a CEA for groundwater; and (C) install and maintain engineering and
institutional controls consistent with such proposal.  If the NJDEP shall
approve and the Developer shall properly perform such Remediation, the Authority
will execute and file a deed in the land records of Bergen County giving notice
that the Project Site is subject to Land Use Restrictions.  The Developer’s
obligations to maintain engineering and institutional controls and any
monitoring or other continuing obligations shall remain in effect,
notwithstanding the issuance of a no further action letter and/or covenant not
to sue by the NJDEP.

 

(iv)                              Notwithstanding anything in this Agreement to
the contrary, the Authority shall be responsible, at its sole cost and expense,
to perform any and all activities relating to or in any way associated with
addressing a natural resource damage claim by any Governmental Body that arises
out of the Authority’s Environmental Responsibility.

 

(b)                                 Waiver of Other Remedies.  This Article 15
together with the indemnities provided in Article 17 are intended by the Parties
as the exclusive repository of the Parties’ respective rights and obligations
with respect to any Environmental Claim or Remediation required under any
Environmental Law.  Except as to the right to enforce the terms and conditions
of this Agreement, the Authority and Developer each waives, relinquishes, and
agrees to forbear from exercising any rights, claims, or causes of action for
any loss, contribution, indemnity, damages, or other harm with respect to the
Project Site, either Party may have or that

 

72

--------------------------------------------------------------------------------


 

may hereafter accrue against the other under any Environmental Law, known and
unknown, including without limitation the Spill Act, CERCLA, RCRA and the common
law.

 

SECTION 15.2.  Developer Initiated Data.  (a) In order to more fully inform
itself regarding any Release of Hazardous Materials (i) with respect to any area
of the Project Site identified in the Master Plan as a location for proposed
construction or demolition, Developer, at its sole cost and expense, may conduct
such investigations, sampling and other assessments as it deems appropriate and
obtain environmental data from an environmental laboratory certified by the
NJDEP for the test performed at any and all locations shown on the Conceptual
Project Site Plan or the Master Plan, as the case may be, and the methodology of
such sampling shall be performed in accordance with the NJDEP Technical
Regulations and (ii)  in any other areas of the Project Site that may be the
Authority’s Environmental Responsibility, Developer, at its sole cost and
expense, may conduct such investigations, sampling and other assessments as it
deems appropriate and obtain environmental data from an environmental laboratory
certified by the NJDEP for the test performed at any and all locations on the
Project Site, and the methodology of such sampling shall be performed in
accordance with the NJDEP Technical Regulations; provided however, that, in the
event that such investigations, sampling and other assessments reveals the
Release of Hazardous Material that is the Authority’s Environmental
Responsibility, then the costs associated with such activities shall be part of
the Authority’s Environmental Remediation Contribution.

 

(b)                                 Promptly upon receipt, and in no event more
than five (5) days after receipt, Developer shall provide a copy to the
Authority of such data or other reports obtained pursuant to subsection (a)
above.  Except as otherwise provided in this Article, the Authority shall not be
required to undertake any Remediation or other actions in response to any such
data or other report that are not otherwise required by NJDEP or any other
Governmental Body, but shall provide evidence to Developer that the Authority
has reported to the NJDEP any information in such reports that the Authority is
required by Environmental Laws to report to the NJDEP.  Nothing in this
Section shall preclude or require, or be deemed to preclude or require,
Developer from making any notification to any Governmental Body .

 

SECTION 15.3.  Developer’s Remediation.  (a) Developer shall have the
responsibility to comply with all Environmental Laws subject to the payment of
the Authority’s Environmental Remediation Contribution.

 

(b)                                 Developer shall proceed in a commercially
reasonable manner with any Remediation as the NJDEP may require, and shall use
its commercially reasonable efforts to obtain for the Project Site an NFA and,
if legally available, a covenant not to sue; provided however, the Developer
shall be excused from obtaining a covenant not to sue if and to the extent the
statute or regulations applicable to the issuance of such covenant are amended
or modified such that a covenant not to sue is not legally available or would
enlarge the scope of the Developer’s Environmental Responsibility beyond that
otherwise required by this Article.

 

(c)                                  Developer shall promptly upon receipt and
in no event more than five (5) Business Days thereafter, provide to the
Authority copies of any testing results, reports,

 

73

--------------------------------------------------------------------------------


 

correspondence and notices to or from Developer relating to or in connection
with the Environment.

 

(d)                                 Until the Project Site has received all
required NFA’s or equivalent written acknowledgment from a Governmental Body to
the effect that the Project Site, including all environmental media on, at, in,
under or from the Project Site, does not require any further Remediation, the
Developer shall perform any required Remediation, including ongoing monitoring,
inspection, reporting and maintenance requirements of any Land Use
Restrictions.  In the event the groundwater under or from the Project Site is
the subject of a Classification Exception Area (“CEA”) designation by the NJDEP,
Remediation of such groundwater shall remain the Developer’s responsibility,
until such time as such CEA is terminated or made permanent without requirement
for any monitoring or active Remediation by the Developer or any Person.

 

(e)                                  In performing any Remediation at or with
respect to the Project Site after the Effective Date, the Developer shall:

 

(i)                                     Perform, and cause all consultants,
contractors, and other agents retained by the Developer to perform, all such
Remediation in a workmanlike manner and consistent with all applicable
Environmental Laws and Legal Requirements.

 

(ii)                                  Comply with all Environmental Laws and
Legal Requirements applicable to the implementation of such Remediation

 

(iii)                               Provide the Authority with a reasonable
opportunity to review in advance and comment upon any work plans, reports or any
other submissions to any Governmental Body respecting any Remediation that
arises out of the Authority’s Environmental Responsibility and to consult with
the Developer, and the Developer shall incorporate such comments of the
Authority to avoid or minimize any Developer Interference.  Developer shall give
the Authority an opportunity to review and comment prior to making any
submission to any Governmental Body; provided however, that the Authority shall
provide its comments to the Developer as quickly as reasonably possible, but in
no event more than five (5) Business Days after receipt of a document from the
Developer, except as otherwise provided in Section 11.6 hereof.  Developer may
submit documents to the appropriate regulatory agency if comments have not been
provided by the Authority at the expiration of the aforementioned five (5) day
period.

 

(iv)                              Implement Remediation in such manner, at such
times and with such advance notice as to minimize any Developer Interference
and, in the event of an Interference, the Parties shall consult in order to
minimize or avoid any such Interference, and the Authority’s written consent,
which shall not be unreasonably withheld, conditioned or delayed shall be
required for the installation of any Remediation Equipment to be permanently
installed in or on the Project Site or for any Remediation Equipment that may be
temporarily installed in proximity to any building within the Sports Complex.

 

74

--------------------------------------------------------------------------------


 

(v)                                 Provide the Authority with copies of all
documents relating to Remediation that the Developer (A) submits to any
Governmental Body in connection with any Remediation proposed or implemented by
the Developer at the same time the Developer submits such documents to such
Governmental Body, and (B) receives from any Governmental Body in connection
with the Project Site, within five (5) Business Days from the date of the
Developer’s receipt of the same.

 

(vi)                              Be solely responsible for the management,
transportation, treatment, handling, and disposal of all wastes generated at the
Project Site in connection with any Remediation, including, without limitation,
completion of all manifests and other shipping and disposal documents in
accordance with Environmental Law and the identification of the Authority as the
“generator” of such wastes on all such manifests and documents and other
shipping and disposal documents.  The Redeveloper shall furnish to the Authority
all manifest copies and other information necessary to enable the Authority to
fulfill its obligations as generator.

 

(vii)                           Not develop any permanent hazardous or solid
waste facilities at or within the Project Site (for example landfills or
impoundments); provided however, nothing in this subsection shall preclude
Developer from using or reusing excavated soils as fill, backfill, or otherwise
on the Project Site subject to the requirements of the NJDEP soil reuse policies
and procedures.

 

(viii)                        Implement any required mitigation as a result of
dredging, filling, use, encroachment, injury or damage to wetlands, or other
natural resources on any portion of the Project Site.

 

(ix)                                Locate and remove as soon as practicable, or
relocate on the Project Site to a location reasonably acceptable to the
Authority, all Remediation Equipment and Hazardous Materials and other wastes
generated at the Project Site, including soil piles and other visible evidence
of Remediation, where their continued presence is unsightly, or constitutes an
Developer Interference or health or safety hazard.

 

(x)                                   Promptly upon completion of any required
Remediation or phase of Remediation, and if permitted by the NJDEP, fill and
grade all test holes, close any monitoring well no longer required in connection
with the Remediation in compliance with applicable Environmental Law, remove all
associated Remediation Equipment, pave or repair any existing groundcover and
regrade, seed, or landscape and otherwise restore the Project Site to the
maximum extent practicable to the prior existing conditions consistent with any
required Remediation.

 

(xi)                                Install all future wells in connection with
the Remediation with flush mounting and locks.

 

(f)                                    The Authority shall reimburse the
Developer for the Authority’s Environmental Remediation Contribution either
through: (i) payment by the Authority to the Developer for the Authority’s
Environmental Remediation Contribution arising out of the

 

75

--------------------------------------------------------------------------------


 

Authority’s Environmental Responsibility within thirty (30) days from the date
of receipt of all documentation supporting the Developer’s request for payment,
or (ii) offsetting such amount from (A) the Development Rights Fee (to the
extent the Ground Lease Closing Date has not occurred), or (B) to the extent
that the Ground Lease Closing Date has occurred, any payments then due and
payable or to be paid by the Developer during the term of this Agreement or the
Ground Lease (including specifically and without limitation, the Ground Rent
and/or the Developer PILOT Payments).  The amount of such offset shall be equal
to the costs paid by the Developer to perform Remediation attributed to the
Authority’s Environmental Responsibility (together with interest thereon until
fully paid at the Overdue Rate, plus the reasonable and ordinary costs of
collection, including without limitation, reasonable attorneys fees).  In the
event that this Agreement is terminated pursuant to the terms hereof, as the
case may be, and Developer has incurred Remediation costs that constitute a part
of the Authority’s Environmental Remediation Contribution, then the Authority
shall reimburse the Developer in accordance with Section 15.3(f)(i).  If at the
time that the Developer is obligated to pay the Development Rights Fee,
additional Remediation attributed to the Authority’s Environmental
Responsibility is necessary, then the Authority shall deposit Five Hundred
Thousand Dollars ($500,000) in escrow to be held by the Developer.  The
Developer may draw from this amount to pay for Remediation costs until
Remediation is completed and all NFAs are issued for the Project Site.  In the
event that this initial escrow amount is depleted, the Authority shall deposit
an additional amount of Five Hundred Thousand Dollars ($500,000) in escrow for
reimbursement of costs incurred by the Developer that are the Authority’s
Environmental Remediation Contribution.  The Authority shall be obligated to
replenish the escrow fund, beyond the amounts specified above, on a continuous
basis, in amounts as agreed to by the parties, until all NFAs are issued.  Any
remaining balance held in escrow shall be returned to the Authority.

 

SECTION 15.4.  Historic Fill Material.  Notwithstanding anything in this
Agreement to the contrary, in the event that the NJDEP determines that all or
portions of the Project Site contains Historic Fill Material and that an
engineering control in the form of a cap is appropriate Remediation for such
material, then the costs for construction of such cap shall not constitute part
of the Authority’s Environmental Remediation Contribution and shall be paid for
by the Developer; provided however, that in the event that NJDEP determines that
an area within Historic Fill Material requires Remediation other than capping,
and such Remediation is not the Developer’s Environmental Responsibility, then
the costs associated with such Remediation shall remain as the Authority’s
Environmental Contribution.  Further, in the event that NJDEP determines that
maintenance and monitoring activities are necessary in order to ensure
protectiveness of the cap, then such activities shall be undertaken and paid for
by the Developer.

 

SECTION 15.5.  Environmental Insurance.  (a) Contractor’s Environmental
Liability Insurance.  (i) Developer shall cause the Project Contractors engaged
for the Remediation and the contract(s) for construction of the Project
Improvements, if Hazardous Material(s) exist where such improvements are
proposed, to obtain, prepay in full for, and deliver to the Authority an
environmental liability insurance policy(ies) reasonably acceptable to the
Authority with respect to the Project Site for environmental investigation and
clean-up costs for any releases of pollutants or contaminants, as defined in the
policy(ies), that may occur on, over or under the Project Site or may be
emitted, discharged or leaked from the Project Site resulting from the
Remediation of the Project Site and construction of the Project Improvements or
the applicable

 

76

--------------------------------------------------------------------------------


 

Phase thereof.  The term of such policy(ies) shall commence upon the earlier of
(A) Developer’s first acquisition of an interest in the Project Site or (B)
commencement of the earlier of the Project Improvements and the Remediation, and
continue until the issuance of the final Completion Certificate for the Project
Improvements.  Such policy shall provide coverage (including legal defense
costs) for bodily injury, property damage, and environmental cleanup costs on a
claims-made basis, with a deductible or self-insured retention not greater than
Twenty-Five Thousand Dollars ($25,000) per occurrence.  Such insurance policy
shall be obtained from an insurer admitted to do business in New Jersey or a
surplus lines insurer reasonably acceptable to the Authority.  Such insurance
policy shall name the Authority Indemnified Parties and the Developer as
additional named insured persons and shall require the written consent of the
Authority for cancellation by the Developer.  The environmental liability
insurance to be maintained pursuant to this Section 15.5(a) shall have
occurrence limits of not less than $5,000,000 per occurrence and an aggregate of
not less than $5,000,000.

 

(b)                                 Authority Approval.  The Authority shall
have the right to reasonably approve the form and substance of all insurance
policies required to be provided pursuant to this Section.

 

SECTION 15.6.  No Third-Party Rights.  Nothing in this Article 15 shall be
deemed to create any rights of contribution or subrogation in any insurer or
third party, or any third-party beneficiary rights, provided, however, such
rights shall inure to Affiliates, as applicable.

 

SECTION 15.7.  Effect on Indemnities.  Nothing in this Article 15 shall alter or
limit, or be deemed to alter or limit, the indemnities of the Parties as
provided in Article 17 hereof.

 

SECTION 15.8.  Survival.  The provisions of this Article 15 shall survive the
termination of this Agreement and shall expire fifteen (15) years after the
Developer has provided the Authority with an NFA or NFAs for the entire Project
Site and a covenant not to sue, if applicable, under ISRA; provided however,
that if this Agreement is terminated, then the Developer’s obligation to perform
Remediation under this Agreement that arises out of the Authority’s
Environmental Responsibility or relates to capping Historic Fill  Material, as
well as maintaining and monitoring such cap, shall likewise terminate and the
Authority shall within thirty (30) days of receipt of all documentation from
Developer evidencing incurrence of Remediation costs reimburse the Developer for
all such costs that are the Authority’s Environmental Remediation Contribution. 
Notwithstanding anything herein to the contrary, the Authority’s Environmental
Remediation Contribution shall not include costs associated with capping
Historic Fill Materials.  Notwithstanding termination of this Agreement, the
Developer shall be obligated to complete Remediation associated with the
Developer’s Environmental Responsibility.  The foregoing provisions shall be
equally applicable with respect to any Component (or Phase thereof) upon
provision by the Developer of an NFA for such Component (or Phase thereof) and a
covenant not to sue, if applicable, with respect to such Component (or Phase).

 

SECTION 15.9.  Environmental Representations and Warranties by the Authority. 
Except as set forth in Schedule 15.9 hereof, the Authority hereby represents and
warrants that, to the best of its knowledge:

 

77

--------------------------------------------------------------------------------


 

(i)                                     The Sports Complex is not in violation
of any Environmental Law.

 

(ii)                                  The Authority does not own, operate or
lease any property which a Governmental Body has demanded to be Remediated of
any Hazardous Material and which has not been Remediated of such Hazardous
Material.

 

(iii)                               There is no federal or State lien as
referred to in CERCLA, the Spill Act or similar law that has attached to the
Authority property.

 

(iv)                              Except for Remediation undertaken by the
Authority and funded by the federal or State Government, there has been no
federally or State funded removal or remedial action at the Sports Complex.

 

(v)                                 No Section 104 information request or
similar request under applicable State law, such as the Spill Act, has been
issued to the Authority pertaining to the Sports Complex.

 

(vi)                              The Authority has not received written notice
of intention to commence suit pertaining to the Sports Complex pursuant to the
New Jersey Environmental Rights Act, N.J.S.A. 2A:35A-1, et seq., the New Jersey
Water Pollution Control Act, N.J.S.A. 58:10A-1, et seq., (as amended by the
Clean Water Enforcement Act, P.L. 1990, c. 38) or the Federal Water Pollution
Act, 33 U.S.C. §1251 et seq.

 

(vii)                           With the exception of applications filed for
Development Approvals relating to the Project, there are no pending applications
for any environmental approvals or permits with respect to the Project Site or
the business conducted at the Project Site.

 

(viii)                        No underground storage tank exists on the Project
Site.

 

ARTICLE 16

REPRESENTATIONS AND WARRANTIES

 

SECTION 16.1.  Representations and Warranties by Developer.  (a) Developer
hereby represents and warrants the following to the Authority for the purpose of
inducing the Authority to enter into this Agreement and to consummate the
transactions contemplated hereby, all of which shall be true as of the date
hereof:

 

(i)                                     Formation.  Developer is a limited
partnership duly formed, validly existing and in good standing under the laws of
the State of Delaware, and is qualified to do business under the laws of the
State of New Jersey, and has all requisite partnership power and authority to
carry on its business as now conducted and as contemplated by this Agreement
will be conducted, and to enter into and perform its obligations under this
Agreement.

 

(ii)                                  Partners.  As of the Effective Date, (A)
Meadowlands Mills Limited Partnership and Mack-Cali Meadowlands Special L.L.C.
are general partners of the

 

78

--------------------------------------------------------------------------------


 

Developer, with Meadowlands Mills Limited Partnership, the managing general
partner of the Developer, and (B) Meadowlands Mills Limited Partnership and
Mack-Cali Meadowlands Entertainment L.L.C. are the limited partners of
Developer.

 

(iii)                               Legal Authority; Power.  Developer has the
legal power, right and authority to (A) enter into this Agreement and the
instruments and documents referenced herein to which Developer is a party, (B)
consummate the transactions contemplated hereby, (C) take any steps or actions
contemplated hereby, and (D) perform its obligations hereunder.

 

(iv)                              Execution; No Violation.  This Agreement has
been duly executed by Developer, and is valid and legally binding upon Developer
and enforceable in accordance with its terms on the basis of the laws presently
in effect and the execution and delivery hereof and will not violate the limited
partnership agreement or other formation or operating documents of the Developer
or result in a breach or constitute a default under or violate the terms of any
indenture, agreement or other material instrument to which Developer is a party
or by which the Developer or its material assets may be bound or affected.

 

(v)                                 No Pending Litigation.  There is no pending,
or to the best of Developer’s knowledge (after reasonable inquiry) threatened,
litigation that would prevent Developer from performing its duties and
obligations hereunder or have a material adverse effect on the financial
condition or business of the Developer.  There are no outstanding judgments
against the Developer that would have a material adverse affect upon the assets
or property of the Developer or which would materially impair or limit the
ability of the Developer to enter into or carry out the transactions
contemplated by this Agreement.

 

(vi)                              Financial Matters.  Developer has the
capability of obtaining the requisite debt and equity financing in an amount
sufficient for the construction, development and operation of the
Entertainment/Retail Component.

 

(vii)                           No Conflict.  This Agreement is not prohibited
by and does not conflict with any agreements, instruments, judgments or decrees
to which the Developer is a party or is otherwise subject.

 

(viii)                        No Violation of Laws.  The Developer has received
no notice as of the date of this Agreement asserting any non-compliance in any
material respect by the Developer with applicable statutes, rules and
regulations of the United States of America, the State of New Jersey, the State
of Virginia or of any other state, municipality or agency.  The Developer is not
in default with respect to any judgment, order, injunction or decree of any
court, administrative agency or other governmental authority which is in any
respect material to the transactions contemplated hereby.

 

(ix)                                No Speculation.  Developer’s undertakings
pursuant to this Agreement are for the purpose of development of the Project and
the Project Site and not for speculation in land holding.

 

79

--------------------------------------------------------------------------------


 

(x)                                   Project Documents.  The Conceptual Site
Plan, Preliminary Traffic and Infrastructure Sequencing Plan, Preliminary
Project Sequencing Plan, the Final Traffic and Infrastructure Improvements, the
Estimated Wetlands Restoration Amount all as set forth on the exhibits and
schedules attached hereto and incorporated herein are based upon reasonable
assumptions and fairly present to the Authority the subject matter thereof.

 

SECTION 16.2.  Representations and Warranties by Authority.  (a) The Authority
hereby represents and warrants the following to Developer for the purpose of
inducing Developer to enter into this Agreement and to consummate the
transactions contemplated hereby, all of which shall be true as of the date
hereof:

 

(i)                                     Formation.  The Authority is an
instrumentality of the State of New Jersey, and under the Enabling Legislation
has all requisite power and authority to enter into and perform its obligations
under this Agreement.

 

(ii)                                  Legal Authority; Power.  The Authority has
the legal power, right and authority to (A) enter into this Agreement and the
instruments and documents referenced herein to which the Authority is a party,
(B) consummate the transactions contemplated hereby, (C) take any steps or
actions contemplated hereby, and (D) perform its obligations hereunder.  The
Enabling Legislation provides the Authority with sufficient right and power to
carry out the Authority’s obligations set forth in the Agreement and the terms
and conditions and the respective rights and obligations of the Parties set
forth herein are consistent with the Enabling Legislation.

 

(iii)                               Execution; No Violation or Conflict.  This
Agreement has been duly executed by the Authority and is valid and legally
binding upon the Authority and enforceable in accordance with its terms on the
basis of laws presently in effect and the execution and delivery hereof and will
not violate the Enabling Legislation, by-laws or other regulations or documents
governing the actions of the Authority or result in a material breach or
constitute a material default under or violate the terms of, or conflict with,
any indenture, agreement or other instrument to which the Authority is a party
or by which the Authority or its material assets may be bound or affected.

 

(iv)                              No Developer Interference.  The Existing
Sports Complex Agreements are the only agreements relating to the use of the
Sports Complex facilities in existence as of the Effective Date.  Based upon the
Conceptual Site Plan attached hereto as Schedule 6.1(b), and in light of the
activities described in the Preliminary Project Sequencing Plan and the
Preliminary Traffic and Infrastructure Sequencing Plan, the provisions of the
Existing Sports Complex Agreements do not and will not, to the best of the
Authority’s knowledge (after diligent inquiry), conflict with the respective
rights, duties and obligations of the Parties under this Agreement, nor do such
Existing Sports Complex Agreements limit or preclude the Parties’ ability to
carry out and perform their respective rights and obligations under this
Agreement.

 

(v)                                 No Pending Litigation.  Except for the
matters disclosed on Schedule 16.2(v) hereof, there is no pending, or to the
best of the Authority’s knowledge (after

 

80

--------------------------------------------------------------------------------


 

reasonable inquiry) threatened, litigation that would prevent the Authority from
performing its duties and obligations hereunder or have a material adverse
effect on the financial condition or activities of the Authority.  There are no
outstanding judgments against the Authority that would have a material adverse
effect upon the Project Site or which would materially impair or limit the
ability of the Authority to enter into or carry out the transactions
contemplated by this Agreement.

 

(vi)                              No Violation of Laws.  The Authority has
received no notice as of the date of this Agreement asserting non-compliance in
any material respect by the Authority with applicable statutes, rules or
regulations of the United States of America, the State of New Jersey, or of any
other state, municipality or agency.  The Authority is not in default with
respect to any judgment, order, injunction or decree of any court,
administrative agency or other governmental authority which is in any respect
material to the transactions contemplated hereby.

 

SECTION 16.3.  Indemnification.  This Article shall be subject to the provisions
of Section 17.6 and Section 17.7 hereof.

 

SECTION 16.4.  Incorporation into Agreements.  The representations and
warranties set forth in this Article 16 shall be incorporated into the Ground
Lease, each Component Lease, and each Component Agreement with such
modifications as the context shall require.

 

ARTICLE 17

INSURANCE; INDEMNIFICATION

 

SECTION 17.1.  Developer Insurance.  (a) At all times during the term of this
Agreement and the Ground Lease, as applicable, Developer shall maintain or cause
to be maintained at its own cost and expense or at the cost and expense of its
subcontractors, insurance in the form and amounts detailed herein.  All policies
shall be placed with insurers reasonably acceptable to Authority, and be rated
at least “A” with a financial size category of at least “X” by A.M. Best & Co.

 

(b)                                 All insurance provided by Developer or its
subcontractors, as required by this Article, shall have the Authority added as
an additional insured, except for workers compensation and insurance against
damage to the Project Site and or the Project by fire or other risk.

 

(c)                                  Developer shall procure policies for all
such insurance for periods of not less than one year and shall deliver to
Authority certificates or memoranda and copies of such policies with evidence of
the payment of premiums thereon and shall procure renewals thereof from time to
time at least thirty (30) days before the expiration thereof.  See Sections
17.2-.4 hereof for the type of policies to be obtained.  All policies placed
pursuant to this Agreement shall contain provisions that they may not be
canceled or materially changed without thirty (30) days prior written notice to
Authority.

 

(d)                                 All premiums on policies referred to in this
Agreement shall be paid by Developer.  Certificates representing such policies
shall be delivered to the Authority’s Vice

 

81

--------------------------------------------------------------------------------


 

President of Risk Management immediately upon receipt from the insurance company
or companies.  Certificates and copies of new or renewal policies replacing any
policies expiring during the term hereof shall be delivered to Authority at
least thirty (30) days before the date of expiration, together with proof
satisfactory to Authority that the premiums have been paid by Developer. 
Premiums on policies shall not be financed in any manner whereby the lender, on
default or otherwise, shall have the right or privilege of surrendering or
canceling the policies, provided however, that Developer may pay premiums in
installments so long as same does not constitute a default under any Project
Indebtedness.

 

(e)                                  If the Developer shall have secured and
maintained the policies of insurance described in this Section in the limits set
forth in Section 17.2, Section 17.3 or Section 17.4, as the case may be, and the
proceeds of such insurance shall be insufficient to pay the entire cost of the
rebuilding, restoration, repair, replacement and alteration work required by the
Developer pursuant to this Section, the excess cost shall be borne by Developer.

 

(f)                                    Developer shall not carry separate
insurance (other than personal injury liability insurance) concurrent in form or
contributing in the event of loss with that required by this Agreement to be
furnished or which may reasonably be required to be furnished by Developer.

 

(g)                                 Subject to the provisions of this Agreement
with respect to Interference and use of the Arena and Arena Site, and except to
the extent otherwise provided in the Construction Management Agreement, the
Project Operating Agreement and the Declaration, Developer shall be responsible
for maintaining the Project Site and the Project in a safe and secure condition
at all times.  Developer shall ensure compliance with all federal, State, county
and municipal laws, rules and regulations having jurisdiction over the Project
Site and/or the Project.

 

(h)                                 In the event any item of insurance required
to be procured by Developer hereunder is not available, or is not available at
commercially reasonable rates,  Developer may propose a modification of such
requirement and provide the reasons therefore in writing to Authority. 
Authority may, at its sole discretion, waive or modify any provision hereunder
in light of such request.

 

(i)                                     If at any time any of the policies shall
be or become unsatisfactory to Authority, acting in a reasonable manner, as to
form and substance, or if any of the insurers issuing such policies shall be or
become unsatisfactory to Authority, acting in a reasonable manner, Developer,
upon the written request of the Authority, shall promptly attempt to obtain a
new and satisfactory policy in replacement.  With respect to all insurance
required to be obtained pursuant to this Agreement, Authority will not find a
policy issued by a satisfactory insurer to be unsatisfactory as to form and
substance unless it contains an exclusion or omission of coverage not generally
included in policies issued for similar projects.  Without limiting the
generality of the provisions of this Section, from time to time during the term
hereunder, but not more than once every three (3) years, Authority, acting in a
reasonable manner, shall have the right to require Developer to raise the limits
of the various liability coverages set forth in this section, or

 

82

--------------------------------------------------------------------------------


 

to require insurance against other insurable hazards, and Developer shall comply
or cause compliance with, any such reasonable request.

 

(j)                                     Developer shall be responsible for the
payment of all amounts not paid by the insurers that issue policies required by
Sections 17.2, 17.3 and 17.4 by reason of deductibles, self-insured retentions
and aggregate and per-occurrence limits.

 

SECTION 17.2.  Developer’s Insurance Obligations During the Pre-Construction
Period.  Prior to or simultaneous with the execution of this Agreement, the
Developer shall deliver to the Authority’s Vice President of Risk Management,
certificates of insurance evidencing the insurance policies described in this
Section 17.2 and copies of such policies.  The Parties acknowledge that
applicable insurance requirements and the certificates thereto have previously
been delivered to the Authority pursuant to the Right of Entry Agreement.  These
insurance coverages shall remain in effect until the OCIP referenced in
Section 17.3 has been reviewed and approved by the Authority (in the exercise of
its reasonable discretion).  These insurance requirements apply to all Project
Professionals that are retained subsequent to the execution of this Agreement.
The Developer shall thereafter deliver certificates evidencing renewal of each
policy on or before the date of certificate expiration.

 

(i)                                     Primary commercial general liability
insurance (including contractual coverage) with limits not less than $1,000,000
per occurrence and $1,000,000 in the aggregate, with a $150,000 deductible.

 

(ii)                                  Excess liability insurance with limits not
less than $10,000,000 per occurrence and $10,000,000 in the aggregate providing
defense and indemnity immediately upon exhaustion of the underlying primary
coverage.  The coverage of the excess liability  policy shall follow the form or
otherwise correspond to the form of the primary policy.

 

(iii)                               Worker’s compensation insurance in
accordance with statutory requirements.

 

(iv)                              Automobile liability insurance providing
coverage of not less than $1,000,000 combined single limit for bodily injury and
property damage arising out of ownership or use of any vehicle whether or not
owned.

 

SECTION 17.3.  Developer’s Insurance Obligations During The Construction
Period.  (a) At all times during the Construction Period, and until the Project
is Completed, Developer shall maintain or cause to be maintained at its own cost
and expense, the following kinds and the following amounts of insurance with
respect to the Project. With regard to Section 17.3(a)(i), (ii) and (iv) below,
it is the intent of the Developer to obtain an owner controlled insurance
program (OCIP) or an equivalent managed insurance program, subject to
availability of pertinent coverages/policies, the ultimate design of which will
be subject to review and  approval by the Authority.  The OCIP shall be obtained
and delivered to the Authority for review within forty-five (45) days following
the Effective Date.  The amount of deductible for each policy will be agreed
upon by the Parties prior to the inception of the OCIP.  The Developer

 

83

--------------------------------------------------------------------------------


 

agrees that the OCIP (or similarly managed insurance program) will be specific
to the Project and will not be sharing limits with other projects.

 

(i)                                     Commercial General Liability (CGL) in an
amount not less than $2,000,000 per occurrence.  The policy shall cover
liability arising from premises, operations, independent contractors,
products-completed operations, personal injury and advertising injury and
pollution incidents arising from pollutants that are brought on or to the
Project Site in connection with construction operations and liability assumed
under an insured contract including, but not limited to this Agreement and the
Ground Lease.

 

(ii)                                  Umbrella and/or Excess Liability insurance
sufficient to provide total liability limits of $50,000,000 for General
Liability, Auto Liability and Employer’s Liability.  The coverage of the excess
liability policy shall follow the form or otherwise correspond to the form of
the primary policy.

 

(iii)                               Automobile liability insurance for all
owned, non-owned and hired vehicles insuring against bodily injury, including
death, and property damage in an amount not less than $1,000,000 per occurrence.

 

(iv)                              Statutory Worker’s Compensation coverage
including Employer’s Liability limits of not less than $1,000,000 each accident
for bodily injury by accident and $1,000,000 per employee for bodily injury by
disease.

 

(v)                                 Builder’s Risk insurance covering
improvements to the site in an amount not less than the full-completed value of
the Project.  The policy shall be written on an “All Risk” form and provide
coverage for the perils of Flood and Earthquake, separately in an amount not
less than $25,000,000.  The policy shall include,  coverage for debris removal,
demolition and increased cost of construction, interruption by civil or military
authority and ingress/egress.

 

(vi)                              Boiler & Machinery insurance covering all
boilers and mechanical equipment when connected and ready for use and following
electrical, hydrostatic, pneumatic or gas pressure acceptance tests, in an
amount not less than $25,000,000.

 

(vii)                           Coverage offered under the Federal Terrorism
Risk Insurance Act of 2002 shall be required, in an amount not exceeding the
requirements of the Project Lenders.

 

(viii)                        Owners Protective Professional Indemnity insurance
with a minimum limit of $4,000,000 for each claim and annual aggregate
applicable solely to the Project.  The policy shall be endorsed to provide for
an extended reporting period on claims for three (3) years past the Final
Completion Date and shall include Authority Indemnified Parties as additional
insureds.  The Developer shall also furnish (or cause to be furnished) to the
Authority evidence reasonably satisfactory to the Authority that any Project
Professional with whom it has contracted for the design of the Project carries
errors and omissions insurance, with a minimum limit of $1,000,000 for each
claim and annual aggregate.

 

84

--------------------------------------------------------------------------------


 

The Developer agrees to cause each of the design Project Professionals to name
the Authority as additional insured on the respective Project Professionals’
errors and omissions insurance.

 

(b)                                 Developer shall obtain performance and
payment bonds from the Project Contractors in an amount not less that 100% of
the full contract value awarded for any and all improvement to the premises. In
lieu of bonds, Developer may use Subguard insurance policy.

 

SECTION 17.4.  Developer’s Insurance Obligations During Post-Construction
Period.  It is the intention of the Developer to design the OCIP described in
Section 17.3(a) hereof to roll over into the Master Insurance Program at Final
Completion of the Project.  The amount of deductible of each policy will be
agreed upon by the Parties prior to completion of the OCIP.  The Master
Insurance Program, which shall be maintained by the Developer, at its own cost
and expense, at all times through the Post-Construction Period until expiration
or early termination of the Ground Lease, will include the following policies
with respect to the Project:

 

(i)                                     Commercial General Liability (CGL) in an
amount not less than $1,000,000 per occurrence.  CGL insurance shall cover
liability arising from premises, operations, independent contractors,
product-completed operations, personal injury and advertising injury and
liability assumed under an insured contract including, but not limited to, this
Agreement and the Ground Lease.

 

(ii)                                  Automobile liability insurance for all
owned, non-owned and hired vehicles insuring against bodily injury, including
death, and property damage in an amount not less than $1,000,000 per occurrence.

 

(iii)                               Statutory Worker’s Compensation coverage
including Employer’s Liability limits of not less than $1,000,000 each accident
for bodily injury by accident and $1,000,000 per employee for bodily injury by
disease.

 

(iv)                              Umbrella and/or Excess Liability insurance
sufficient to provide total liability limits of $100,000,000 for General
Liability, Auto Liability, Employer’s Liability.  The coverage of the excess
liability policy shall follow the form or otherwise correspond to the form of
the primary policy.

 

(v)                                 Property insurance on all buildings,
structures, improvements and betterments fixtures, machinery, apparatus and
business personal property owned by Developer in an amount not less than the
full replacement cost of the insured property.  The policy shall be written on
an “All Risk” form and provide coverage for the peril of Flood and Earthquake,
separately in an amount not less than $25,000,000.  The policy shall include
coverage for debris removal, demolition and increased cost of construction,
interruption by civil or military authority and ingress/egress.

 

(vi)                              Business Interruption, Extra Expense or Loss
of Rents insurance in such amounts as shall be reasonably required by the
Developer’s Project Lenders.

 

85

--------------------------------------------------------------------------------


 

(vii)                           Boiler & Machinery insurance covering all
boilers and mechanical equipment when connected and ready for use and following
electrical, hydrostatic, pneumatic or gas pressure acceptance tests, in an
amount not less than $25,000,000.

 

(viii)                        Coverage available under the Federal Terrorism
Risk Insurance Act of 2002 shall be required.

 

(ix)                                Garagekeeper’s liability insurance with
aggregate and per occurrence limits of at least $1,000,000.

 

SECTION 17.5.  Authority Insurance.  (a) At all times during the Construction
Period and until Completion of the Project, the Authority shall maintain or
cause to be maintained at its own cost and expense, the types and amounts of
insurance with respect to the Meadowlands Complex and the Authority’s
operations, as described below, with such variations as shall reasonably be
required to conform with customary insurance practice.

 

(b)                                 The Authority shall furnish the Developer
with satisfactory proof that it has obtained the insurance described below from
insurance companies or underwriters licensed in the State of New Jersey.  Except
for the coverages to be maintained in connection with subsections (i) and (iii)
below, the Developer shall be named as an additional insured under the policies
listed below.  The Authority shall furnish to the Developer certificates for
such insurance showing the type, amount and class of operations insured, and the
effective and expiration dates of the policies.  The certificates shall be
submitted promptly upon execution of this Agreement.  Specific reference to this
Agreement shall be made in all policies.  All insurance certificates provided by
the Authority hereunder shall stipulate that the insurance will not be changed
or cancelled without giving at least sixty (60) days’ prior written notice to
the Developer by certified mail or other commercially acceptable means that
provides a receipt as evidence of delivery.

 

(i)                                     The Authority will maintain, at its
expense, commercial property insurance including boiler and machinery coverage
on all of its owned buildings and contents as well as on property of others that
its contractually obligated to insure. The limits of insurance will be in an
amount equal to the replacement value of the buildings and contents owned and
the property of others but not greater than $500,000,000. The amount of the
deductible maintained, if any, will be based on the impact the deductible has on
the insurance premium.  The insurance policy will be issued by an insurance
company that has an A rating by AM Best.

 

(ii)                                  The Authority will maintain, at its
expense, commercial general liability and automobile Insurance in limits of
$1,000,000 combined single limits for primary exposures and $100,000,000 in
excess of the primary policy. The amount of the deductible maintained, if any,
will be based on the impact the deductible has on the insurance premium. The
insurance policy will be issued by an insurance company that has an A rating by
AM Best.  Developer shall be named by endorsement as an additional insured in
these policies with respect to occurrences arising from the Authority’s
operations at the Sports Complex that are not within the Project Site.

 

86

--------------------------------------------------------------------------------


 

(iii)                               The Authority, at its option, will either
maintain workmen’s compensation insurance, in statutory limits, or self insure
for workmen’s compensation exposures with a retention not greater than
$500,000.  Excess workers compensation insurance will be obtained for exposures
in excess of the retention.

 

SECTION 17.6.  Developer Indemnification.  (a) Indemnification by Developer. 
The Developer (or the applicable Component Entity, as the case may be) covenants
and agrees, at its sole expense, to indemnify, protect, defend and hold the
Authority Indemnified Parties harmless from and against all direct and actual
(but not arising out of the negligence or misconduct of the Authority or any
Authority Indemnified Party), liability, losses, damages, demands, costs,
claims, actions, or expenses (including attorneys’ fees and court costs) arising
out of, directly resulting in the failure to perform its obligations under or
breach of the terms of Sections 3.7, 4.2, 5.3, 10.1, 10.3, 11.11, and 16.1 and
Article 20 of this Agreement (each constituting a breach of “Developer
Indemnified Claim”).

 

(b)                                 Implementation of Developer Indemnification
Obligations.  In any situation in which the Authority Indemnified Parties are
entitled to receive and desire defense and/or indemnification by the Developer
(or the applicable Component Entity, as the case may be) for a Developer
Indemnified Claim, the Authority Indemnified Parties shall give prompt notice of
such Developer Indemnified Claim to the Developer (or the applicable Component
Entity, as the case may be).  Failure to give prompt notice to the Developer (or
the applicable Component Entity, as the case may be) shall not relieve the
Developer (or the applicable Component Entity, as the case may be) of any
liability to indemnify the Authority Indemnified Parties, unless such failure to
give prompt notice materially impairs the Developer’s (or the applicable
Component Entity, as the case may be) ability to defend or materially increases
cost due to such delay.  Upon receipt of such notice, the Developer (or the
applicable Component Entity, as the case may be) shall resist and defend any
action or proceeding arising out of any Developer Indemnified Claim on behalf of
the Authority Indemnified Parties, including the employment of a counsel
reasonably acceptable to the Authority Indemnified Parties, and the payment of
all expenses incurred by the Developer (or the applicable Component Entity, as
the case may be) in connection therewith.  The Developer (or the applicable
Component Entity, as the case may be) shall have the right to negotiate and
consent to settlement of any Developer Indemnified Claim, subject to Approval of
the Authority.  All of the Authority Indemnified Parties shall have the right to
employ separate counsel in any action arising out of any Developer Indemnified
Claim and to participate in the defense thereof, but the fees and expenses of
such separate counsel shall be at the expense of the Indemnified Party unless
the employment of such counsel is specifically authorized by the Developer (or
the applicable Component Entity, as the case may be), which authorization may be
withheld in the Developer’s reasonable discretion.  The Developer (or the
applicable Component Entity, as the case may be) shall not be liable for any
settlement of any such action effected without its consent, but if settled with
the consent of the Developer (or the applicable Component Entity, as the case
may be) or if there is a final judgment against the Developer (or the applicable
Component Entity, as the case may be) in any such action, the Developer (or the
applicable Component Entity, as the case may be) agrees to defend, indemnify and
hold harmless the Authority Indemnified Parties from and against any loss or
liability by reason of settlement or judgment of a Developer Indemnified Claim.

 

87

--------------------------------------------------------------------------------


 

(c)                                  Survival.  This indemnity by the Developer
shall survive the expiration or termination of this Agreement and Completion of
the Project.

 

(d)                                 Limitation.  Notwithstanding anything herein
to the contrary, the duty of the Developer hereunder to pay any Developer
Indemnified Claim shall be reduced by the amount the Authority recovers from any
third party regarding such Developer Indemnified Claim.

 

SECTION 17.7.  Authority Indemnification.  (a) Indemnification by Authority. 
Authority covenants and agrees, at its sole expense, to indemnify, protect and
hold the Developer Indemnified Parties (which shall also include any Component
Entity which has executed a Component Lease and Component Agreement) harmless
from and against all direct and actual (but not arising out of the negligence or
misconduct of the Developer or any Developer Indemnified Party), liability,
losses, damages, demands, costs, claims, actions or expenses (including
attorneys’ fees and court costs) arising out of, directly resulting from the
Authority’s actions or inactions with respect to perform any of its obligations
under or breach of the terms of Sections 3.7, 4.2, 5.3, 10.1, 10.3, 11.11 and
16.2 and Article 20 of this Agreement (each constituting an “Authority
Indemnified Claim”).

 

(b)                                 Implementation of Authority Indemnification
Obligations.  In any situation in which the Developer Indemnified Parties are
entitled to receive and desire defense and/or indemnification by the Authority
for an Authority Indemnified Claim, the Developer Indemnified Parties shall give
prompt notice of such Authority Indemnified Claim to Authority.  Failure to give
prompt notice to Authority shall not relieve the Authority of any liability to
indemnify the Developer Indemnified Parties, unless such failure to give prompt
notice materially impairs Authority’s ability to defend.  Upon receipt of such
notice, the Authority shall resist and defend any action or proceeding arising
out of any Developer Indemnified Claim on behalf of the Developer Indemnified
Parties, including the employment of counsel reasonably acceptable to the
Developer Indemnified Parties, the payment of all expenses and the right to
negotiate and consent to settlement of any Authority Indemnified Claim.  All of
the Developer Indemnified Parties shall have the right to employ separate
counsel in any action arising out of any Developer Indemnified Claim and to
participate in the defense thereof, but the fees and expenses of such separate
counsel shall be at the expense of the indemnified party unless the employment
of such counsel is specifically authorized by the Authority, which authorization
shall not be unreasonably withheld or delayed.  The Authority shall not be
liable for any settlement of any such action effected without its consent, but
if settled with the consent of Authority or if there is a final judgment against
Authority in any such action, Authority agrees to defend, indemnify and hold
harmless the Developer Indemnified Parties from and against any loss or
liability by reason of such settlement or judgment of an Authority Indemnified
Claim.

 

(c)                                  Survival.  This indemnity by the Authority
shall survive the expiration or termination of this Agreement and Completion of
the Project.

 

(d)                                 Limitation. Notwithstanding anything herein
to the contrary, the duty of the Authority hereunder to pay any Authority
Indemnified Claim shall be reduced by the amount that the Developer recovers
from any third party regarding such Authority Indemnified Claim,

 

88

--------------------------------------------------------------------------------


 

and shall be payable only from the Development Rights Fee, the Ground Rent or
Developer PILOT Payments.

 

ARTICLE 18

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 18.1.  Events of Default By Developer.  Any one or more of the following
shall constitute a “Developer Event of Default” hereunder, unless such event
results from the occurrence of a Force Majeure Event:

 

(i)                                     Breach of Covenant.  Failure of
Developer to observe and perform any material covenant, condition or agreement
in this Agreement or any Project Agreement (including without limitation, the
Right of Entry Agreement) and continuance of such failure for a period of thirty
(30) days, after receipt by Developer of written notice from the Authority
specifying the nature of such failure and requesting that such failure be
remedied; provided, however, if the breach of any such covenant, condition or
agreement is one that cannot be substantially remedied within the thirty (30)
days after such written notice has been given, it shall not be an Event of
Default as long as Developer is proceeding with due diligence to remedy the same
as soon as practicable.

 

(ii)                                  Insolvency.

 

(A)                              Developer shall have applied for or consented
to the appointment of a custodian, receiver, trustee or liquidator of all or a
substantial part of its assets;

 

(B)                                a custodian shall have been legally appointed
with or without consent of the Authority;

 

(C)                                Developer shall have made a general
assignment for the benefit of creditors, or shall have filed a voluntary
petition in bankruptcy or a petition or an answer seeking an arrangement with
creditors or has taken advantage of any insolvency law;

 

(D)                               Developer shall have filed an answer admitting
the material allegations of a petition in any bankruptcy or insolvency
proceeding;

 

(E)                                 Developer shall take any action for the
purpose of affecting any of the foregoing;

 

(F)                                 a petition in bankruptcy shall have been
filed against Developer and shall not have been dismissed for a period of ninety
(90) consecutive days;

 

(G)                                an order for relief shall have been entered
with respect to or for the benefit of Developer under the Bankruptcy Code; or

 

(H)                               an order, judgment or decree shall have been
entered, without the application, approval or consent of subject party by any
court of competent

 

89

--------------------------------------------------------------------------------


 

jurisdiction appointing a receiver, trustee, custodian or liquidator of
Developer or a substantial part of its assets and such order, judgment or decree
shall have continued unstayed and in effect for any period of ninety (90)
consecutive days.

 

(iii)                               Liens; Assessments.  Subject to the
Developer’s right of offset, as provided in Section 3.3 and Section 5.3(b)
hereof, Developer shall fail to pay any Developer PILOT Payments when due, or
shall place thereon any encumbrance or lien unauthorized by this Agreement, or
shall suffer any levy or attachment to be made, or any materialmen’s or
mechanics’ lien, or any other unauthorized encumbrance or lien to attach (other
than a Permitted Lien or Project Indebtedness) and such encumbrance or lien is
not removed, insured over, bonded or discharged or other provision reasonably
satisfactory to the Authority made for such payment, removal, or discharge,
within sixty (60) days after written demand by the Authority to do so.

 

(iv)                              Fraud, Willful Misconduct.  A final,
non-appealable decision or other determination by a court of competent
jurisdiction that Developer, a partner of Developer or an Affiliate of either,
has engaged in fraud in the inducement of this Agreement, the Ground Lease
and/or any Project Agreement, or willful misconduct with respect to the Project
and such determination results in a Material Adverse Effect to the Authority.

 

(v)                                 To the extent that the Developer has been
released from further obligations under the Ground Lease by reason of the
assignment and assumption of the Developer’s obligations hereunder pursuant to
the terms of a Component Agreement and Component Lease by a Component Entity,
the Authority shall look solely to the performance of the Component Entity for
performance of the duties and obligations set forth in this Agreement with
respect to the Component that is the subject of such Component Agreement and
Component Lease arising after the effective date of the Component Agreement.  As
such, the occurrence of an “event of default” under a Component Agreement and a
Component Lease shall (1) have no effect on the rights or obligations of the
Developer under the terms of this Agreement or the Ground Lease with respect to
those Components that have not been released, and (2) shall not constitute a
Developer Event of Default hereunder, and the occurrence of a Developer Event of
Default under this Agreement or an “event of default” under the Ground Lease
with respect to those Components that have not been released shall have no
effect on the rights or obligations of the other Component Entities under the
terms of their respective Component Agreements and Component Leases and shall
not constitute an event of default thereunder.

 

SECTION 18.2.  Events of Default by Authority.  Any one or more of the following
shall constitute an “Authority Event of Default” hereunder, unless such event
results from the occurrence of a Force Majeure Event:

 

(i)                                     Breach of Covenant. Failure of Authority
to observe and perform any material covenant, condition or agreement in this
Agreement or any Project Agreement and (i) continuance of such failure for a
period of thirty (30) days, after receipt by Authority of written notice from
the Developer specifying the nature of such failure and requesting that such
failure be remedied; provided however, if the breach of any such covenant,
condition or agreement is one that cannot be completely remedied within the
thirty (30) days after such

 

90

--------------------------------------------------------------------------------


 

written notice has been given, it shall not be an Event of Default as long as
Authority is proceeding with due diligence to remedy the same as soon as
practicable.

 

(ii)                                  Failure to Deliver Approval.  Failure by
the Authority to deliver any consent or Approval required to be delivered by the
Authority within the time frame specified in this Agreement or any Project
Agreement, and such failure shall continue for a period of fifteen (15) days
after written notice from the Developer.  The Developer shall be precluded from
sending any notice of an Authority Event of Default resulting from failure by
the Authority to deliver any consent or Approval required to be delivered, as
provided above, until the Developer has provided a written notice (a “Caution
Notice”) to the Authority cautioning that the Authority’s failure to deliver the
required consent or Approval will result in the occurrence of an Authority Event
of Default.  Such Caution Notice shall provide the date by which such consent or
Approval shall be delivered (which shall not be less than five (5) but more than
ten (10) days following the date of such Caution Notice) by the Authority in
order to avoid the occurrence of an Authority Event of Default described in this
Section 18.2(ii).

 

(iii)                               Insolvency.

 

(A)                              the Authority shall have applied for or
consented to the appointment of a custodian, receiver, trustee or liquidator of
all or a substantial part of its assets under the applicable provisions of the
Bankruptcy Code or is unable to meet its financial obligations, as they become
due;

 

(B)                                a custodian shall have been legally appointed
with or without consent of the Developer;

 

(C)                                Authority shall have made a general
assignment for the benefit of creditors, or shall have filed a voluntary
petition in bankruptcy or a petition or an answer seeking an arrangement with
creditors or has taken advantage of any insolvency law;

 

(D)                               the Authority shall have filed an answer
admitting the material allegations of a petition in any bankruptcy or insolvency
proceeding;

 

(E)                                 the Authority shall take any action for the
purpose of affecting any of the foregoing;

 

(F)                                 a petition in bankruptcy shall have been
filed against the Authority and shall not have been dismissed for a period of
ninety (90) consecutive days;

 

(G)                                an order for relief shall have been entered
with respect to or for the benefit of the Authority under the Bankruptcy Code;
or

 

(H)                               an order, judgment or decree shall have been
entered, without the application, approval or consent of subject party by any
court of competent jurisdiction appointing a receiver, trustee, custodian or
liquidator of the Authority or a substantial

 

91

--------------------------------------------------------------------------------


 

part of its assets and such order, judgment or decree shall have continued
unstayed and in effect for any period of ninety (90) consecutive days.

 

(iv)                              Fraud, Willful Misconduct.  A final,
non-appealable decision or other determination by a court of competent
jurisdiction that the Authority or any Authority Indemnified Party has engaged
in fraud in the inducement of this Agreement, the Ground Lease and/or any
Project Agreement, or willful misconduct and such determination results in a
Material Adverse Effect to the Project.

 

SECTION 18.3.  Force Majeure Events.  Notice by the Party claiming the
occurrence of a Force Majeure Event shall be sent to the other Party in
accordance with the terms hereof as soon as commercially practicable after
actual notice of such occurrence has been received by the Party claiming the
occurrence of such Force Majeure Event, and the failure to deliver such notice
by either Party in accordance with the terms hereof shall constitute a waiver of
the Force Majeure Event.  During any Force Majeure Event that affects the
Project (or any Component thereof) or the performance of any material obligation
under this Agreement, the Parties shall continue to perform their respective
obligations with respect to the unaffected portions of the Project and/or
Components thereof.  Notwithstanding the foregoing, the unavailability of funds
for payment of the costs of the Project shall not constitute a Force Majeure
Event.  The existence of a Force Majeure Event shall not prevent a Party from
declaring the occurrence of an Event of Default by the Party relying on such
Force Majeure Event provided that the event that is the basis of the Event of
Default is not a result of the Force Majeure Event.

 

SECTION 18.4.  Limited Remedies of Authority Upon Developer Event of Default. 
Subject to the provisions of Section 8.2 hereof relating to termination of this
Agreement prior to the Ground Lease Closing Date and subject to the provisions
of Section 18.6 hereof, the Authority may pursue all remedies at law or in
equity upon the occurrence of a Developer Event of Default including, without
limitation, termination of this Agreement.

 

SECTION 18.5.  Limited Remedies of Developer Upon Authority Event of Default. 
Subject to the provisions of Section 18.6 hereof, the Developer may pursue all
remedies at law or in equity upon the occurrence of an Authority Event of
Default including, without limitation, termination of this Agreement.

 

SECTION 18.6.  Limitation on Damages.  (a) Notwithstanding the provisions of
this Article 18 to the contrary, the liability of the Developer (as a result of
the occurrence of a Developer Event of Default) and/or the liability of the
Authority (as a result of the occurrence of an Authority Event of Default) shall
be limited to the actual damages incurred by the non-defaulting Party and in no
event shall the defaulting Party be liable to the non-defaulting Party for
economic or consequential damages.  In furtherance of the foregoing, the
non-defaulting Party shall execute a written release evidencing such Party’s
release of the non-defaulting Party for any and all claims for economic or
consequential damages.

 

(b)                                 Notwithstanding anything contained in this
Agreement to the contrary, neither the partners, members nor officers, directors
or employees (disclosed or undisclosed) of the Developer shall be liable or
responsible for payment of moneys, liabilities or obligations due

 

92

--------------------------------------------------------------------------------


 

to the Authority under this Agreement and the Authority shall look solely to the
assets of the Developer for satisfaction of any remedy provided under this
Agreement or for payments of any amounts due as a result of the occurrence of a
Developer Event of Default.

 

(c)                                  Notwithstanding anything contained in this
Agreement to the contrary, neither the partners nor officers, directors or
employees of the Authority shall be liable or responsible for payment of moneys
due to the Developer under this Agreement and the Developer shall look solely to
the assets of the Authority for satisfaction of any remedy provided under this
Agreement or for payments of any amounts due as a result of the occurrence of an
Authority Event of Default.

 

SECTION 18.7.  Failure or Delay.  Except as otherwise expressly provided in this
Agreement, any failure or delay by either Party in asserting any of its rights
or remedies as to any default, shall not operate as a waiver of any default, or
of any such rights or remedies, or deprive either such Party of its right to
institute and maintain any actions or proceedings that it may deem necessary to
protect, assert or enforce any such rights or remedies.

 

SECTION 18.8.  Remedies Cumulative.  Except as expressly provided herein to the
contrary, (i) no remedy conferred by any of the provisions of this Agreement is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise, and (ii)
the election of any one or more remedies shall not constitute a waiver of the
right to pursue other available remedies.

 

ARTICLE 19

MINORITY PARTICIPATION;

NON-DISCRIMINATION; DISCLOSURES

 

SECTION 19.1  Developer Affirmative Action Obligations.  With respect to
affirmative action, Developer shall use diligent and commercially reasonable
efforts to comply with all terms and conditions imposed on the Project by State
law, with the Authority being a third party beneficiary thereof with full rights
of enforcement.  The Developer shall submit to the Authority for its review a
plan for the engagement or retention of businesses owned and operated by persons
of African-American, Latino or Asian descent and businesses owned and operated
by women.  Such plan shall be submitted concurrently with (but not as part of)
the Master Plan.

 

SECTION 19.2.  Non-Discrimination.  To the extent that the provisions of
N.J.S.A. 10:2-1 through 10:2-4 and the rules and regulations promulgated
pursuant thereto are applicable to the Project, the Parties hereby agree to
endeavor in good faith to voluntarily make such provisions a part of this
Agreement, with such provisions to be binding upon the Parties and included in
the Declaration.  In furtherance of the foregoing, neither Party shall
discriminate against or segregate any person, or group of persons, on account of
race, color, religion, creed, national origin, ancestry, physical handicap, age,
marital status, sex, affectional or sexual orientation in the sale, lease,
sublease, rental, transfer, use, occupancy, tenure or enjoyment of the Project
Site.  In addition, neither Party, nor any person claiming under or through
Developer or the Authority, shall establish or permit such practice or practices
of discrimination or

 

93

--------------------------------------------------------------------------------


 

segregation with reference to the selection, location, number, use of occupancy
of tenants, lessees, subtenants, sub lessees, or vendees on the Project Site.

 

SECTION 19.3.  Prevailing Wages.  Except as otherwise provided in any Project
Labor Agreement executed by the Developer with respect to the Project, and
notwithstanding any inapplicability to the Project, as a matter of law, of the
provisions of the New Jersey Prevailing Wage Act, N.J.S.A. 34:11-56.25 et seq.,
the Parties hereby agree to voluntarily make such provisions a part of this
Agreement, with such provisions to be binding upon the parties and included in
the Declaration.  Developer represents and warrants to Authority that neither
Developer, nor, to its best knowledge, any Project Contractor or Project
Professional, is on record with the New Jersey Office of the Commissioner of the
Department of Labor as having failed to pay prevailing wages in accordance with
the New Jersey Prevailing Wage Act.

 

SECTION 19.4.  Additional Disclosures.  On the Effective Date, Developer, Mills
and Mack-Cali shall each shall execute and deliver to the Authority the
following acknowledgments; (a) Moral Integrity Affidavit; the form of which is
attached hereto as Schedule 19.4-1; (b) Stockholder Disclosure Form, the form of
which is attached hereto as Schedule 19.4-2; and (c) Stockholder Disclosure Form
B, the form of which is attached hereto as Schedule 19.4-3.

 

ARTICLE 20

PUBLICITY; PROMOTIONAL MATERIALS;

PROJECT MARKETING PLANS; SIGNAGE

 

SECTION 20.1.  Publicity; Promotional Materials.  (a) Promotional Materials. 
The Parties shall mutually agree as to the protocols to be followed with respect
to any public announcements, press releases, advertising, marketing materials or
promotional materials (collectively, the “Promotional Materials”) regarding the
Project.  Such protocols shall recognize and balance the respective prerogatives
of the Parties and the respective obligations of the Parties to comply with
differing Legal Requirements, as well as the need for the Developer to promote a
lease, manage, operate and finance the Project (or any Component).

 

(b)                                 Cooperation.  The Parties shall undertake
good faith efforts and endeavor to use commercially reasonable efforts to
consult, cooperate, and coordinate their activities with respect to publicity
and distribution of Promotional Materials with respect to the Project.

 

SECTION 20.2.  Signage, Advertising and Marketing Rights.  (a) The Parties
acknowledge and recognize the importance of signage, advertising and Promotional
Materials to the economic and operational success of the Project and the
Authority’s operation of the Sports Complex.  Further, the Parties agree that
without cooperation, coordination and a mutual understanding of the policies,
prerogatives and competitive issues involved, each Party will likely suffer harm
(economic or otherwise) and/or the loss of competitive market and other economic
benefits.

 

(b)                                 As such, the Parties shall exercise their
respective diligent and commercially reasonable efforts to negotiate (at the
earliest practicable date, but in no event later than the Material Conditions
Termination Date) such mutually acceptable and beneficial terms

 

94

--------------------------------------------------------------------------------


 

and conditions relating to Signage, advertising and marketing and such terms and
conditions shall be included in the Project Operating Agreement.

 

(c)                                  The Project Operating Agreement shall (as
to matters of Signage, advertising and marketing) be based upon the following:

 

(i)                                     The Developer shall have complete
discretion with respect to Signage, tenant identification, promotion of the
Project (or any Component) and similar activities (whether revenue producing or
otherwise), as long as such Signage, etc. is wholly-contained within the
interior of the buildings and structures of the Project (or any Component
thereof).

 

(ii)                                  As part of the Master Plan process, the
Authority and the Developer shall negotiate mutually acceptable design criteria
and aesthetic standards or requirements that will govern exterior Signage,
advertising, tenant identification and other revenue-producing materials or
activities, to the extent displayed on the exterior of the Project’s buildings
or structures, on totem or monument signs, etc.  Thereafter, as long as the
Developer adheres to such design criteria and aesthetic standards and
requirements, as set forth in the Master Plan, the Developer shall, subject to
the provisions of Section 20.2(c)(iv) below, have the sole and excusive right to
(A) undertake any and all advertising or marketing of any kind on the Project
and/or the Project Site including, without limitation, advertising and marketing
distributed through Signage and any related media (whether printed, transmitted
on a video screen or message board, transmitted verbally or otherwise, whether
presently available or made available in the future, and (B) grant to Project
tenants or other third parties and/or manage and coordinate the use and
distribution of such rights by and among such Project tenants or other third
parties.

 

(iii)                               Except as provided in Section 20.2(c)(iv)
below, the Developer shall be permitted (with Authority Approval) to negotiate,
execute and perform under any agreements relating to advertising, naming rights,
sponsorships, pouring rights, and other revenue-producing activities as the
Developer may determine.  However, the Developer shall review and coordinate any
such activities with the Authority so as to minimize or avoid the potential for
Developer Interference and/or Authority Interference.

 

(iv)                              The Developer acknowledges that the Authority
has, prior to the Effective Date, executed certain Existing Sports Complex
Agreements which may provide Signage, marketing and advertising rights for or
with respect to Sports Complex facilities, events and Sports Complex Tenants. 
Subject to Section 6.4 hereof, the Developer’s rights under this Section 20.2
and the Project Operating Agreement shall be subject to the rights, duties and
obligations of the Authority and the priority of such Existing Sports Complex
Agreements in effect as of the Effective Date over the rights of the Developer. 
The provisions of Section 3.7 hereof shall govern the rights of the Parties
during the period from the Effective Date to the date that the Project Operating
Agreement is executed and effective.  Thereafter, the rights and obligations of
the Parties shall be governed by the Project Operating Agreement.

 

SECTION 20.3.  Intellectual Property.  (a) Developer, the Project Professionals,
and the Project Contractors shall not acquire any right or interest to
proprietary materials or

 

95

--------------------------------------------------------------------------------


 

intellectual property owned or used by the Authority, the Sports Complex Users,
or the Authority’s Construction Representative, including but not limited to
their respective trademarks and trade names.

 

(b)                                 Neither the Authority nor the Authority
Indemnified Parties shall acquire any right or interest in proprietary materials
or intellectual property owned or used by the Developer or the Developer’s
Project Professionals or Project Contractors, including but not limited to
trademarks and trade names.

 

ARTICLE 21

ARBITRATION

 

SECTION 21.1.  Scope.  Notwithstanding anything to the contrary elsewhere in
this Agreement, the alternative dispute resolution processes provided for in
this Article 21 (“Project Arbitration”) shall be the exclusive means for
resolution of disputes arising under, relating to, or touching upon this
Agreement and Project Documents that contain this project arbitration provision
(“Project Arbitration Provision”), the interpretation thereof, or the
performance or breach by any party thereto, including but not limited to
original disputes as well as all disputes asserted as cross claims,
counterclaims, third party claims, or claims for indemnity or subrogation, in
any threatened or ongoing court litigation with third parties, if such disputes
involve parties to contracts containing this Project Arbitration Provision
(collectively “Arbitration Claims”, individually an “Arbitration Claim”);
provided however, that these Project Arbitration processes shall not apply to
(a) any dispute that involves an Arbitration Claim exceeding $5,000,000.00,
exclusive of interest, fees and costs; (b) any Arbitration Claim arising or
relating to any matter asserted as an issue in any Project Litigation; (c) any
Arbitration Claim relating to a breach of the use restrictions provided in this
Agreement, the Ground Lease or Declaration or (d) any Environmental Claim.  In
such event, the Parties shall be free to pursue all available actions at law or
in equity in the Superior Court of New Jersey, subject to the restrictions and
limitations provided herein.

 

SECTION 21.2.  Arbitration Procedures.  (a) Demand for Arbitration.  Notice of a
demand for arbitration of any Arbitration Claim by one Party shall be filed in
writing with the other Party.

 

(b)                                 Selection of Arbitrator.  The arbitration
shall be conducted by a single arbitrator, selected as follows:   Within ten
(10) days of receipt of a demand for arbitration, the parties shall exchange a
list of five (5) proposed arbitrators, ranked in order of preference, all of
whom shall be either a former judge of the New Jersey Superior Court, Appellate
Division or a former justice of the New Jersey Supreme Court.  The Parties shall
select the highest ranked arbitrator from the names common to the lists of the
Parties.  If no common names exist, the parties shall exchange a further list of
five (5) ranked proposed arbitrators from the same pool of former judges and
justices within ten (10) days until the parties agree upon an arbitrator (the
“Arbitrator”).

 

(c)                                  Rules.  The Arbitrator will conduct the
hearing pursuant to the rules and procedures of the American Arbitration
Association, then in effect.

 

96

--------------------------------------------------------------------------------


 

(d)                                 Discovery.  The Arbitrator shall determine
the nature and scope of discovery, if any.  No discovery may be had of
privileged materials or information.  The Arbitrator upon proper application
shall issue such orders as may be necessary and permissible under law to protect
confidential, proprietary or sensitive materials or information from public
disclosure or other misuse.  Either Party may make application to the Superior
Court of the State of New Jersey to have a protective order entered as may be
appropriate to confirm such order of the Arbitrator.

 

(e)                                  Hearing.  The Parties have structured this
procedure with the goal of providing for the prompt and efficient resolution of
all disputes falling within the purview of this Article.  To that end, either
Party can petition the Arbitrator for an expedited hearing if circumstances
justify it.  In any event, the hearing of any dispute not expedited will
commence as soon as practicable, but in no event later than thirty (30) days
after selection of the Arbitrator.  This deadline can be extended only with the
consent of the Parties to the dispute, or by decision of the Arbitrator upon a
showing of emergency circumstances.  The hearing, once commenced, will proceed
from Business Day to Business Day until concluded.

 

(f)                                    Award.  The Arbitrator shall, within
fifteen (15) days from the conclusion of any hearing, issue his or her award. 
Any award providing for deferred payment shall include interest at a reasonable
rate.  The award is to be rendered in accordance with the Project Agreements and
State law.

 

(g)                                 Scope of Award.  The Arbitrator shall be
without authority to award punitive damages, and any such punitive damage award
shall be void.  The Arbitrator shall also be without authority to issue an award
against any individual party in excess of $5,000,000, exclusive of interest,
arbitration fees, costs and attorneys’ fees, attributable to any Arbitration
Claim by or against the Project Architect or Project Contractor, and any such
award shall be void.  If an award is made against any party in excess of
$200,000, exclusive of interest, arbitration fees, costs and attorneys’ fees, it
must be supported by written findings of fact, conclusions of law and a
statement as to how damages were calculated.

 

(h)                                 Jurisdiction.  The Arbitrator shall not be
bound for jurisdictional purposes by the amount asserted in either Party’s
Arbitration Claim, but shall conduct a preliminary hearing into the question of
jurisdiction upon application of either Party at the earliest convenient time,
but not later than the commencement of the arbitration hearing.

 

(i)                                     Entry of Judgment.  Either Party can
make application to the New Jersey Superior Court for confirmation of an award,
and for entry of judgment on it.  Payment of such judgment shall be made
following receipt of a final non-appealable decision or order of the Court’s
decision or order.

 

(j)                                     Severance and Joinder.  To reduce the
possibility of inconsistent adjudication, (i) an identical Project Arbitration
Provision must be included in all Project Documents, (ii) at the request of
either Party, the Arbitrator may join and/or sever any party or parties, and
consolidate or sever claims arising under other contracts containing this
Project

 

97

--------------------------------------------------------------------------------


 

Arbitration Provision and (iii) the Arbitrator may, on his own authority, join
or sever parties and claims subject to this Project Arbitration process as he
deems necessary for a just resolution of the dispute, consistent with the
Parties’ goal of the prompt and efficient resolution of disputes.  Nothing
herein shall create the right by either Party to assert claims against another
party not recognized under the substantive law applicable to the dispute.  The
Arbitrator is not authorized to join to the proceeding parties not in privity
with the Authority or the Developer.

 

(k)                                  Appeal.  Either Party may appeal (i) errors
of law by the Arbitrator if, but only if, the errors arise in an award in excess
of $200,000, (ii) the exercise by the arbitrator of any powers contrary to or
inconsistent with this Agreement, or (iii) any grounds provided for in N.J.S.A.
2A:24-8.  Appeals shall be to the Superior Court within fifteen (15) days of
entry of the award.  The Superior Court shall have the authority to confirm,
vacate, modify or remand an award appealed under this section.

 

(l)                                     Statutory Arbitration Provisions. 
Except as otherwise provided herein, arbitration pursued under this provision
shall be governed by N.J.S.A. 2A:24-1 et seq.

 

SECTION 21.3.  Fees and Costs.  All fees and costs associated with any
arbitration pursuant to this Article 21, including without limitation the
Arbitrator’s fees, and the prevailing Party’s reasonable attorneys’ fees, expert
witness fees and costs, will be paid by the non-prevailing Party.  The
determination of prevailing party and non-prevailing Party, and the appropriate
allocation of fees and costs, will be included in the award by the Arbitrator.

 

SECTION 21.4.  Confidentiality.  Any proceeding initiated under this Article 21
shall be deemed confidential to the maximum extent allowed by New Jersey law and
no party shall make any disclosure related to the disputed matter or the outcome
of any proceeding except to the extent required to seek interim equitable relief
or to enforce an agreement reached or award made hereunder.

 

ARTICLE 22

MISCELLANEOUS

 

SECTION 22.1.  Cooperation, Assurances, Estoppel Agreements, etc.  The Authority
and Developer have executed this Agreement to set forth their basic agreements
as to the rights, restrictions, procedures and principles that will govern the
development of the Project.  As a result the Authority and the Developer
understand that the Parties shall be required to agree to and work-out
additional details and agreements in good faith and using their commercially
reasonable efforts following the Effective Date. The Developer and the Authority
agree to take such actions, including the execution and delivery of such
documents and instruments as shall become necessary or appropriate to carry out
the terms, provisions and intent of this Agreement.  The Authority further
understands and acknowledges that in order for the Developer to obtain Project
financing that the lending institutions and/or public or private capital markets
may require certain additional agreements with the Authority and Developer (or
Component Entity, as the case may be) to enable Developer (or Component Entity,
as the case may be) to obtain the necessary financing. Understanding that the
basic agreements, rights, restrictions, procedures and principles that govern
the development of the Project will not be materially modified as a result,

 

98

--------------------------------------------------------------------------------


 

the Authority will cooperate with Developer (or Component Entity, as the case
may be) and its Project Lenders to put into effect changes and modifications to
this Agreement and enter into additional agreements and understandings
reasonably necessary to enable Developer (or Component Entity, as the case may
be) to obtain Project financing from designated lenders and carry out the intent
of this Agreement. Such agreements and instruments may include, but not be
limited to, tri-party agreements, estoppels, non-disturbance agreements,
attornment agreements, certifications and the like, all of which shall be
reasonably acceptable to the Authority and the Developer (or Component Entity,
as the case may be).  Whenever this Agreement provides for the approval or
consent of the Authority or the Developer, or any matter is to be to the
Authority’s or Developer’s satisfaction or discretion, unless specifically
stated to the contrary, such approval, consent or satisfaction shall be made,
given or determined in the reasonable discretion of the Party whose approval,
consent or satisfaction is required or called for hereunder.  The Party acting
for the Authority or Developer or the persons designated by the Authority or
Developer to so act on its or their behalf in making all approvals, consents or
determinations shall evidence such authority as the Parties shall reasonably
request.  Notwithstanding the foregoing, neither of the Parties shall have any
obligations to enter into any agreement, including without limitation the
modification of any existing agreement, that shall materially diminish the
rights, increase the obligations or alter the reasonable commercial expectations
of the Parties.

 

SECTION 22.2.  Invalidity.  If any term or provision of this Agreement shall to
any extent or for any reason be held invalid, illegal or unenforceable, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but the remainder of this Agreement and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law, subject to such modification hereof as may be necessitated by
such invalidity.

 

SECTION 22.3.  Legal Requirements; Venue.  This Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
Jersey, without regard to principles of conflicts of law.  New Jersey shall be
the venue for resolution of any disputes that are not resolved pursuant to
Article 21 hereof, without regard to principles of federal or State
jurisdiction.

 

SECTION 22.4  Notices.  Any notice, report, demand, request or other instrument
or communication authorized, required or desired to be given under this
Agreement by Developer or the Authority shall be in writing and shall be deemed
given if addressed to the party intended to receive the same, at the address of
such party set forth below, when delivered at such address by hand or by
overnight delivery service, or three (3) days after the same is deposited in the
United States mail as first class certified mail, return receipt requested,
postage paid, whether or not the same actually shall have been received by such
party:

 

If to Developer:

 

Meadowlands Mills/Mack-Cali Limited Partnership

c/o The Mills Corporation

1300 Wilson Blvd., Suite 400

Arlington, VA 22209

 

Attn.: Kenneth R. Parent, Chief Operating Officer

 

99

--------------------------------------------------------------------------------


 

 

 

With a copy to:

 

Mack-Cali Meadowlands Corporation

c/o Mack-Cali Realty Corporation

11 Commerce Drive

Cranford, NJ 07016

Attn: Mitchell Hersh, President and Chief Executive Officer

 

and

 

DeCotiis, FitzPatrick, Cole & Wisler, LLP

Glenpointe Centre West

500 Frank W. Burr Blvd.

Teaneck, NJ 07666

Attention: M. Robert DeCotiis, Esq. and Eric D. Wisler, Esq.

 

If to the Authority:

 

New Jersey Sports and Exposition Authority

Meadowlands Sports Complex

50 State Route 120

East Rutherford, NJ 07073

Attn.: President

 

With a copy to:

 

Windels Marx Lane & Mittendorf, LLP

120 Albany Street Plaza

Suite 600

New Brunswick, NJ 08901

Attn.:  Karl Piirimae, Esquire

 

SECTION 22.5.  Notice Address.  Either Party may change the address to which any
such notice, report, demand, request or other instrument or communication to
such Party is to be delivered or mailed, by giving written notice of such change
to the other Parties, but no such notice of change shall be effective unless and
until received by such other Parties.  No such notice, report, demand, request
or other instrument or communication given hereunder shall be invalidated or
rendered ineffective due to any failure to give, or delay in giving, a copy of
such notice, report, demand, request or other instrument or communication to any
Party to whom such copy is to be given as provided above.

 

SECTION 22.6.  Calculation of Time.  In computing any period of time prescribed
by or allowed by any provisions of this Agreement, the day of the act, event or
default from which the designated period of time begins to run shall not be
included, provided however, that when

 

100

--------------------------------------------------------------------------------


 

any period of time so stated would end on a Saturday, Sunday or legal holiday,
such period shall be deemed to end on the next day following which is not a
Saturday, Sunday or legal holiday.  Unless otherwise stated herein, all notices
and other periods shall expire as of 5:00 p.m. local time in East Rutherford,
New Jersey on the last day of the notice or other period.

 

SECTION 22.7.  Expenses.  Whether or not the transaction contemplated by this
Agreement is consummated, unless otherwise provided by the terms of this
Agreement, each Party shall pay its own expenses incident to the preparation and
performance of this Agreement, including, without limitation, attorneys’ fees.

 

SECTION 22.8.  Waivers; Extensions.  No waiver of any breach of any agreement or
provision herein contained shall be deemed a waiver of any preceding or
succeeding breach thereof or of any other agreement or provision herein
contained.  No extension of time for the performance of any obligation or act
shall be deemed an extension of time for the performance of any other obligation
or act.

 

SECTION 22.9.  Counterparts; Captions; Context.  This Agreement may be executed
in counterparts, each of which shall be deemed an original.  This Agreement
shall not be binding or effective until duly executed by the Authority and
Developer.  The captions are for convenience of reference only and shall not
affect the construction to be given to any of the provisions hereof.  Where the
context shall indicate or require: (i) all references to singular nouns or
pronouns shall include the plural, and vice versa; (ii) the masculine shall
include the feminine, and the neuter, and vice versa; and (iii) all pronouns
shall be deemed modified to reflect the correct gender where so required.

 

SECTION 22.10.  Entire Agreement, Modifications.  This Agreement, the Deposit
Letter, and the Access and Indemnity Agreements constitute the entire contract
between the Parties hereto with respect to the Project and the subject matter
hereof and supersedes any and all prior negotiations, agreements and
understandings, written or oral, formal or informal, all of which are deemed to
be merged herein.  No provision of this Agreement be supplemented, terminated,
modified or waived except by a writing signed by both Parties.  No modification
or amendment to this Agreement of any kind whatsoever, shall be made or claimed
by the Authority or Developer, and no notice of any extension, change,
modification or amendment made or claimed by the Authority or Developer shall
have any force or effect whatsoever unless the same shall have been reduced to
writing, approved by the board of directors of the Party (to the extent required
by the constituent documents of a Party) and fully signed by the Authority and
Developer.

 

SECTION 22.11.  Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and, to the extent permitted hereby, their
respective heirs, legal representatives, successors and assigns.

 

SECTION 22.12.  No Joint Venture.  Nothing in this Agreement shall be construed
to create a joint venture or partnership between the Authority and Developer.

 

101

--------------------------------------------------------------------------------


 

SECTION 22.13. Time of the Essence.  The Parties acknowledge and agree that time
is of the essence as to all of the dates provided in this Agreement and the
Project Schedule.

 

SECTION 22.14.  Negation of Third-Party Beneficiaries.  The provisions of this
Agreement are for the exclusive benefit of the Parties hereto and not for the
benefit of any third person, nor shall this Agreement be deemed to have
conferred any rights, express or implied, upon any third person.

 

 

[Signature Page to Follow]

 

102

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above (“Effective Date”).

 

NEW JERSEY SPORTS AND
EXPOSITION AUTHORITY

MEADOWLANDS MILLS/MACK-CALI
LIMITED PARTNERSHIP

 

 

 

By:

Meadowlands Mills Limited Partnership,

By:

/s/ George R. Zoffinger

 

 

its General Partner

 

Name: George R. Zoffinger

 

By:

Meadowlands Mills, L.L.C.,

 

Title : President

 

its Majority Partner

 

 

By:

The Mills Limited Partnership,

 

 

its Manager

 

 

By:

The Mills Corporation,

 

 

its General Partner

 

 

 

 

By:

       /s/ Laurence C. Siegel

 

 

 

Name:

Laurence C. Siegel

 

 

 

Title:

Chairman, Chief Executive Officer
and President

 

103

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

DEFINITIONS

 

“Access and Indemnity Agreements” means (a) that certain Right of Entry
Agreement, dated April 25, 2003 and (b) that certain Right of Entry Agreement
dated as of October 24th, 2003 to be effective as of July 28th, 2003, by and
between the Authority and Developer.

 

“Actual Traffic and Infrastructure Costs” shall have the meaning ascribed to
such term in Section 3.3(d) hereof.

 

“Affiliate” means with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by, or under direct or indirect common
Control with, such Person.

 

“Agreement” means this Redevelopment Agreement, as the same may be amended or
supplemented from time to time in accordance with its terms.

 

“ALTA Survey” shall have the meaning ascribed to such term in Section 6.1
hereof.

 

“Approval”, “Approve” or “Approved” means the written consent, authorization or
acknowledgement to be issued or granted by the Authority or the Developer, as
and to the extent required under the terms of this Agreement, and, unless
expressly noted otherwise, which shall not be unreasonably withheld, conditioned
or delayed.

 

“Approval Notice” shall have the meaning ascribed to such term in
Section 6.2(e)(i) hereof.

 

“Approved Plans” shall have the meaning ascribed to such term in Section 11.5
hereof.

 

“Arbitration Claim” and “Arbitration Claims” are defined in Section 21.1 hereof.

 

“Arbitrator” shall have the meaning ascribed to such term in Section 21.2(b)
hereof.

 

“Arena” is defined in the third paragraph of the Preamble hereof.

 

“Arena Site” means that portion of the Project Site upon which the Arena is
situated, comprised of approximately 11 acres of land and as more particularly
depicted in Exhibit “A” hereto.

 

“Authorized Representative” means an agent of the Authority or the Developer
that is expressly permitted to perform the acts and enter into the agreements on
behalf of the Authority or the Developer, as applicable.

 

“Authority” means the New Jersey Sports and Exposition Authority and its
successors and assigns.

 

“Authority’s Construction Representative” is defined in Section 11.3 hereof.

 

1

--------------------------------------------------------------------------------


 

“Authority’s Environmental Remediation Contribution” means the Authority’s
obligation to pay or reimburse the Developer one hundred percent (100%) of the
Incremental Cost or such other portion of the Incremental Cost as the Parties
may mutually agree.

 

“Authority’s Environmental Responsibility” means the Release or suspected or
threatened Release of any Hazardous Material (i) occurring prior to, existing on
or originating from the Project Site or the Sports Complex property, as of the
Effective Date and/or (ii) on the Project Site after the Effective Date, except
for Remediation within Developer’s Environmental Responsibility. 
Notwithstanding the foregoing, with respect to Hazardous Material migrating onto
the Project Site from property other than the Sports Complex, the Authority’s
Environmental Responsibility shall extend only to required investigation of such
material, including monitoring activities, together with preparation of any
reports, other required documents or any administrative matter required by
applicable Environmental Law.  For purposes of this definition, a threatened
Release shall include, but not be limited to, drums, underground storage tanks
and other containers on the Sports Complex that at one time contained, contain
or are suspected to contain a Hazardous Material from which an actual Release
has not occurred.

 

“Authority Event of Default” shall have the meaning ascribed to such term in
Section 18.2 hereof.

 

“Authority Indemnified Claim” shall have the meaning ascribed to such term in
Section 17.7(a) hereof.

 

“Authority Indemnified Parties” means Authority and its officers, board members,
agents, employees, contractors and consultants.

 

“Authority Interference” shall mean an actual, direct interference by (or on
behalf of) the Authority (or any Sports Complex User) having a material and
adverse impact on any of the following: (i) the Developer’s contractual
obligations under any agreements executed by the Developer (or Component Entity)
for or with respect to the Project (or any Component thereof) and/or the
performance by the Developer of its obligations hereunder or under any of the
Project Documents (or any third-party agreements contemplated by this Agreement,
including but not limited to, under Article 21), (ii) the construction, use,
management or operation of the Project and/or the Project Site, (iii) the timely
delivery of supplies, inventory, food stuffs or any other item required for the
construction, use, management or operation of the Project and/or the Project
Site, or (iv) the right or ability of the Developer (or Component Entity)  to
carry out or effectuate the transactions contemplated hereunder or under this
Agreement or any of the Project Documents; provided however, that any such
determination shall be made taking into consideration the construction
activities required to be undertaken in order to carry out the Developer’s
obligations with respect to the construction of the Project (including without
limitation, the presence and operation of construction equipment, lay down areas
and delivery of construction materials).

 

“Authority Profit Participation” shall have the meaning ascribed to such term in
Section 5.4 hereof.

 

2

--------------------------------------------------------------------------------


 

“Authority Traffic and Infrastructure Payment Amount” shall have the meaning
ascribed to such term in Section 8.2(b)(xi) hereof.

 

“Bankruptcy Code” means 11 U.S.C. § 101 et seq., as the same may be amended and
supplemented from time to time.

 

“Baseball Stadium” shall have the meaning ascribed to such term in
Section 3.2(a)(ii) hereof.

 

“Borough” means the Borough of East Rutherford, a municipal corporation of the
State of New Jersey.

 

“Building Permit(s)” means the permit(s) issued by the New Jersey Department of
Community Affairs with respect to the Project or any Component (or Phase)
thereof, which Building Permits shall be based upon the Plans and Specifications
prepared by the Developer in support of an application for such Building Permit.

 

“Business Day” means Monday through Friday, excluding weekends and federal
holidays, from the hours of 9:00 am to 5:00 pm, Eastern Standard Time.

 

“Caution Notice” shall have the meaning ascribed to such term in
Section 18.2(ii) hereof.

 

“CEA” is defined in Section 15.3(d) hereof.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. 9601 et seq.

 

“Certificate of Completion” shall have the meaning ascribed to such term in
Section 9.5(a) hereof.

 

“Claim” means any pending or threatened claim, demand, notice, allegation,
order, directive, suit, action, cause of action, judgment, lien, demand for
arbitration, proceeding, or investigation by any Person seeking or asserting
Damage against the Authority or the Developer (or any Affiliate or Component
Entity or predecessor of same).

 

“Commence Construction” or “Commencement of Construction” means the undertaking
by Developer of any actual physical construction of the Project (or any
Component or Phase thereof) and/or the Traffic and Infrastructure Improvements.

 

“Completion” or “Completed” means, as to any Component (or Phase or Component
Part thereof), that the requirements set forth in Section 9.5(a) hereof have
been satisfied.

 

“Completion Dates” means the dates set forth in the Project Schedule by which
Certificates of Occupancy for the applicable Component (or Phase thereof) shall
have been issued, or such later date as shall have been established as a result
of an occurrence of one or more Force Majeure Events.

 

3

--------------------------------------------------------------------------------


 

“Complex Agreement Objections” shall have the meaning ascribed to such term in
Section 6.4(a) hereof.

 

“Component” shall have the meaning ascribed to such term in the Recitals and
shall refer to an element of the Project, such as the Parking Component, the
Entertainment/Retail Component, the Office Component and the Hotel Component, or
any Component Part.

 

“Component Agreement” means each of the separate “redevelopment agreements”
executed by the Authority and a Component Entity setting forth the rights,
duties and obligations with respect to a particular Project Component or
Component Part (as opposed to the Project in its entirety), which Component
Agreement shall contain terms and conditions with respect to the Project
Component or Component Part that is the subject of such Component Agreement
which are substantially similar in all material respects as those contained in
this Agreement, taking into consideration the nature and extent of the
applicability to such Component or Component Part.

 

“Component Entity” means any Permitted Transferee or Transferee that has
executed a Component Agreement and Component Lease.

 

“Component Interest” shall have the meaning ascribed to such term in
Section 9.4(b) hereof.

 

“Component Lease” means each of the separate subleases, condominium unit, air
rights agreements, separate and direct ground leases or other real estate
interest acquired by and entered into by a Component Entity and the Authority
(or the Developer and Transferee, as permitted hereunder) setting forth the
rights, duties and obligations with respect to the particular Project Component
Site or Component Part (as opposed to the Project Site in its entirety) which
Component Lease shall contain terms and conditions with respect to the Project
Component Site or Component Part that is the subject of such Component Lease,
which are substantially similar to those contained in the Ground Lease and
Project Documents, taking into consideration the nature and extent of their
applicability to such Project Component Site or Component Part.

 

“Component Parts” shall have the meaning ascribed to such term in Section 9.4(a)
hereof.

 

“Component Uses” means collectively the Entertainment/Retail Uses, Office
Component Uses, Hotel Component Uses and Parking Component Uses.

 

“Conceptual Site Plan” means the documentation attached as Schedule 6.1(b)
hereof.

 

“Construction Contracts” means, collectively, the contracts entered into, from
time-to-time, between Developer or a Component Entity and any Project Contractor
for performance of services or sale of goods in connection with the design,
engineering, installation or construction of the Project.

 

“Construction Management Agreement” means the agreement to be executed between
the Authority and the Developer setting forth the respective rights and
obligations of the Parties during the Construction Period so as to minimize the
potential for the occurrence of Developer Interference or Authority
Interference.

 

4

--------------------------------------------------------------------------------


 

“Construction Notice Period” shall have the meaning ascribed to such term in
Section 11.7 hereof.

 

“Construction Period” means as to the Project, or any Component (or Phase
thereof) or the Traffic and Infrastructure Improvements (or Phase thereof), that
period of time commencing on the Commencement of Construction and ending on the
Completion Date such Component (or Phase thereof) or the Traffic and
Infrastructure Improvements (or Phase thereof).

 

“Consumer Price Index” or “CPI” means the Consumer Price Index for Urban
Consumers for the New York-Northern New Jersey-Long Island, New York-New
Jersey-Connecticut-Pennsylvania Urban Area (CPI-U) published by the United
States Department of Labor, Bureau of Labor Statistics, or such other index
compiled and published by the Department of Labor in lieu of or in substitution
for the CPI.

 

“Control” (including the correlative meanings of the terms “Controlled by” and
“under common Control with”) means with respect to any Person, including without
limitation any Affiliate or Component Entity, the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

 

“DCA” means the New Jersey Department of Community Affairs, or such other
governmental or regulatory agency to which the powers and responsibilities
relating to construction code enforcement may be transferred by Executive Order
signed by the Governor or by statute.

 

“Damage” means any loss, cost, assessment, damage, debt, liability, deficiency,
fine, penalty, judgment, lien or expense incurred or to be incurred by Authority
or Developer, including, without limitation, fees and disbursements of
attorneys, consultants, engineers and other professionals, damages from business
interference or interruption, costs to avoid business interference or
interruption, costs and expenses of any Remediation, environmental damages, and
response costs (including, without limitation, response costs under CERCLA or
any other Environmental Law).

 

“Declaration” shall have the meaning ascribed to such term in Section 13.5
hereof.

 

“Deposit Letter” means that certain letter agreement between the Authority and
Mills and Mack-Cali (or the Developer as assignee), dated March 26, 2003,
pursuant to which a $500,000 earnest money deposit was deposited with the
Authority for use by the Authority in furtherance of the performance of its
obligations hereunder, as and to the extent provided in such letter agreement.

 

“Deposit Letter of Credit” shall have the meaning ascribed to such term in
Section 5.2(a)(ii)(A) hereof.

 

“Designated Representatives” shall mean those individuals designated by
Developer and the Authority, respectively, to receive and deliver notices and/or
make decisions with regard to certain matters specifically provided in this
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Developer” means Meadowlands Mills/Mack-Cali Limited Partnership.

 

“Developer Event of Default” shall have the meaning ascribed to such term in
Section 18.1 hereof.

 

“Developer Fault” shall have the meaning ascribed to such term in Section 5.2
hereof.

 

“Developer Indemnified Claim” shall have the meaning ascribed to such term in
Section 17.6(a) hereof.

 

“Developer Indemnified Parties” means the Developer and its officers, partners,
agents, employees, contractors and consultants.

 

“Developer Interference” shall mean an actual, direct material interference by
(or on behalf of) the Developer, having a material and adverse impact on any of
the following: (i) the Authority’s contractual obligations under this Agreement
or the Sports Complex Agreements; (iii) reasonable or customary access to the
Sports Complex by Sports Complex Users or patrons of events held at any of the
venues located within the Sports Complex, whether on, over or through roads
located within the Sports Complex or from off-site roads and accessways; (iv)
subject to the terms of this Agreement, provision of services, utilities, labor
or amenities to Sports Complex Users, or (v) the delivery of supplies,
inventory, foodstuffs or any other item required for the use, operation and
conduct of sports and entertainment events at the Sports Complex; provided
however, that any purported Interference shall be considered taking into
consideration the construction activities required to be undertaken in order to
carry out the Developer’s obligations with respect to the construction of the
Project (including, without limitation, the presence and operation of
construction equipment, lay down areas and delivery of construction materials).

 

“Developer PILOT Payments” is defined in Section 5.3(a) hereof.

 

“Developer’s Environmental Responsibility” means the Remediation of the Release
of any Hazardous Materials caused by any Remediation of the Project Site and
construction of the Project by the Developer or its Affiliates, employees,
agents, or contractors.

 

“Developer’s Response” means, collectively, the following documents, provided by
Developer, in their entirety, and does not include oral representations related
thereto:

 

(i)                                     Response to Request for Proposals, dated
on or about September 16, 2002 (responds to Authority Request for Proposals of
June 29, 2002 and Addendum No. 1 of August 2002);

 

(ii)                                  Response to First Request for Additional
Information (“RAI”), dated on or about October 30, 2002 (responds to RAI of
October 14, 2002);

 

(iii)                               Response to Second RAI, dated December 30,
2002 (responds to Second RAI of November 21, 2002 and Authority’s letters
clarifying this request dated on or about November 22, 2002 and on or about
November 25, 2002);

 

6

--------------------------------------------------------------------------------


 

(iv)                              Response to Third RAI, dated January 29, 2003 
(responds to Third RAI of January 22, 2003); and

 

(v)                                 Response to Fourth RAI, dated February 11,
2003  (responds to Fourth RAI of February 10, 2003).

 

“Development Approvals” means the permits, licenses, approvals, authorizations,
consents, decrees, waivers, and certifications set forth on Schedule 8.2(b)
hereto and such other permits, licenses, approvals, authorizations, consents,
decrees, waivers, and certifications as may be issued by the Governmental Bodies
having competent jurisdiction therefore in order that the Project (or any
Component thereof) and/or the Traffic and Infrastructure Improvements may be
constructed and/or operated.  Development Approvals shall not include permits
that would be obtained at the time of construction of Phase III and/or Phase IV,
as set forth in Section 3.2(a) hereof, any Building Permits, or any Certificates
of Occupancy or other permits that are obtainable only subsequent to the
Commencement of Project Construction.

 

“Development Approval Documents” shall have the meaning ascribed to such term in
Section 7.1 hereof.

 

“Development Rights Fee” shall have the meaning ascribed to such term in
Section 5.2(a) hereof.

 

“Disapproval Notice” shall have the meaning ascribed to such term in
Section 6.2(e)(i) hereof.

 

“Due Diligence Documents” shall have the meaning ascribed to such term in
Section 6.4 hereof.

 

“Effective Date” means the date on which both Parties have executed this
Agreement.

 

“Empire Tract” means that real property described on Exhibit “F” hereof.

 

“Enabling Legislation” is defined in the second paragraph of the Preamble
hereof.

 

“Entertainment/Retail Component” is defined in the eighth paragraph of the
Preamble hereof.

 

“Entertainment/Retail Component Uses” means any and all uses (a) intended for or
related to entertainment, “shoppertainment”™, recreation and sales, including,
without limitation, motion pictures, sports, recreation, education, leisure,
retail and other vending facilities, food or beverage, dining facilities and
services, together with other buildings, structures, pushcarts, kiosks,
properties, appurtenances and facilities, whether vending or otherwise related
to, incidental to, necessary for or complementary thereto, (b) intended for or
related to hosting, operating, managing, or otherwise effectuating athletic
contests, sporting events, exhibitions, spectacles, events, broadcasting and/or
media facilities, live telecasts, or other expositions, (c) intended for or
related to the sale of goods and services related to, incidental to, necessary
for or complementary to, the Entertainment/Retail Component, other Project
Components and/or the Sports Complex and activities carried out by the Authority
and/or

 

7

--------------------------------------------------------------------------------


 

the Sports Complex Users on the Meadowlands Complex, and/or (d) as may be
further described in the Approved Master Plan.

 

“Entertainment/Retail Tenant” means a Project Site tenant that, within the
Entertainment/Retail Component, carries out Entertainment/Retail Component Uses.

 

“Entertainment/Retail Uses” means any and all uses intended for or related to
entertainment, “shoppertainment”™, recreation and sales, including, without
limitation, motion pictures, sports, recreation, education, leisure, retail and
other vending facilities, food or beverage, dining facilities and services.

 

“Environment” means all air, land, and water, including, without limitation, the
ambient air, ground (surface and subsurface), water (surface or groundwater),
the ocean, natural resources (including flora and fauna), soil, sediments,
subsurface strata, or any present or potential drinking water supply.

 

“Environmental Claim” means any Claim relating to, or in connection with, the
Project or Project Site and/or the Traffic and Infrastructure Improvements,
including any Claim for Damage, personal injury, real or personal property
damage, or natural resource damage, arising directly or indirectly out of any
violation or alleged violation of, or noncompliance or alleged noncompliance
with, any Environmental Law or Remediation, or any pollution, nuisance,
contamination, adverse effect upon the Environment or public health or safety,
including the presence, suspected presence, Release, or threatened or suspected
Release or any Hazardous Material either on, at, in, under, or from the Project
Site or any portion of the Meadowlands Complex that is adjacent to or in the
vicinity of the Project Site.

 

“Environmental Law” means any applicable federal, state, local or other law,
statute, ordinance, rule, regulation, Authority Permit, judgment, order, decree,
license, or other binding requirement of, or binding agreement with, any
Governmental Body, now or hereafter in effect and, in each case, as amended from
time to time, relating to or governing the presence, Release, or threatened
Release of Hazardous Material, the protection of natural resources, health,
safety or the Environment, or the management, manufacture, use, processing,
sale, generation, handling, labeling, distribution, transportation, treatment,
storage, disposal, Remediation, disclosure, or notice of the presence, Release
or threatened Release of Hazardous Material, including, without limitation, (a)
the Atomic Energy Act, 42 U.S.C. § 2011 et seq., as amended (“AEA”), (b) the
Clean Air Act, 42 U.S.C. § 7401 et seq., as amended (“CAA”), (c) CERCLA, (d) the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.,
as amended (“EPCRA”), (e) the Federal Insecticide, Fungicide and Rodenticide
Act, 7 U.S.C. § 136 et seq., as amended (“FIFRA”), (f) the federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq., as amended (“FWPCA”), (g) the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq., as amended
(“HMTA”), (h) the Low-Level Radioactive Waste Policy Act, 42 U.S.C. § 2021b et
seq., as amended (“LLRWPA”), (i) the Nuclear Waste Policy Act of 1982, 42 U.S.C.
§ 10101 et seq., as amended (“NWPA”), (j) the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq., as amended (“OSHA”), (k) the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., as amended (“RCRA”), (l) the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq., as amended (“SDWA”), (m) the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., as

 

8

--------------------------------------------------------------------------------


 

amended (“TSCA”), (n) the substantive equivalent of any of the foregoing in any
state or foreign jurisdiction, (o) ISRA, (p) the Spill Act, and (q) NJDEP’s
Technical Regulations.

 

“Estimated Wetlands Restoration Amount” shall have the meaning ascribed to such
term in Section 3.5(d) hereof.

 

“Existing Sports Complex Agreements” means the agreements set forth on Exhibit
“H” hereto.

 

“Final Completion” means that (a) a Component (or a Phase thereof) of the
Project and/or the Traffic and Infrastructure Improvements shall have been
Completed, and (b) the Developer shall have delivered to the Authority a final
Completion Certificate certifying that: (i) the Punchlist Items have been
completed, (ii) the Developer has settled with the Project Contractors and the
subcontractors all claims for payments and amounts due under the Construction
Contracts or, in lieu thereof, has provided customary surety or other similar
bond for payment with respect to such lien, and (iii) all final “as-built” plans
and specifications for the Project shall have been delivered to the Authority
for its records.

 

“Final Completion Date” means that date on which Final Completion of a Component
(or Phase thereof) or of the Traffic and Infrastructure Improvements (or Phase
thereof) is determined, in the Authority’s reasonable judgment, to have
occurred.

 

“Final Project Sequencing Plan” shall have the meaning ascribed to such term in
Section 3.2(b) hereof.

 

“Final Traffic and Infrastructure Improvements” shall have the meaning ascribed
to such term in Section 3.3(c) hereof.

 

“Final Traffic and Infrastructure Sequencing Plan” shall have the meaning
ascribed to such term in Section 3.2(c) hereof.

 

“Force Majeure Event” means the following acts, events or conditions or any
combination thereof that has had or may be reasonably expected to have a direct,
material, adverse effect on the rights or obligations of the Parties to this
Agreement; provided however, that such act, event or condition shall be beyond
the reasonable control of the party relying thereon as justification for not
performing an obligation or complying with any condition required of such party
under the terms of this Agreement:

 

                                                                                                                                               
(I)                                     AN ACT OF GOD, LIGHTNING, BLIZZARDS,
HURRICANE, TORNADO, EARTHQUAKE, UNUSUAL OR EXTREME WEATHER CONDITIONS FOR THE
GEOGRAPHIC AREA OF THE MEADOWLANDS COMPLEX, ACTS OF A PUBLIC ENEMY, WAR,
BLOCKADE, INSURRECTION, RIOT OR CIVIL DISTURBANCE, SABOTAGE, ACT OF TERRORISM,
OR SIMILAR OCCURRENCE;

 

                                                                                                                                               
(II)                                  A LANDSLIDE, FIRE, EXPLOSION, FLOOD OR
RELEASE OF NUCLEAR RADIATION NOT CAUSED BY AN ACT OR OMISSION OF THE PARTY
RELYING ON THE FORCE MAJEURE EVENT;

 

                                                                                                                                               
(III)                               THE ORDER, JUDGMENT, ACTION AND/OR
DETERMINATION OF ANY FEDERAL, STATE OR LOCAL COURT, ADMINISTRATIVE AGENCY OR
GOVERNMENTAL BODY WITH JURISDICTION OVER THE

 

9

--------------------------------------------------------------------------------


 

PROJECT, THE PROJECT SITE, THE TRAFFIC AND INFRASTRUCTURE IMPROVEMENTS, OR THE
PARTIES, EXCEPTING DECISIONS INTERPRETING FEDERAL, STATE AND LOCAL TAX LAWS
GENERALLY APPLICABLE TO ALL BUSINESS TAXPAYERS, WHICH ORDER, JUDGMENT, ACTION,
AND/OR DETERMINATION MATERIALLY AND ADVERSELY AFFECTS THE RIGHTS OR OBLIGATIONS
OF THE PARTIES HEREUNDER AND/OR THE COSTS OF DESIGN, PERMITTING, CONSTRUCTION OR
OPERATION OF THE PROJECT, THE TRAFFIC AND INFRASTRUCTURE IMPROVEMENTS OR THE
COSTS OF PERFORMANCE BY THE PARTIES OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER;
PROVIDED HOWEVER, THAT SUCH ORDER, JUDGMENT, ACTION AND/OR DETERMINATION SHALL
NOT BE THE RESULT OF THE ILLEGAL OR UNLAWFUL ACTIONS OF THE PARTY RELYING
THEREON AND THAT NEITHER THE CONTESTING OF ANY SUCH ORDER, JUDGMENTS, ACTION
AND/OR DETERMINATION, IN GOOD FAITH, NOR THE REASONABLE FAILURE TO SO CONTEST,
SHALL CONSTITUTE OR BE CONSTRUED AS A WILLFUL, INTENTIONAL OR NEGLIGENT ACTION
OR INACTION BY SUCH PARTY;

 

                                                                                                                                               
(IV)                              THE SUSPENSION, TERMINATION, INTERRUPTION,
DENIAL OR FAILURE OF OR DELAY IN RENEWAL OR ISSUANCE OF A DEVELOPMENT APPROVAL;
PROVIDED HOWEVER, THAT SUCH SUSPENSION, TERMINATION, INTERRUPTION, DENIAL OR
FAILURE OF OR DELAY IN RENEWAL OR ISSUANCE SHALL NOT BE THE RESULT OF THE
WILLFUL, INTENTIONAL OR NEGLIGENT ACTION OR INACTION OF THE PARTY RELYING
THEREON OR RESPONSIBLE FOR OBTAINING AND THAT NEITHER THE CONTESTING OF ANY SUCH
SUSPENSION, TERMINATION, INTERRUPTION, DENIAL OR FAILURE OF RENEWAL OR ISSUANCE,
IN GOOD FAITH, NOR THE REASONABLE FAILURE TO SO CONTEST, SHALL CONSTITUTE OR BE
CONSTRUED AS A WILLFUL, INTENTIONAL OR NEGLIGENT ACTION OR INACTION BY SUCH
PARTY;

 

                                                                                                                                               
(V)                                 STRIKES, WALKOUTS OR SIMILAR LABOR ACTION
AFFECTING PROJECT CONTRACTORS, SUBCONTRACTORS, EQUIPMENT MANUFACTURERS,
SUPPLIERS OF MATERIAL AND/OR TRANSPORTERS OF SAME;

 

                                               
(VI)                              THE INSTITUTION AND PENDENCY OF ANY PROJECT
LITIGATION; AND

 

                                                                                                                                               
(VII)                           ACTS OR OMISSIONS OF THE OTHER PARTY, EXCEPT IN
CONFORMANCE WITH THIS AGREEMENT.

 

The Parties hereto acknowledge that the acts, events or conditions set forth in
subparagraphs (i) through (vii) above are intended to be the only acts, events
or conditions that may (upon satisfaction of the conditions specified above)
constitute a Force Majeure Event.

 

“Giants” means the New York Football Giants, Inc., a corporation duly organized
under the laws of the State of New York.

 

“Giants Lease” shall have the meaning ascribed to such term in Section 3.7(d)
hereof, including any amendment thereto entered into after the Effective Date.

 

“Giants Negotiation Period” shall have the meaning ascribed to such term in
Section 3.7(d)(i).

 

“Giants Stadium” means the football stadium located within the Meadowlands
Complex.

 

“GLA” means gross leaseable area.

 

10

--------------------------------------------------------------------------------


 

“Governmental Body” or “Governmental Bodies” means any federal, state, county or
local agency, department, commission, authority, court, or tribunal and any
successor thereto, of competent jurisdiction, exercising executive, legislative,
judicial, or administrative functions of or pertaining to government; provided
however, the Authority shall not, for purposes of this Agreement only,
constitute a Governmental Body.

 

“Ground Lease” means that certain agreement to be executed between Authority and
Developer for the lease of the Project Site, in form and content to be mutually
agreed upon by the Parties, but incorporating the terms, covenants and
conditions set forth in the Ground Lease Term Sheet attached as Exhibit “B”
hereto.  To the extent applicable, “Ground Lease” shall also mean the separate
Component Leases executed by the Authority directly with a Component Entity (in
lieu of the Developer) with respect to a Component Interest (in lieu of the
Project in its entirety).

 

“Ground Lease Closing” means the payment of the Development Rights Fee,
execution and delivery of the Ground Lease and such other actions contemplated
to be performed set forth in Section 9.3 hereof.

 

“Ground Lease Closing Date” means the date on which the Ground Lease shall be
executed and delivered by the Parties and the Development Rights Fee is paid to
the Authority.  Such date shall be the 150th day following the satisfaction or
waiver by the Developer of the Material Conditions, or such earlier date as may
be established pursuant to Section 9.1(b) hereof.

 

“Ground Lease Term Sheet” means the term sheet attached hereto as Exhibit “B”.

 

“Ground Rent” shall have the meaning ascribed to such term in the Ground Lease.

 

“Ground Rent Payment Conditions” shall have the meaning ascribed to such term in
Section 5.2(d) hereof.

 

“Hazardous Material” means any material, substance, or waste that, because of
its presence, quantity, concentration, or character, (a) is regulated under any
Environmental Law, (b) would cause or pose a material threat, hazard, or risk to
human health or safety or the Environment, or (c) may result in the imposition
of, or form the basis for, a Claim, Damage, Environmental Claim, or Remediation,
including, without limitation:  (i) any “hazardous substance” and any “pollutant
or contaminant” as those terms are defined in CERCLA, the Spill Act, or RCRA;
(ii) any hazardous substance, element, compound, mixture, solution, or substance
designated pursuant to Section 102 of CERCLA or otherwise regulated under
CERCLA; (iii) any substance designated pursuant to Section 311(b)(2)(A) of FWPCA
or otherwise regulated under FWPCA; (iv) any toxic pollutant listed pursuant to
Section 307 of FWPCA; (v) any hazardous waste having the characteristics
identified under or listed pursuant to Section 3001 of RCRA or otherwise
regulated under RCRA; (vi) any substance containing petroleum or otherwise
regulated under Section 9001 of RCRA; (vii) any hazardous air pollutant listed
pursuant to Section 112 of CAA or otherwise regulated under CAA; (viii) any
hazardous chemical substance or mixture designated pursuant to Section 4, 6 or 7
of TSCA; (ix) any radioactive material or waste identified or defined pursuant
to Section 2 of LLRWPA or Section 2 of NWPA or otherwise regulated under LLRWPA
or NWPA; (x) any “hazardous waste” as that term is

 

11

--------------------------------------------------------------------------------


 

defined in HMTA; and (xi) any petroleum product or byproducts, solvent,
flammable or explosive material, radioactive material, asbestos, polychlorinated
biphenyls (PCBs), dioxins, dibenzofurans; and (xii) heavy metals that require
Remediation.

 

“Historic Fill Material” means non-indigenous material, deposited to raise the
topographic elevation of the Project Site, which was contaminated prior to
emplacement, and is in no way connected with the operations at the Sports
Complex and which includes, without limitation, construction debris, dredge
spoils, incinerator residue, demolition debris, fly ash, or non-hazardous solid
waste.  Historic Fill Material does not include any material which is
substantially chromate chemical production waste or any other chemical
production waste or waste from processing of metal or mineral ores, residues,
slag or tailings.  In addition, Historic Fill Material does not include a
municipal solid waste landfill site.

 

“Hotel Component” is defined in the eighth paragraph of the Preamble hereof.

 

“Hotel Component Uses” means any and all facilities, sales and services
primarily intended for overnight lodging, dining, conference services and
related amenities consistent with a first-class hotel and/or conference center,
together with ancillary and complementary supporting retail space, and as may be
further and more particularly described in the Master Plan.

 

“Incremental Costs” means those additional costs and expenses incurred by
Developer that would not have been incurred but for required Remediation that is
the Authority’s Environmental Responsibility under this Agreement, exclusive of
costs and expenses for Remediation of Releases of Hazardous Materials that are
part of the Developer’s Environmental Responsibility.

 

“Infrastructure Improvements” means any improvement or utility necessitated or
required by the implementation of the Project, which is located on or off the
Project Site including but not limited to sidewalk and roadway construction,
electric power transmission lines, sewer transmission conduits or pipes, water
lines or pipes, storm sewers, telephone transmission lines, television cable
lines and other similar utilities.  Infrastructure Improvements shall not
include Traffic and Infrastructure Improvements.

 

“Initial Threshold” shall have the meaning ascribed to such term in Section 5.4
hereof.

 

“Interference Notice” shall have the meaning specified in Section 11.10 hereof.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder.

 

“ISRA” means the New Jersey Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et
seq., as amended.

 

“Job Skills Program” shall have the meaning ascribed to such term in Section 3.6
hereof.

 

“Land Use Restrictions” means those notices, restrictions, and covenants
(including the implementation, operation and maintenance of institutional and
engineering controls) affecting the title and use of the Project Site or some
portion thereof as prescribed by any Governmental

 

12

--------------------------------------------------------------------------------


 

Body to protect the public and the Environment from unsafe exposures to
Hazardous Materials or to effectuate mitigation of adverse impacts on the
Environment and which may be memorialized in recorded documents, including
without limitation conservation easements, deed notices and, for groundwater,
CEAs, under any Environmental Law.

 

“Legal Requirements” means all laws, statutes, codes, ordinances, orders,
regulations and requirements of any Governmental Body, now or hereafter in
effect, and, in each case, as amended from time to time, including, without
limitation, the Enabling Legislation.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of any such asset,
whether or not filed, recorded or otherwise perfected under applicable law.

 

“Limiting Factors” shall have the meaning ascribed to such term in
Section 3.7(d)(i).

 

“Local Office” is defined in Section 11.12 hereof.

 

“MOA” shall have the meaning ascribed to such term in Section 15.1(a) hereof.

 

“Mack-Cali” means Mack-Cali Meadowlands Corporation, or its permitted successors
or assigns.

 

“Major Modification” means an amendment or modification of the Approved Master
Plan that proposes (a) a material increase in the size of a Component, (b) a
complete or partial change from one Component Use to a different Component Use
(e.g. Office Component to Hotel Component), (c) a material increase in the
square footage (or GLA, to the extent applicable) devoted to any Component Use
or a material reallocation of square footage (or GLA, to the extent applicable)
devoted to a use within a Component (e.g., a replacement of entertainment space
with retail space), (d) a material modification of the exterior appearance of
the Project, and/or (e) such other material modification to the Project or a
Component (or Phase thereof) which, if effectuated, would cause the Project or
such Component (or Phase thereof) to be materially and adversely inconsistent
with the Approved Master Plan.

 

“Master Plan” shall have the meaning ascribed to such term in Section 6.2
hereof.

 

“Material Adverse Effect” means a (A) material adverse effect on (i) the
performance, operations, business, property, assets, liabilities or financial
condition of the Authority, the Developer or the Project; (ii) the ability of
Developer to achieve Final Completion on or prior to any scheduled Completion
Date or to meet any interim date provided in the final Project Sequencing Plan,
the Project Schedule, or any update thereof, (iii) compliance by the Authority
or the Developer with any Legal Requirements (including without limitation,
Development Approvals), or (iv) the use or operation of the Sports Complex or
any portion of the Project, and (B) contravention, modification or limitation of
a respective Party’s rights granted or permitted under this Agreement or the
Project Agreements.

 

“Material Conditions” shall have the meaning ascribed to such term in
Section 8.2 hereof.

 

13

--------------------------------------------------------------------------------


 

“Material Conditions Termination Date” shall have the meaning ascribed to such
term in Section 8.2 hereof.

 

“Meadowlands” and “Meadowlands Sports Complex” shall have the meanings ascribed
thereto in the Preamble to this Agreement.

 

“Meadowlands Complex” means the Sports Complex, as defined in this Schedule 1.1.

 

“Meadowlands Racetrack” means that certain horseracing track and related
improvements located in the Sports Complex.

 

“Mills” means Meadowlands Mills Limited Partnership, or its permitted successors
or assigns.

 

“MIMAC” means the Meadowlands Interagency Mitigation Advisory Committee, or such
successor entity to which the responsibilities of MIMAC are transferred.

 

“MIMAC Agreement” means the agreement between the Developer and MIMAC setting
forth the terms and conditions relating to establishment and operation of the
Wetlands Mitigation Bank.

 

“Minor Modification” means any proposed modification of the Approved Master Plan
other than a Major Modification.  Any addition, change or amendment to the
Approved Master Plan required to address the requirements of any Development
Approval and/or submittal of additional related items that were not included in
the Master Plan Approved by the Authority shall (to the extent not constituting
a Major Modification) be deemed to constitute a Minor Modification.

 

“Municipalities” means the Borough (as defined above) and the municipalities
immediately adjacent to the Borough, namely Rutherford, Wallington, Carlstadt,
Secaucus and Passaic.

 

“NFA” means a No Further Action Letter as defined in ISRA and the Brownfield and
Contaminated Site Remediation Act, N.J.S.A. 58:10B-1 et seq., and its
implementing regulations, or, if the Remediation is under the supervision of any
Governmental Body other than DEP, such comparable determination and document
from such other Governmental Body as is available under applicable Environmental
Law.

 

“NJDEP” means the New Jersey Department of Environmental Protection, or any
successor regulatory agency to which the powers of NJDEP have been transferred.

 

“NJDEP Technical Regulations” means the NJDEP’s Technical Requirements for Site
Remediation,  N.J.A.C. 7:26E-1, et seq.

 

“NJMC” means the New Jersey Meadowlands Commission, formerly known as the
Hackensack Meadowlands Development Commission, or any other regulatory agency to
which the powers of NJMC have been transferred.

 

14

--------------------------------------------------------------------------------


 

“New Sports Complex Agreement” means either (a) an agreement executed by the
Authority subsequent to the Effective Date with respect to the construction,
operation, use or maintenance of the Sports Complex, including any agreement
with a current Sports Complex Tenant, or (b) any modification or supplement to
an Existing Sports Complex Agreement, executed by the Authority subsequent to
the Effective Date, and in either case, Approved by the Developer, in writing.

 

“OCIP” shall have the meaning ascribed to such term in Section 17.3 hereof.

 

“Offer Notice” shall have the meaning ascribed to such term in Section 10.2(b)
hereof.

 

“Office Component” is defined in the eighth paragraph of the Preamble hereof.

 

“Office Component Uses” means the facilities and services primarily intended for
a Class “A” office building, together with any necessary or desired amenities,
together with ancillary and complementary supporting retail space, all as more
particularly described in the Master Plan.

 

“Office/Hotel Tenant” means a Project Site tenant that, within the Office
Component or Hotel Component, as the case may be, operates, manages, promotes,
or otherwise effectuates, either directly or indirectly through lessees,
licensees, or agents, Hotel Component Uses and Office Component Uses.

 

“Outside Material Conditions Termination Date” shall have the meaning ascribed
to such term in Section 8.3 hereof.

 

“Overdue Rate” means a rate per annum equal to the prime rate of interest that
is published in the Wall Street Journal from time to time (or such other
publication that is reasonably designated by the Party entitled to collect
interest at the Overdue Rate in the event that the Wall Street Journal ceases
publication or, if published, ceases to publish the prime rate of interest) plus
four per centum (4%).

 

“Parking Component” means that portion of the Project consisting of
approximately 12,500 parking spaces in multi-story concrete parking structures
which Component is intended to be operated for Parking Component Uses.  The
Parking Component may be constructed in multiple locations on the Project Site
and may be incorporated into a building or other structure that is constructed
as part of a different Project Component.  The Parking Component may be
designed, permitted and constructed in Phases in accordance with the Final
Project Sequencing Plan.

 

“Parking Component Uses” shall mean the short-term parking of passenger motor
vehicles for business invitees to the Project (or any Component thereof) and the
attendees of Sports Complex events, as set forth in the Project Operating
Agreement.

 

“Party” or “Parties” means the Developer or the Authority, as appropriate.

 

“Perimeter Survey” shall have the meaning ascribed to such term in Section 6.1
hereof.

 

15

--------------------------------------------------------------------------------


 

“Permitted Exception” shall have the meaning ascribed to such term in
Section 4.2(b) hereof.

 

“Permitted Liens” means the following types of Liens: (i) Liens incurred in
connection with the Project Indebtedness; (ii) Liens for taxes, assessments or
governmental charges or claims the payment of which is not, at the time due and
payable or which is being contested in good faith by appropriate proceedings in
accordance with the terms of this Agreement; (iii) statutory Liens of landlords,
statutory Liens of banks and rights of set-off, statutory Liens of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law, in each case incurred in the ordinary course of business for
amounts not yet overdue; (iv) leases or subleases granted to third parties in
accordance with the terms of this Agreement; (v) Permitted Exceptions, and (vi)
easements, rights-of-way, restrictions, encroachments and other minor defects or
irregularities in title, in each case that (A) do not result in a material
diminution in the value of the Authority’s interest in the Sports Complex or the
Project Site or (B) cause Developer Interference or an Authority Interference or
materially and adversely interfere with the use and operation of the Project;
and (vi) any zoning or similar law or right reserved to any Governmental Body to
control or regulate the use of the Project Site.

 

“Permitted Transferee” shall have the meaning ascribed to such term in
Section 14.2(a) hereof.

 

“Permitted Transfers” is defined in Section 14.2 hereof.

 

“Person” means any individual, sole proprietorship, corporation, partnership,
joint venture, limited liability company or corporation, trust, unincorporated
association, institution, public or governmental body, or any other entity
including without limitation the Developer, Project Contractors, subcontractors,
Designated Representatives or any tenant, operator or concessionaire operating
within the Project.

 

“Phase” is defined in Section 3.2 hereof.

 

“PILOT Negotiation Period” is defined in Section 5.3(d) hereof.

 

“PILOT Payments” is defined in Section 5.3(b) hereof.

 

“Plans and Specifications” shall have the meaning provided in Section 11.2
hereof.

 

“Post-Approval Item” shall have the meaning ascribed to such term in Section 6.2
hereof.

 

“Preliminary Project Sequencing Plan” shall have the meaning ascribed to such
term in Section 3.2(b) hereof.

 

“Preliminary Traffic and Infrastructure Sequencing Plan” shall have the meaning
ascribed to such term in Section 3.2(c) hereof.

 

“Progress Report” is defined in Section 12.4 hereof.

 

“Prohibited Uses” shall have the meaning ascribed to such term in Schedule 13.1
hereto.

 

16

--------------------------------------------------------------------------------


 

“Project” shall have the meaning ascribed to such term in the Recitals to this
Agreement.

 

“Project Agreements” shall mean, collectively, the agreements set forth on
Schedule 1.2 hereto.

 

“Project Arbitration” is defined in Section 21.1 hereof.

 

“Project Arbitration Provision” shall have the meaning ascribed to such term in
Section 21.1 hereof.

 

“Project Architect” means an architect or firm of architects designated by the
Developer, from time to time, licensed to practice in the State of New Jersey
and approved by the Authority pursuant to the terms hereof, or identified on
Schedule 11.2 hereto.

 

“Project Certificate of Occupancy” means a permanent certificate of occupancy or
a temporary certificate of occupancy, in either case, for the Project, Phase,
Component or Component Part, as the case may be, issued by the appropriate
Governmental Body pursuant to applicable Legal Requirements which permanent or
temporary certificate of occupancy shall permit the Project (or any Component
thereof, or Phase thereof, as the case may be) to be used for the Component Uses
of the Project, shall be in full force and effect, and, in the case of a
temporary certificate of occupancy, if such temporary certificate of occupancy
shall provide for an expiration date not less than fifteen (15) days after the
anticipated date of Completion of any outstanding Punchlist Items as certified
by the Project Architect.

 

“Project Component” or “Component” shall have the meaning ascribed to such term
in the Recitals hereof.

 

“Project Component Site” means a portion of the Project Site upon which a
Project Component is constructed.

 

“Project Contractor” means a general contractor retained by the Developer or any
Component Entity, as the case may be, for construction of the Project
Improvements or any element thereof.

 

“Project Documents” means (a) all of the documents submitted by the Developer or
any Component Entity, as the case may be, to the Authority or any Governmental
Body in connection with the Approval of the Master Plan or the request for any
Development Approvals, and (b) all Project Agreements.

 

“Project Improvements” means all buildings, structures, improvements, site
preparation work, Infrastructure Improvements, and amenities as are related to
or reasonably necessary for the implementation and Completion of the Project in
accordance with the Master Plan.

 

“Project Indebtedness” means the debt obligations issued by, or the construction
or permanent loans made to, the Developer for purposes of providing moneys for
payment of a portion of the costs of the Project and/or the obligations of the
Developer under this Agreement, the Ground Lease and/or the Project Agreements.

 

17

--------------------------------------------------------------------------------


 

“Project Lender(s)” means any financial institution or other financial services
entity providing construction or permanent financing to the Developer (or any
Component Entity) or for any Component.

 

“Project Litigation” shall have the meaning described in Section 13.3 hereof.

 

“Project Operating Agreement” means the agreement to be executed between the
Authority and the Developer setting forth the rights and obligations of the
Parties in connection with operation of the Project and the Meadowlands Complex
after the Construction Period so as to minimize the potential for the occurrence
of Developer Interference or Authority Interference.

 

“Project Professionals” shall have the meaning ascribed to such term in
Section 11.2 hereof.

 

“Project Schedule” shall have the meaning ascribed to such term in Section 12.1
hereof.

 

“Project Site” means that property within the Meadowlands Complex that is more
specifically described on Exhibit “A” hereto.

 

“Project Team” means the Developer’s staff assigned to the Project and the
Project Professionals.

 

“Promotional Materials” shall have the meaning ascribed to such term in
Section 20.1(b) hereof.

 

“Property Tax Waiver” shall have the meaning ascribed to such tax in
Section 5.3(b) hereof.

 

“Proposed Transferee” shall have the meaning ascribed to such term in
Section 14.3 hereof.

 

“Punchlist Items” means minor or insubstantial details of construction or
mechanical adjustment, the non-completion of which, when all such items are
taken together, will not interfere in any material respect with the use or
occupancy of any Component for the Component Uses or the ability of the
Developer or any Tenant to perform work that is necessary or desirable to
prepare such portion of the Project for such use and occupancy.

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §6901, et
seq., as amended.

 

“Racetrack Hotel ROFR”  shall have the meaning ascribed to such term in
Section 10.2(f) hereof.

 

“Rail Access Project” shall have the meaning ascribed to such term in
Section 3.3(d) hereof.

 

“Rail Access Project Expenditure” shall have the meaning ascribed to such term
in Section 3.3(d) hereof.

 

18

--------------------------------------------------------------------------------


 

“Refundable Security Deposit” shall have the meaning ascribed to such term in
Section 5.2(a)(ii) hereof

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing, migration or
placement into or contamination of, the Environment.

 

“Remediate,” “Remediation,” or “Remediated” means any assessment, examination,
analysis, test, monitoring, investigation, containment, cleanup, response or
remedial action, removal, mitigation, restoration, storage, transportation,
treatment, disposal, maintenance, RCRA closure activities or other activity with
respect to or in response to any Release of any Hazardous Material, including,
without limitation, preparation of any reports and other documents, any
disclosure or notice or any other administrative matter required thereunder or
arising therefrom, and including any post-closure obligations for such
activities, such as monitoring and maintenance of and compliance with
engineering and institutional controls.

 

“Remediation Equipment” means any equipment at the Project Site used in
connection with any Remediation at the Project Site.

 

“Response” is defined in the sixth paragraph of the Preamble hereof.

 

“Response Period” shall have the meaning ascribed to such term in Section 6.2(f)
hereof.

 

“Resubmitted Master Plan Information” shall have the meaning ascribed to such
term in Section 6.2(e)(i) hereof.

 

“Resubmitted Post-Approval Item Information” shall have the meaning ascribed to
such term in Section 6.2(f) hereof.

 

“REIT” shall have the meaning ascribed to such term in Section 14.2(a) hereof.

 

“RFP” is defined in the fifth paragraph of the Preamble hereof.

 

“Right of Entry Agreement” means the agreement between the Authority, Mills and
Mack-Cali, dated July 28, 2003 and assigned to the Developer, as the same may be
amended or modified from time to time in accordance with its terms.

 

“Right of First Refusal” shall have the meaning ascribed to such term in
Section 10.2(a) hereof.

 

“ROFR Event” shall have the meaning ascribed to such term in Section 10.2(b)
hereof.

 

“Second Threshold” shall have the meaning ascribed to such term in Section 5.4
hereof.

 

“Settlement Agreement” means that certain Settlement Agreement by and among the
Borough, the East Rutherford Sewerage Authority and the Authority dated
January 1, 1990, as amended by an addendum executed in January 1997, relating to
Authority’s obligation to make PILOT payments to the Borough under N.J.S.A.
5:10-18(b).

 

19

--------------------------------------------------------------------------------


 

“Signage” shall mean all exterior signage (permanent or temporary) and all other
exterior advertising media used for advertising or marketing purposes at the
Project Site, including, but not limited to, any such exterior signage or
exterior advertising media located at the Project, and such signage and
advertising media without limitation, “JumboTron”-type screens, advertising
signs, banners or displays, time clocks, message boards, billboards, public
address announcements, and any advertising media located at the Project through
which any other Person holding such rights advertises or markets or may
advertise or market products, services, events or any other items.  The term
“Signage,” as used herein, shall specifically include any exterior or
advertising media not presently utilized or contemplated by the Parties that may
be utilized at any time in the future for the advertising or marketing of
products, services, events, or other items at the Project.

 

“Small Business Marketing Program” shall have the meaning ascribed to such term
in Section 3.6 hereof.

 

“Spill Act” means the New Jersey Spill Compensation and Control Act, N.J.S.A.
58:10-23.11, et seq., as amended.

 

“Sports Complex” or “Meadowlands Complex” means the real property owned by the
Authority, as depicted on Exhibit “B” hereto, upon which the Meadowlands Sports
Complex, including but not limited to the Continental Airlines Arena, Giants
Stadium, the Meadowlands Racetrack are situated.

 

“Sports Complex Agreements” means  collectively, (a) the Existing Sports Complex
Agreements, and (b) any New Sports Complex Agreements.

 

“Sports Complex Tenants”, subject to the terms of all Project Agreements, means
(a) as of the Effective Date, the following professional sports teams: the New
Jersey Nets (NBA), the New Jersey Devils (NHL), the New York Giants (NFL), the
New York Jets (NFL), the New York/New Jersey MetroStars (MLS), and (b)
subsequent to the Effective Date, any professional sports team or other user of
the Sports Complex pursuant to a New Sports Complex Agreement.

 

“Sports Complex Users” means Sports Complex Tenants, and such other sports
teams, entertainment, shows, exhibitions, advertisers, users and concessionaires
that use or may use the Sports Complex from time to time during the term of this
Agreement.

 

“Stakeholders Advisory Group” shall have the meaning ascribed to such term in
Section 12.6 hereof.

 

“Stakeholders Liaison” shall have the meaning ascribed to such term in
Section 12.6 hereof.

 

“State” means the State of New Jersey.

 

“substantially complete” or “substantially completed” means that all work
related to a Component, Component Part or the Final Traffic and Infrastructure
Improvements, as the case may be, has achieved a state of completion so that it
is eligible for review by the Authority

 

20

--------------------------------------------------------------------------------


 

pursuant to the criteria set forth in Section 9.5(a) hereof for delivery of a
Certificate of Completion.

 

“Successor” shall have the meaning ascribed to such term in Section 14.3(a)
hereof.

 

“Tenant(s)” means the Office/Hotel Tenants and the Entertainment/Retail Tenants.

 

“Title Insurer” shall have the meaning ascribed to such term in Section 4.2(a)
hereof.

 

“Title Insurance Commitment” shall have the meaning ascribed to such term in
Section 4.2(a) hereof.

 

“Title Objection” shall have the meaning ascribed to such term in Section 4.2(b)
hereof.

 

“Title Objection Date” shall have the meaning ascribed to such term in
Section 4.2(b) hereof.

 

“Title Policy” shall have the meaning ascribed to such term in Section 4.3
hereof.

 

“Traffic and Infrastructure Improvements” means improvements to roadways and
sidewalks, installation of traffic signals and signage, relocation of utilities
and other improvements, located on and off the Project Site and such other
improvements implemented, for the purpose of improving vehicular and pedestrian
access to the Project Site.  The Traffic and Infrastructure Improvements may be
permitted, designed and constructed in Phases in accordance with the Final
Traffic and Infrastructure Sequencing Plan.

 

“Traffic and Infrastructure Cap Amount” shall have the meaning ascribed to such
term in Section 3.3(d) hereof.

 

“Traffic Study” shall have the meaning ascribed to such term in
Section 6.2(c)(i) hereof.

 

“Transferee” shall have the meaning ascribed to such term in Section 14.3(a)
hereof.

 

“Transferee Application” shall have the meaning ascribed to such term in
Section 14.4 hereof.

 

“Transfer Documents” shall have the meaning ascribed to such term in
Section 1.3(b) hereof.

 

“Transfers” shall have the meaning ascribed to such term in Section 14.1 hereof.

 

“Unspent Traffic and Infrastructure Amount” shall have the meaning ascribed to
such term in Section 3.3(d)(ii) hereof.

 

“WMB Approvals” shall have the meaning ascribed to such term in Section 3.5(b)
hereof.

 

“Wetlands Mitigation Bank” shall have the meaning ascribed to such term in
Section 3.5(b) hereof.

 

21

--------------------------------------------------------------------------------